As filed with the Securities and Exchange Commission on January 29, 2008 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OPEN ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 6770 26-1763114 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Park Avenue Tower65 E. 55th Street New York, New York 10022 (212) 451-2300 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Howard M. Lorber, Chairman Park Avenue Tower 65 E. 55th Street New York, New York 10022 (212) 451-2300 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Robert L. Frome, Esq. Olshan Grundman Frome Rosenzweig & Wolosky LLP Park Avenue Tower 65 E. 55th Street New York, New York 10022 (212) 451-2300 (212) 451-2222 – Facsimile Raymond B. Check, Esq. Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza New York, New York 10006 (212) 225-2000 (212) 225-3999 – Facsimile Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount Being Registered Proposed Maximum Offering Price Per Security (1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Units, each consisting of one share of Common Stock $0.0001 par value, and one Warrant (2) 14,375,000 Units $10.00 $143,750,000 $5,649.38 Shares of Common Stock included as part of the Units (2) 14,375,000 Shares — — — (3) Warrants included as part of the Units (2) 14,375,000 Warrants — — — (3) Shares of Common Stock underlying the Warrants included in the Units (4) 14,375,000 Shares $7.50 $107,812,500 $4,237.03 Underwriters’ Unit Purchase Option 1 $100 $100 — (3) Units underlying the Underwriters’ Unit Purchase Option (“Underwriters’ Units”) (4) 625,000 Units $12.00 $7,500,000 $294.75 Shares of Common Stock included as part of the Underwriters’ Units (4) 625,000 Shares — — — (3) Warrants included as part of the Underwriters’ Units (4) 625,000 Warrants — — — (3) Shares of Common Stock underlying the Warrants included in the Underwriters’ Units (4) 625,000 Shares $9.00 $5,625,000 $221.06 Total $264,687,600 $10,402.22 (1) Estimated solely for the purpose of calculating the registration fee. (2) Includes 1,875,000 Units and 1,875,000 shares of Common Stock and 1,875,000 Warrants underlying such Units which may be issued on exercise of a 30-day option granted to the underwriters to cover over-allotments, if any. (3) No fee due pursuant to Rule 457(g). (4) Pursuant to Rule 416, there are also being registered such indeterminable additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions as a result of the anti-dilution provisions contained in the Warrants. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is declared effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, Dated January 29, 2008 PRELIMINARY PROSPECTUS OPEN ACQUISITION CORP. $125,000,000 12,500,000 Units Open Acquisition Corp. is a newly organized blank check company organized for the purpose of effecting a merger, capital stock exchange, asset or stock acquisition or other similar business combination with one or more domestic or international operating businesses. If we are unable to consummate our business combination within 24 months from the date of this prospectus, but have entered into a definitive agreement with respect to a business combination, we may seek stockholder approval to extend the period of time to consummate a business combination by up to an additional six months.In order to extend the period of time to up to 30 months (i)holders of a majority of our outstanding common stock must approve the extension and (ii)conversion rights must be exercised with respect to less than 40% of the shares sold in this offering, each as described in this prospectus.If we fail to consummate a business combination within such 24-month period (or up to 30-month period if our stockholders approve an extension), we will liquidate and distribute the proceeds held in the trust account described below to our public stockholders.We do not have any specific business combination under consideration and we have not (nor has anyone on our behalf) contacted any prospective acquisition candidate or had any discussions, formal or otherwise, with respect to such a transaction. This is the initial public offering of our securities.Each unit has an offering price of $10.00 and consists of one share of our common stock and one warrant.Each warrant entitles the holder to purchase one share of our common stock at a price of $7.50.Each warrant will become exercisable on the later of our completion of a business combination or , 2009 [one year from the date of this prospectus], and will expire on , 2013 [five years from the date of this prospectus], or earlier upon redemption. We have granted the underwriters a 30-day option to purchase up to 1,875,000 additional units solely to cover over-allotments, if any (over and above the 12,500,000 units referred to above).The over-allotment option will be used only to cover the net syndicate short position resulting from the initial distribution.We have also agreed to sell to the underwriters for $100, as additional compensation, an option to purchase up to a total of 625,000 units at $12.00 per unit.The units issuable upon exercise of this option are substantially similar to those offered by this prospectus, except that the warrants included in the option have an exercise price of $9.00 (120% of the exercise price of the warrants included in the units sold in this offering).The purchase option and its underlying securities have been registered under the registration statement of which this prospectus forms a part. Open Acq LLC, our sponsor, has agreed to purchase 3,500,000 warrants at a price of $1.00 per warrant ($3,500,000 in the aggregate) in an insider private placement that will occur on or prior to the date of this prospectus.The proceeds from the sale of the insider warrants will be deposited into a trust account and subject to a trust agreement, described below, and will be part of the funds distributed to our public stockholders in the event we are unable to complete a business combination.The insider warrants will be substantially similar to the public warrants included in the units sold in this offering, except that the insider warrants (i) will not be redeemable by us as long as they are held by our sponsor or its permitted transferees, (ii) will be subject to certain transfer restrictions described in more detail in this prospectus and (iii) may be exercised either for cash or on a cashless basis. There is presently no public market for our units, common stock or warrants.We have applied to have our units listed on the American Stock Exchange under the symbol “OXE.U” on or promptly after the date of this prospectus.The common stock and warrants comprising the units will begin separate trading five business days (or as soon as practicable thereafter) following the earlier to occur of (1) the expiration of the underwriters’ over-allotment option or (2) the exercise in full of the over-allotment option, subject in any case to our having filed a Current Report on Form 8-K with the Securities and Exchange Commission, containing an audited balance sheet reflecting our receipt of the gross proceeds of this offering, including the over-allotment option, if applicable, and issuing a press release announcing when such separate trading will begin.Once the securities comprising the units begin separate trading, the common stock and warrants will be traded on the American Stock Exchange under the symbols “OXE” and “OXE.W”, respectively. Investing in our securities involves risk.See “Risk Factors” beginning on page 26 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities, including, but not limited to the fact that investors will not be entitled to protections normally afforded to investors in Rule 419 blank check offerings. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. Public Offering Price Underwriting Discount and Commissions(1) Proceeds, Before Expenses Per Unit $ 10.00 $ 0.70 $ 9.30 Total $ 125,000,000 $ 8,750,000 $ 116,250,000 (1) Includes underwriters’ deferred discount of 3% of the gross proceeds, or $0.30 per unit ($3,750,000 in the aggregate or $4,312,500 if the underwriters’ over-allotment option is exercised in full), payable to the underwriters only upon consummation of a business combination. We are offering the units for sale on a firm-commitment basis.Deutsche Bank Securities Inc., acting as a representative of the underwriters, expects to deliver the units to investors in this offering on or about , 2008.Of the net proceeds we receive from this public offering and the private placement of the insider warrants, $122,500,000 (approximately $9.80 per unit) will be deposited into a trust account (of which $3,750,000 or approximately $0.30 per unit is attributable to the underwriters’ deferred discount) at , maintained by , acting as trustee.The funds held in trust (net of taxes and up to $2,100,000 of income earned on the trust account disbursed to us for working capital purposes) will not be released from the trust account until the earlier of the consummation of a business combination or our liquidation. Deutsche Bank Securities The date of this prospectus is , 2008. PROSPECTUS SUMMARY This summary highlights certain information appearing elsewhere in this prospectus.For a more complete understanding of this offering, you should read the entire prospectus carefully, including the risk factors and the financial statements.Unless otherwise stated in this prospectus: · references to “we,” “us,” “our,” “company” or “our company” refer to Open Acquisition Corp.; references to “we,” “us,” “company” or “our company” in the context of a business combination can also mean (i) an entity formed to effect the business combination or (ii) the surviving entity in the business combination, which may include the target company or business or its parent; · references to our “founding securityholders” refer to our sponsor and certain of our officers and directors who beneficially own units as of the date of this prospectus and have agreed to purchase insider warrants; · references to the “founder units” refer to the 3,593,750 units previously issued to our founding securityholders for an aggregate purchase price of $25,000(up to 468,750 of which are subject to mandatory redemption by us if and to the extent the underwriters’ over-allotment option is not exercised) and the shares of common stock and warrants comprising the founder units shall be referred to herein as “founder shares” and “founder warrants,” respectively; · unless expressly stated to the contrary, the information in this prospectus assumes that the representative of the underwriters will not exercise their over-allotment option; · references to the “underwriters’ deferred discount” refer to the $3,750,000 being held in the trust account ($4,312,500 if the underwriters’ over-allotment option is exercised in full) until the consummation of a business combination, if any, and upon the consummation of a business combination, such underwriters’ deferred discount, reduced pro-ratably by the exercise of stockholder conversion rights, shall be released to the underwriters; · references to our “insider warrants” refer to the 3,500,000 warrants to be purchased by our founding securityholders pursuant to an insider private placement that will occur on or prior to the date of this prospectus at the price of $1.00 per warrant; · references to “business combination” mean our initial acquisition of one or more assets or operating businesses with a fair market value of at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of the acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote) through a merger, capital stock exchange, asset or stock acquisition or other similar business combination, which may be consummated only if a majority of the shares of common stock voted by the public stockholders are voted in favor of the acquisition and less than 40% of the public stockholders both vote against the proposed acquisition and exercise their conversion rights; · references to “public stockholders” refer to holders of common stock sold as part of the units in this offering, including common stock issued upon the exercise of warrants sold as part of the units in this offering, or in the public market, including any founding securityholders to the extent that they purchase or acquire such shares of common stock; · references to our “sponsor” refer to Open Acq LLC; and · references to our “officers” refer to the executive officers and non-executive officers of Open Acquisition Corp. Our founding securityholders currently hold an aggregate of 3,593,750 founder units, which after giving effect to this offering and the full exercise of the underwriters’ over-allotment option would equal 20% of our aggregate issued and outstanding units.We will redeem up to an aggregate of 468,750 founder units at a purchase price of $0.00696 per unit (the purchase price originally paid by our founding securityholders) immediately after the expiration of the underwriters’ over-allotment option in the event that the underwriters do not fully exercise their over-allotment option.We will redeem founder units only in an amount sufficient to cause the amount of issued and outstanding founder units to equal 20% of our aggregate amount of issued and outstanding units after giving effect to this offering and the exercise, if any, of the underwriters’ over-allotment option. You should consider our definition of “business combination” in your investment decisions in connection with this offering and ultimately in connection with the approval of a business combination.We will make an initial investment in one or more assets or operating businesses with a collective fair market value of at least 80% of our net assets held in trust.Under our definition of business combination, the acquisition may be consummated through a merger, capital stock exchange, asset or stock acquisition or other similar business combination.We will have the flexibility to acquire less than 100% of the equity interests or assets of the target enterprise but in no event will we acquire less than a controlling share of the target enterprise either through the acquisition of a majority of the voting equity interests in the target or through the acquisition of a significant voting equity interest that enables us to exercise a greater degree of control over the target than any other equity holder.In the event we acquire less than 100% of the equity interests or assets of an acquisition candidate or candidates, the portion of such business or businesses that we acquire is what will be valued for purposes of the 80% of net assets held in trust.In evaluating a prospective target business, our management will consider, among other factors, the following factors likely to affect the performance of the investment: · earnings and growth potential; · experience and skill of management and availability of additional personnel; · capital requirements; · competitive position; · financial condition and results of operation; · stage of development of the products, processes or services; · breadth of services offered; · degree of current or potential market acceptance of the products, processes or services; · regulatory environment of the industry; and · costs associated with effecting the business combination. 2 You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with different information.We are not making an offer of these securities in any jurisdiction where the offer is not permitted. Our Business We are a blank check company organized under the laws of the State of Delaware on January 9th, 2008.We were formed for the purpose of effecting a merger, capital stock exchange, asset or stock acquisition or other similar business combination with one or more domestic or international businesses or assets.To date, our efforts have been limited to organizational activities as well as activities related to this offering.Our efforts in identifying prospective target businesses will not be limited to a particular industry or group of industries, however, we will not complete a business combination with any entity engaged in any of the following as its principal business: (i) real estate brokerage, (ii) insurance brokerage and employee benefits, (iii) retail investment advisory and asset management services, (iv) quick service restaurants or (v) tobacco. We will seek to capitalize on the significant experience and contacts of Howard M. Lorber, our Chairman of the Board, Michael S. Liebowitz, our president and Chief Executive Officer, as well as our other directors and executive officers.Our officers and directors have successful experience acquiring, building, operating and managing businesses in a variety of industries and have provided management oversight and served on the boards of directors of both acquiring as well as acquired private and public companies. Mr. Lorber has over30 years of experience as a principal of businesses in numerous industries, including real estate, hospitality, tobacco, restaurant, financial services and insurance management and has served on boards of directors of several public companies.Mr. Lorber currently serves as President and Chief Executive Officer of Vector Group (NYSE “VGR”), a holding company for a number of interests primarily focused on tobacco and real estate businesses. Mr. Lorber has held senior positions with Vector Group and its diversified interests since 1994 and is actively involved in the management of all of Vector’s assets. In addition to his role at Vector Group, Mr. Lorber was President, Chief Operating Officer and a Director of New Valley Corporation from November 1994 until its merger with Vector Group in December 2005. Under Mr. Lorber’s leadership as President of Vector Group, net income has grown at a CAGR of 21.6% from $20.7 million for fiscal year 2001 to $63.7 million (excluding $20 million one-time favorable settlement of lawsuit in May 2007) for the last twelve months ended September 30, 2007. During the same time period Vector has generated a total return CAGR to shareholders (including dividends) of 17.4% compared to 3.6% for the S&P 500 Index. Mr. Lorber has also served as Chairman of the Board of Directors since 1987 and Chief Executive Officer since November 1993 of Nathan’s Famous, Inc. (Nasdaq “NATH”), a chain of fast food restaurants. Mr. Lorber was instrumental in taking Nathan’s private in 1987 and subsequently led a public offering of its shares in February 1993. Mr. Lorber has been Chairman of Hallman & Lorber Associates, consultants and actuaries of qualified pension and profit sharing plans from 1975 through 2004 and consultant to them since 2005, Chairman of the Board of Ladenburg Thalmann Financial Services from May 2001 until July 2006 when he became Vice Chairman, in which capacity he currently serves, and director of United Capital Corp. since 1991 and Prime Hospitality Corp. from 1994 through 2004. Mr. Liebowitz has over 15 years of executive experience leading, operating, and consulting to the insurance and financial services industries.Specifically, Mr. Liebowitz served as President and Chief Executive Officer of Harbor Group, Ltd. (“Harbor”), a property and casualty brokerage firm, since its formation in 1994 through June 2007.During his tenure, Mr. Liebowitz was instrumental in significantly increasing the sales and earnings of Harbor, as well as sourcing, closing and integrating multiple acquisitions.Mr. Liebowitz is currently the President and CEO of Insreview, Inc., an insurance 3 consultant for many of the major top tier investment banks, capital market and mezzanine lenders as well as several real estate opportunity funds, representing the largest and most high profile commercial mortgage backed securities, real estate and corporate transactions.Mr. Liebowitz also regularly provides expert testimony related to complex insurance issues. We expect that our management team’s extensive experience in identifying, evaluating and executing acquisitions, in both the public and private markets, coupled with their broad network of business relationships with executives and board members of privately and publicly held companies, as well as with private equity funds, venture capital funds and hedge funds, will provide us with significant business acquisition opportunities, particularly opportunities of an exclusive or near exclusive nature that are not being marketed to the broader market.Upon the identification of an acquisition opportunity we further believe our management team’s extensive mergers and acquisitions, tax and finance experience will help enable us to optimally structure a successful business combination. We believe that there are opportunities to effect middle market acquisitions and that, as a well-financed public entity whose officers and directors possess broad investment, acquisition and operating experience, we are well positioned to identify target businesses and to effect a business combination.We intend to seek a business combination through one of the following sources: · Corporate Restructurings.Corporate restructurings may present opportunities to acquire operating divisions or subsidiaries from companies that divest non-core assets and businesses. · Privately Held Companies.Owners of privately held middle market companies may seek to realize the value of their investments through a sale or recapitalization of their company or to merge into a public company in order to access capital to fund the company’s growth. · Portfolio Companies of Private Equity and Venture Capital Firms.Because most private equity and venture capital funds must distribute the fund assets following a fixed term of years, they typically seek transactions for their portfolio companies that result in the receipt of cash or marketable securities. We have identified the following general criteria and guidelines that we believe are important in evaluating prospective target businesses.However, we may decide to enter into a business combination with a target business that does not meet some or all of these criteria and guidelines. · Established Companies with Proven Track Records.We will seek to acquire established companies with sound historical financial performance.We will focus on companies with a history of strong operating and financial results.We do not intend to acquire start-up companies. · Companies with Strong Free Cash Flow Characteristics.We will seek to acquire companies that have a history of strong, stable free cash flow generation.We will focus on companies that have predictable, recurring revenue streams and an emphasis on low working capital and capital expenditure requirements. · Strong Competitive Industry Position.We will seek to acquire businesses that operate within industries that have strong fundamentals.The factors we will consider include growth prospects, competitive dynamics, level of consolidation, need for capital investment and barriers to entry.Within these industries, we will focus on companies that have a leading or niche market position.We will analyze the strengths and weaknesses of target businesses 4 relative to their competitors, focusing on product quality, customer loyalty, cost impediments associated with customers switching to competitors, patent protection and brand positioning.We will seek to acquire businesses that demonstrate advantages when compared to their competitors, which may help to protect their market position and profitability and deliver strong free cash flow. · Experienced Management Team.We will seek to acquire businesses that have strong, experienced management teams.We will focus on management teams with a proven track record of driving revenue growth, enhancing profitability and generating strong free cash flow.We believe that the operating expertise of our officers and directors will complement, not replace the target’s management team. · Diversified Customer and Supplier Base.We will seek to acquire businesses that have a diversified customer and supplier base.Companies with a diversified customer and supplier base are generally better able to endure economic downturns, industry consolidation, changing business preferences and other factors that may negatively impact their customers, suppliers and competitors. Conflicts Howard M. Lorber, our Chairman of the Board, is also a director of SP Acquisition Holdings, Inc., which is a blank check company engaged in activities similar to those intended to be conducted by us.Accordingly, unless and until SP Acquisition consummates a business combination or liquidates prior thereto, Mr. Lorber may become aware of investment and business opportunities that may be appropriate for presentation to our company as well as to SP Acquisition.While SP Acquisition has approximately $408.6 million available in trust to consummate a business combination, and we intend to have approximately $118.75 million (or $136.19 million if the over-allotment option is exercised in full), Mr. Lorber may owe fiduciary duties to present SP Acquisition with business opportunities before presenting such opportunities to us. In addition, our officers and directors are not required to commit their full time to our affairs and, accordingly, they may have conflicts of interest in allocating their time among various business activities, including as officers and directors of other companies.Due to their other business activities, the discretion of our officers and directors in identifying and selecting a suitable target business may result in a conflict of interest when determining whether the terms, conditions and timing of a particular business combination are appropriate and in our stockholders’ best interest.While we do not intend to pursue a business combination with any company that is affiliated with our sponsor, executive officers or directors, we are not prohibited from pursuing such a transaction.In the event we seek to complete a business combination with such a company, we would obtain an opinion from an independent investment banking firm which is a member of the Financial Industry Regulatory Authority, or FINRA, and is reasonably acceptable to the representative of the underwriters, that such a business combination is fair to our stockholders from a financial point of view.See “Management — Conflicts of Interest” for a more detailed discussion of such conflicts. 5 The Offering Our founding securityholders currently hold an aggregate of 3,593,750 founder units, which after giving effect to this offering and the full exercise of the underwriters’ over-allotment option would equal 20% of our aggregate issued and outstanding units.We will redeem up to an aggregate of 468,750 founder units in the event that the underwriters do not fully exercise their over-allotment option.We will redeem founder units only in an amount sufficient to cause the amount of issued and outstanding founder units to equal 20% of our aggregate amount of issued and outstanding units after giving effect to this offering and the exercise, if any, of the underwriters’ over-allotment option.For purposes of this summary, we assume that the underwriters will not exercise their over-allotment option and therefore present the amount of units, shares of common stock and warrants outstanding after giving effect to the redemption of 468,750 founder units. Securities offered 12,500,000 units, at $10.00 per unit, each unit consisting of: • one share of common stock; and • one warrant. Trading commencement and separation of common stock and warrants The units will begin trading on or promptly after the date of this prospectus.The common stock and warrants comprising the units will begin separate trading five business days (or as soon as practicable thereafter) following the earlier to occur of (1) the expiration of the underwriters’ over-allotment option or (2) the exercise in full of the over-allotment option, subject in any case to our having filed a Current Report on Form 8-K with the Securities and Exchange Commission containing an audited balance sheet reflecting our receipt of the gross proceeds of this offering including the over-allotment option, if applicable, and issuing a press release announcing when such separate trading will begin.We will file a Current Report on Form 8-K promptly after the consummation of this offering, which is anticipated to take place approximately three business days from the date of this prospectus.If the underwriters’ over-allotment option is exercised following the initial filing of such Form 8-K, a second or amended Form 8-K will be filed to provide information to reflect the exercise of the underwriters’ over-allotment option. Following the date the common stock and warrants are eligible to trade separately, the units will continue to be listed for trading, and any securityholder may elect to break apart a unit and trade the common stock or warrants separately or as a unit.Even if the component parts of the units are separated and traded independently, the units will continue to be listed as a separate security and, consequently, any subsequent securityholder owning common stock and warrants may elect to combine them together and trade them as a unit.Securityholders will have the ability to trade our securities as units until such time as the warrants expire or are redeemed.Although we will not distribute copies of the Current Report on Form 8-K to individual unit holders, the Current Report on Form 8-K will be available on the SEC’s website after the filing.See the section appearing elsewhere in this prospectus entitled “Where You Can Find Additional Information.” 6 Common stock: Number outstanding before this offering 3,125,000 shares(1) Number to be outstanding after this offering 15,625,000 shares(1) Warrants: Number outstanding before this offering and insider private placement 3,125,000 warrants(2) Number of insider warrants to be sold to the founding securityholders in an insider private placement 3,500,000 warrants Number of warrants to be outstanding after this offering and the insider private placement 19,125,000 warrants(2) Exercisability Each warrant is exercisable for one share of common stock. Exercise price $7.50 Exercise period The exercise price and number of shares of common stock issuable upon exercise of the warrants may be adjusted in certain circumstances, including in the event of a stock dividend, extraordinary dividend or our recapitalization, reorganization, merger or consolidation. The warrants will be exercisable only if we provide for an effective registration statement and a current prospectus covering the shares of common stock underlying the warrants.The warrants will become exercisable on the later of the completion of our business combination or , 2009 [one year from the date of this prospectus]. (1) Excluding 468,750 founder shares included in the founder units that are subject to mandatory redemption to the extent the underwriters’ over-allotment option is not exercised in full. (2) Excluding 468,750 founder warrants included in the founder units that are subject to mandatory redemption to the extent the underwriters’ over-allotment option is not exercised in full. 7 The warrants will expire at 5:00 p.m., New York City time, on , 2013 [five years from the date of this prospectus] or earlier upon redemption. Redemption We may redeem the outstanding warrants (except as described below with respect to the warrants included in the founder units and the insider warrants) at any time after the warrants become exercisable: •in whole and not in part, •at a price of $0.01 per warrant, •upon a minimum of 30 days’ prior written notice of redemption, and •if, and only if, the last sales price of our common stock equals or exceeds $14.25 per share for any 20 trading days within a 30 trading day period ending three business days before we send the notice of redemption. In addition, we may not redeem the public warrants unless the public warrants and the shares of common stock underlying those warrants are covered by an effective registration statement and a current prospectus from the beginning of the 30 trading day measurement period referred to above through the date fixed for the redemption. If the foregoing conditions are satisfied and we call the public warrants for redemption, each warrant holder shall then be entitled to exercise their warrants prior to the date fixed for redemption. The redemption provisions for our warrants have been established in a manner that is intended to provide warrant holders the opportunity to exercise any warrants called for redemption at a premium to the initial exercise price.There can be no assurance, however, that the price of the common stock will exceed either the redemption trigger price of $14.25 or the warrant exercise price of $7.50 after we call the warrants for redemption. If we call the warrants for redemption, we will have the option to require all holders that wish to exercise warrants to do so on a “cashless basis.”In such event, each holder would surrender all of its warrants and receive that number of shares of common stock equal to the quotient obtained by dividing (x) the product of the number of shares of common stock underlying the warrants, multiplied by the difference between the exercise price of the warrants and the “fair market value” (defined below) by (y) the fair market value.The “fair market value” shall mean the average reported last sale price of the common stock for the ten trading days ending on the third trading day prior to the date on which the notice of redemption is sent to the holders of warrants. 8 If our management chooses to require holders to exercise their warrants on a cashless basis, the number of shares of common stock received by a holder upon exercise will be fewer than it would have been had such holder exercised his warrant for cash. We are not required to seek the underwriters’ consent before we can exercise our redemption right. The foregoing redemption provisions do not apply to the founder warrants included in the founder units or the insider warrants, in each case for as long as such warrants are held by our founding securityholders or their permitted transferees. Founder units In January 2008, our sponsor purchased an aggregate of 3,593,750 founder units for an aggregate purchase price of $25,000, or approximately $0.00696 per unit.This includes an aggregate of 468,750 founder units that are subject to mandatory redemption by us (for a maximum aggregate redemption price of $3,261) if and to the extent the underwriters’ over-allotment option is not exercised in full, so that our founding securityholders and their permitted transferees will own 20% of our issued and outstanding units after this offering (assuming they do not purchase units in this offering).Each founder unit consists of one share of common stock and one warrant.The founder shares and founder warrants comprising the founder units are detachable and may be transferred separately, subject to certain transfer restrictions described below.The founder shares and founder warrants comprising the founder units are identical to the common stock and warrants comprising the units being sold in this offering, except that: •our founding securityholders and their permitted transferees will not be able to exercise conversion rights (as described below) with respect to the founder shares; •our founding securityholders have agreed, and any permitted transferees will agree, to vote the founder shares in connection with the vote required to approve our business combination, or any extension of our corporate existence to up to 30 months from the date of this prospectus in the event we have entered into a definitive agreement for, but have not yet consummated, our business combination, in the same manner as a majority of the shares of common stock voted by the public stockholders; 9 •our founding securityholders and their permitted transferees will have no right to participate in any liquidation distribution with respect to the founder shares if we fail to consummate a business combination; •the founder warrants may not be exercised unless and until the last sale price of our common stock equals or exceeds $14.25 for any 20 days within any 30 trading day period beginning 90 days after our business combination; •the founder warrants will not be redeemable by us as long as they are held by our founding securityholders or their permitted transferees (other than as part of a redemption of founder units if and to the extent the underwriters’ over-allotment option is not exercised in full); •the founder warrants may by exercised by the holders by paying cash or on a cashless basis; and •the founder units, the founder shares and the founder warrants (including the common stock issuable upon exercise of the founder warrants) will be subject to certain transfer restrictions described below until 180 days after the consummation of our business combination. Insider private placement of warrants Our sponsor has agreed to purchase a total of 3,500,000 insider warrants at a price of $1.00 per warrant for a total of $3,500,000 in a private placement that will occur on or prior to the date of this prospectus.The insider warrants will be purchased separately and not in combination with common stock in the form of units. The purchase price of the insider warrants will be added to the proceeds from this offering to be held in the trust account pending our completion of our business combination.If we do not complete a business combination within 24 months (or up to 30 months if our stockholders approve an extension), then the $3,500,000 purchase price of the insider warrants will become part of the amount payable to our public stockholders upon the liquidation of our trust account and the insider warrants will become worthless.See “Proposed Business—Effecting a business combination—Liquidation if no business combination” below. 10 The insider warrants have terms and provisions that are identical to the warrants contained in the units being sold in this offering, except that (i) the insider warrants will be subject to a lock-up agreement with the underwriters and will not be transferable until after the consummation of a business combination, subject to certain limited exceptions (as described below under “Underwriting”), (ii) the insider warrants are being purchased pursuant to an exemption from the registration requirements of the Securities Act and will become freely tradable only after they are registered for sale pursuant to a registration rights agreement to be entered into in connection with the private placement or otherwise transferred or sold in compliance with securities laws, (iii) the shares underlying the insider warrants will be non-redeemable so long as they are held by our sponsor or its permitted transferees, (iv) the insider warrants are exercisable in the absence of an effective registration statement covering the shares of common stock underlying the warrants, and (v) the insider warrants may be exercised by the holders by paying cash or on a cashless basis. Transfer restrictions Our founding securityholders have agreed, subject to certain exceptions described below, not to transfer, assign or sell, directly or indirectly: •any of the founder units or any of the founder shares or founder warrants included in such founder units (including the common stock issuable upon exercise of such founder warrants) until 180 days after the consummation of our business combination, or •any of the insider warrants until after the consummation of our business combination. Notwithstanding the foregoing, our founding securityholders will be permitted to transfer all or any portion of the founder units, founder shares and founder warrants (including the securities underlying or issuable upon exercise of such securities) to certain permitted transferees described under “Principal Stockholders—Transfers of Units, Common Stock and Warrants by our Founding Securityholders.”These permitted transferees include our officers, directors and employees, or family members of such individuals, or our sponsor.All permitted transferees receiving such securities will be subject to the same transfer restrictions as our founding securityholders and any such transfers will be made in accordance with applicable securities laws. American Stock Exchange listing We have applied to list our securities on the American Stock Exchange upon consummation of this offering.Although after giving effect to this offering we expect to meet on a pro forma basis the minimum initial listing standards set forth in Section 101(c) of the AMEX Company Guide, which only requires that we meet certain requirements relating to stockholders’ equity, market capitalization, aggregate market value of publicly held shares and distribution requirements, we cannot assure you that our securities will continue to be listed on the American Stock Exchange as we might not meet certain continued listing standards such as income from continuing operations. 11 AMEX symbols for our: Units “OXE.U” Common stock “OXE” Warrants “OXE.W” Offering proceeds and sale of insider warrant proceeds to be held in trust Of the proceeds of this offering, $122,500,000 ($9.80 per unit), which includes the underwriters’ deferred discount of $3,750,000 ($0.30 per unit), plus the proceeds from our insider private placement of insider warrants of $3,500,000 ($0.28 per unit), will be placed in a trust account at , maintained by , acting as trustee pursuant to an agreement to be signed on the effective date of the registration statement of which this prospectus forms a part.We believe that the deferment of the underwriters’ deferred discount along with the placement of such underwriters’ deferred discount and the proceeds from the insider private placement in a trust account is a benefit to our public stockholders because additional proceeds will be available for distributions to investors if we liquidate our trust account prior to our completing a business combination. The proceeds held in trust will not be released until the earlier of the completion of our business combination or our liquidation.Notwithstanding the foregoing, there can be released to us from the trust account income earned on the trust account (i) up to an aggregate of $2,100,000 to fund expenses related to investigating and selecting a target business and our other working capital requirements and (ii) in any amounts we need to pay any federal, state and local tax obligations, including income taxes imposed at the applicable rates on income from investments held through the trust account, applicable franchise taxes and any other tax obligations imposed in respect of the trust account.In addition, amounts in the trust account may be used to satisfy the exercise of stockholder conversion rights in connection with an extension of our corporate existence up to 30 months as described below.Expenses incurred by us while seeking a business combination may be paid prior to a business combination only from the net proceeds of this offering not held in the trust account (initially, approximately $100,000 after the payment of the expenses relating to this offering). 12 None of the warrants may be exercised until the later of the completion of our business combination (or 180 days after the completion of our business combination with respect to the founder warrants) or , 2009 [one year from the date of this prospectus] and thus, after the funds in the trust account have been disbursed.Accordingly, the warrant exercise price will be paid directly to us and not placed in the trust account. Stockholders must approve business combination We will seek stockholder approval before we effect our business combination, even if the nature of the acquisition would not ordinarily require stockholder approval under applicable state law.Public stockholders may vote against a business combination and exercise their conversion rights described below.In connection with the vote required for our business combination or any extension of our corporate existence to up to 30 months from the date of this prospectus in the event we have entered into a definitive agreement for, but have not consummated, our business combination, our founding securityholders have agreed to vote their founder shares in accordance with the majority of the shares of common stock voted by the public stockholders.In connection with any securities purchased by our founding securityholders in this offering or after this offering in the open market, our founding securityholders have agreed to vote such shares of common stock in favor of a business combination and the extended period. We will only proceed with our business combination if: •a majority of the shares of common stock voted by the public stockholders are voted in favor of the business combination, •conversion rights have been exercised with respect to less than 40% of the shares of common stock issued in this offering (calculated on a cumulative basis, including the shares as to which conversion rights were exercised in connection with either (i) a stockholder vote, if any, to approve an extension of the time period within which we must complete our business combination or (ii) the stockholder vote to approve our business combination), and •the amendment to our amended and restated certificate of incorporation to provide for our perpetual existence is approved by holders of a majority of our outstanding shares of common stock. 13 We intend to structure any potential business combination such that, if up to 39.99% of our public stockholders exercised their conversion rights, the business combination could still go forward.Voting against the business combination alone will not result in conversion of a stockholder’s shares of common stock into a pro rata share of the trust account.Such stockholder must also exercise its conversion rights described below. Our threshold for conversion rights has been established at 40% and will increase the likelihood of an approval of any proposed business combination by making it easier for us to consummate a business combination with which public stockholders may not agree.However, the 40% threshold entails certain risks described under the headings, “Risk Factors—We may proceed with a business combination if public stockholders owning less than 40% of the shares sold in this offering properly exercise their conversion rights.This requirement may make it easier for us to have a business combination approved over stockholder dissent.”For more information, see the section entitled “Proposed Business—Effecting a Business Combination—Opportunity for stockholder approval of a business combination.” For purposes of seeking approval of the majority of the shares of common stock voted by the public stockholders, non-votes will have no effect on the approval of a business combination once a quorum is obtained.We intend to give approximately 30 (but not less than ten nor more than 60) days prior written notice of any meeting at which a vote will be taken to approve a business combination. Upon the completion of our business combination, unless required by Delaware law, the federal securities laws and the rules and regulations promulgated thereunder, or the rules and regulations of an exchange upon which our securities are listed, we do not presently intend to seek stockholder approval for any subsequent acquisitions. Possible extension of time to consummate a business combination up to 30 months Unlike most other blank check companies, if we have entered into a definitive agreement relating to a business combination within 24 months following the consummation of this offering (and if we anticipate that we may not be able to consummate a business combination within the 24-month period), we may seek up to a six-month extension to complete our business combination by calling a special (or annual) meeting of our stockholders for the purpose of soliciting their approval to amend our amended and restated certificate of incorporation to give effect to such extension. Approval of any extension will require the affirmative vote of the holders of a majority of our outstanding shares of common stock at the special (or annual) meeting called for the purpose of approving such extension. 14 We believe that extending the date before which we must complete our business combination to up to 30 months following the consummation of this offering may be advisable to ensure that any potential acquisition can receive requisite regulatory approvals.If we enter into a definitive agreement near the end of the 24-month period following the consummation of this offering, we may not have sufficient time to obtain any necessary regulatory approvals, secure the approval of our stockholders and satisfy customary closing conditions. In connection with the vote required for any such extension, our sponsor and our officers and directors have agreed, and their permitted transferees will agree, to vote the shares of common stock included in the founder units in accordance with the majority of the shares of common stock voted by the public stockholders.If we enter into a definitive agreement near the end of the 24-month period following the consummation of this offering, we may not have sufficient time to either secure the approval of our stockholders or satisfy customary closing conditions, in which case we would be required to liquidate. Any public stockholders voting against the proposed extension will be eligible to convert their shares into a pro rata share of the trust account if we effect the extension.However, we will not effect the extension if 40% or more of the shares sold in this offering vote against the proposed extension and elect to convert their shares into their pro rata share of our trust account.In such event, if we cannot complete our business combination within the original 24-month period to be set forth in our amended and restated certificate of incorporation, we will liquidate. If we receive stockholder approval for the extended period and conversion rights are not exercised with respect to 40% or more of the shares sold in this offering in connection with the vote for the extended period, we will then have an additional period of up to six months in which to consummate the business combination.We will still be required to seek stockholder approval before completing our business combination if it was not obtained earlier, even if the business combination would not ordinarily require stockholder approval under applicable law.As a result of an approval of the extended period, we may be able to hold the funds in the trust account for up to 30 months. 15 A stockholder’s election to convert its shares in connection with the vote on the extended period will only be honored if the extended period is approved. Stockholders who vote against the extended period and exercise their conversion rights may vote on the business combination if such business combination was not previously approved by the stockholders and such stockholders continue to own shares of common stock or acquire new shares through open market purchases or otherwise. Public stockholders who cause us to convert their shares into their pro rata share of the trust account will still have the right to exercise the warrants that they received as part of the units. If, following approval of the extension, at the end of the extended period of up to 30 months we have not effected a business combination, our corporate existence will automatically cease without the need for a stockholder vote. Conversion rights for stockholders voting to reject a proposed extended period or a business combination Public stockholders voting against a business combination will be entitled to convert their stock into a pro rata share of the aggregate amount then on deposit in the trust account, including both interest earned on their portion of the trust account and their pro-rata portion of the $3,750,000 ($0.30 per unit) of the underwriters’ deferred discount (net of taxes and amounts disbursed to us for working capital purposes), if the business combination is approved and completed. Notwithstanding the foregoing, public stockholders will not be entitled to their pro rata share of the trust account simply by voting against the business combination; each stockholder must also affirmatively exercise its conversion rights in order to receive its pro rata share of the trust account.However, if public stockholders of 40% or more of the shares of common stock issued in this offering cumulatively vote against the business combination or an extension of the time period within which we must consummate our business combination and exercise their conversion rights, we will not proceed with such business combination.Public stockholders that convert their stock into their pro rata share of the trust account will continue to have the right to exercise any warrants they may hold.Founding securityholders are not entitled to convert any of their founder shares beneficially owned on or prior to the date of this prospectus, or the shares of common stock underlying any insider warrants acquired by a founding securityholder on or prior to the date of this prospectus, into a pro rata share of the trust account. 16 A public stockholder, together with any affiliate of his or any other person with whom he is acting in concert or as a “group” within the meaning of Section 13(d)(5) of the Securities Exchange Act of 1934, as amended, will be restricted from seeking conversion rights with respect to more than 10%, on a cumulative basis, of the shares sold in this offering even if such public stockholder votes against a proposed extended period or business combination with respect to all shares owned by him or his affiliates and other group members. Shares converted in connection with the vote on an extension of the time period within which we must complete our business combination and in connection with the vote on the business combination will be aggregated for purposes of this 10% limit. Such a public stockholder would still be entitled to vote against an extension or a proposed business combination with respect to all shares of common stock owned by him or his affiliates. We believe this restriction will prevent public stockholders from accumulating large blocks of stock before the stockholder vote to approve a proposed extended period or business combination is held and attempting to use the conversion right as a means to force us or our management to purchase their stock at a significant premium to the then current market price.Absent this provision, a public stockholder who owns more than 10% of the shares sold in this offering could threaten to vote against a proposed extended period or a proposed business combination and seek conversion, regardless of the merits of the transaction, if his shares are not purchased by us or our management at a premium to the then current market price (or if management refuses to transfer to him some of their shares).By limiting the ability of each stockholder, together with any affiliate of his or any other person with whom he is acting in concert or as a “group,” to convert only up to 10%, on a cumulative basis, of the shares sold in this offering, we believe we have limited the ability of a small group of stockholders to unreasonably attempt to block an extended period or business combination which is favored by a majority of our other public stockholders. Procedure for exercising conversion rights An eligible stockholder may request conversion at any time after the mailing to our stockholders of the proxy statement and prior to the vote taken with respect to a proposed business combination or an extension of the time period within which we must complete our business combination at a meeting held for that purpose, but the request will not be granted unless the stockholder votes against the business combination or the extension, the business combination is approved and consummated or the extension is approved, the stockholder holds its shares through the consummation of the business combination or the date of the approval of the extension and the stockholder follows the specific procedures for conversion set forth in the proxy statement. 17 In addition, we may require public stockholders, whether they are record holders or hold their shares in “street name,” either to tender their certificates to our transfer agent at any time through the vote on the business combination or to deliver their shares to the transfer agent electronically using Depository Trust Company’s DWAC (Deposit/Withdrawal At Custodian) System, at the holder’s option.There is a nominal cost associated with this tendering process and the act of certificating the shares or delivering them through the DWAC system.The transfer agent will typically charge the tendering broker $35 and it would be the broker’s decision whether or not to pass this cost on to the converting holder. The proxy solicitation materials that we will furnish to stockholders in connection with the vote for any proposed business combination will indicate whether we are requiring stockholders to satisfy such a delivery requirement in which case a stockholder would have from the time we send out our proxy statement through the vote on the business combination to deliver his shares if he wishes to exercise his conversion rights.If applicable, this time period will vary depending on the specific facts of each transaction.However, as the delivery process can be accomplished by the stockholder, whether or not he is a record holder or his shares are held in “street name,” in a matter of hours by simply contacting the transfer agent or his broker and requesting delivery of his shares through the DWAC System, we believe this time period is sufficient for an average investor. Any request for conversion, once made, may be withdrawn at any time up to the date of the meeting.Furthermore, if a stockholder delivered his certificate for conversion and subsequently decided prior to the meeting not to elect conversion, he may simply request that the transfer agent return the certificate (physically or electronically). If the business combination or extension is not approved or the business combination is approved but not consummated for any reason, then public stockholders voting against our business combination or extension who exercised their conversion rights would not be entitled to convert their shares of common stock into a pro rata share of the aggregate amount then on deposit in the trust account.In such case, if we have required public stockholders to deliver their certificates prior to the meeting, we will promptly return such certificates to the public stockholders. 18 Conditions to consummating our business combination Our business combination must occur with one or more target businesses or assets that together have a fair market value of at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of such business combination (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote). In addition, we must acquire a controlling interest in the target company.Key factors in determining whether we have a controlling interest include whether we own a majority of the voting equity interests (or at a minimum a significant voting equity interest that enables us to exercise a greater degree of control over the target than any other equity holder) of the target, the extent to which we have the ability to appoint members of the board of directors or management of the target and the extent to which we otherwise have effective control over the target (whether pursuant to the securities we acquire, by contract or otherwise). Depending on the percentage of our public stockholders exercising conversion rights and the fair market value of our business combination, we may need to raise additional capital through either equity or debt issuances to fund the full acquisition price of our business combination. Liquidation if no business combination If we have not consummated a business combination within 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension), our corporate existence will cease except for the purposes of winding up our affairs and liquidating pursuant to Section 278 of the Delaware General Corporation Law, in which case we will as promptly as practicable thereafter adopt a plan of distribution in accordance with Section 281(b) of the Delaware General Corporation Law.Section 278 provides that our existence will continue for at least three years after its expiration for the purpose of prosecuting and defending suits, whether civil, criminal or administrative, by or against us, and of enabling us gradually to settle and close our business, to dispose of and convey our property, to discharge our liabilities and to distribute to our stockholders any remaining assets, but not for the purpose of continuing the business for which we were organized.Our existence will continue automatically even beyond the three-year period for the purpose of completing the prosecution or defense of suits begun prior to the expiration of the three-year period, until such time as any judgments, orders or decrees resulting from such suits are fully executed. 19 Section 281(b) of the Delaware General Corporation Law will require us to adopt a plan that will provide for our payment, based on facts known to us at such time, of (i) all existing claims, (ii) all pending claims and (iii) all claims that may be potentially brought against us within the subsequent ten years.Accordingly, we would be required to provide for any creditors known to us at that time as well as provide for any claims that we believe could potentially be brought against us within the subsequent ten years prior to distributing the funds held in the trust to our public stockholders.We have not assumed that we will have to provide for payment on any claims that potentially may be brought against us within the subsequent ten years due to the speculative nature of such an assumption. We cannot assure you that we will properly assess all claims that may be potentially brought against us.As such, our stockholders could potentially be liable for any claims of creditors to the extent of distributions received by them (but no more).However, because we are a blank check company rather than an operating company, and our operations will be limited to searching for prospective target businesses to acquire, the only likely claims to arise would be from our vendors and service providers (such as accountants, lawyers, investment bankers, etc.) and prospective target businesses.While we will seek to have all vendors and service providers (which would include any third parties we engaged to assist us in any way in connection with our search for a target business) and prospective target businesses execute agreements with us waiving any right, title, interest or claim of any kind they may have in or to any monies held in the trust account, there is no guarantee that they will execute such agreements.Nor is there any guarantee that, even if such entities execute such agreements with us, they will not seek recourse against the trust account or that a court would not conclude that such agreements are not legally enforceable. Founding securityholders who acquire shares of common stock in or after this offering will be entitled to a pro rata share of the trust account with respect to such shares upon the liquidation of the trust account in the event we do not consummate a business combination within the required time period.The founding securityholders will waive their right to receive any share of the trust account upon such liquidation of the trust account with respect to their founder shares and the shares of common stock underlying any founder warrants or insider warrants acquired by a founding securityholder in a private placement that will occur on or prior to the date of this prospectus. 20 Liability for certain claims Our sponsor, Howard M. Lorber, our chairman of the Board and Michael S. Liebowitz, our President and Chief Executive Officer, have each agreed that they will be liable to ensure that the proceeds in the trust account on the date of the consummation of this offering are not reduced by the claims of target businesses or claims of vendors, service providers or other entities that are owed money by us for services (including financing) rendered or contracted for or products sold to us.We have an obligation to pursue indemnification from our sponsor and Messrs. Lorber and Liebowitz pursuant to the terms of their agreements with us.Further, our sponsor and Messrs. Lorber and Liebowitz are liable only to the extent necessary to ensure that the amounts in the trust fund are not reduced below their level as of the closing of this offering. Our founding securityholders have waived their rights to participate in any liquidation distribution with respect to all of their founder shares, and the shares of common stock underlying any insider warrants acquired by a founding securityholder on or prior to the date of this prospectus.In addition, the underwriters have agreed to waive their rights to the $3,750,000 of underwriters’ deferred discount deposited in the trust account in the event we liquidate prior to the completion of a business combination. We will pay the costs of liquidation from our remaining assets outside of the trust account. Limited payment to insiders There will be no fees, reimbursements or other cash payments paid by us to our sponsor or our officers or directors or their affiliates prior to, or for any services they render in order to effectuate the consummation of our business combination, other than the following: •repayment of a $200,000 loan made to us by our sponsor; •payment of $7,500 per month for up to 30 months (up to an aggregate of $225,000) to our sponsor for office space and administrative services; and •reimbursement of out-of-pocket expenses incurred by our sponsor and our officers and directors in connection with certain activities on our behalf, such as identifying and investigating possible business targets and business combinations. 21 Amended and Restated Certificate of Incorporation Our amended and restated certificate of incorporation will contain several provisions relating to this offering that will apply to us until the consummation of our business combination, including those providing for (i) stockholder approval of our business combination or any extension of the time period within which we must consummate our business combination, (ii) conversion rights for stockholders who vote against our business combination or any such extension, and (iii) the termination of our existence after 24 months (or up to 30 months if our stockholders approve an extension) from the date of this prospectus if we have not consummated a business combination. These provisions may only be amended with the affirmative vote of at least 95% of our outstanding shares of common stock.While we have been advised that such provisions limiting our ability to amend our Amended and Restated Certificate of Incorporation may not be enforceable under Delaware law, we view these provisions, which are contained in Article Sixth of our Amended and Restated Certificate of Incorporation, as obligations to our stockholders and we expect that investors will make an investment decision relying, at least in part, on this provision. We will not support, directly or indirectly, or in any way endorse or recommend, that stockholders approve an amendment or modification to these provisions without the affirmative vote of at least 95% of our outstanding shares of common stock.We will be contractually obligated not to take such actions pursuant to the underwriting agreement that we will enter into with the underwriters in connection with this offering. In connection with any proposed business combination we submit to our stockholders for approval, we will also submit to stockholders a proposal to amend our Amended and Restated Certificate of Incorporation to provide for our perpetual existence, thereby removing this limitation on our corporate life.We will not seek to amend or waive the provision limiting our corporate life other than in connection with the approval of a business combination.We view this as a binding obligation to our stockholders.We will only consummate a business combination if stockholders vote in favor both of such business combination and our amendment to provide for our perpetual existence.Any vote to extend our corporate life to continue perpetually in connection with a business combination will be effective only if the business combination is approved.In connection with a business combination, the approval of the proposal to amend our Amended and Restated Certificate of Incorporation to provide for our perpetual existence would require the affirmative vote of a majority of our outstanding shares of common stock. 22 Underwriters’ purchase option We have also agreed to sell to the underwriters for $100, as additional compensation, an option to purchase up to a total of 625,000 units at $12.00 per unit, with the warrants issued as part of such units exercisable at $9.00 per share (120% of the exercise price of the warrants included in the units sold in this offering).The units issuable upon exercise of this option are substantially similar to the other units offered by this prospectus (except that the warrants included in the option have an exercise price of $9.00 per share).This option is exercisable at $12.00 per unit, commencing on the later of the consummation of a business combination and one year from the date of this prospectus and expiring five years from the date of this prospectus.The exercise price and the number of units issuable upon exercise of the option may be adjusted in certain circumstances.The purpose of this option is to compensate the underwriters for the portion of their underwriters’ deferred discount that will be placed into the trust account and therefore is at risk of loss.The fair value of the purchase option we have agreed to sell to the underwriters, based on a Black-Scholes model on the date of sale, would be approximately $700,000 using an expected life of five years, volatility of 18.61% and a risk-free interest rate of 2.87%.The option and the 625,000 units, the 625,000 shares of common stock, the 625,000 warrants underlying such units and the 625,000 shares of common stock underlying such warrants have been deemed compensation by the Financial Industry of Regulatory Authority (“FINRA”), and are therefore subject to a 180-day lock-up pursuant to Rule 2710(g)(1) of FINRA’s NASD Conduct Rules. Audit committee to monitor compliance We will establish and maintain an audit committee to, among other things, monitor compliance with the terms relating to this offering.If any noncompliance is identified, then the audit committee will be charged with the responsibility to immediately take all action necessary to rectify such noncompliance or otherwise cause compliance with the terms of this offering. Determination of offering amount We determined the size of this offering based on our estimate of the capital required to facilitate our combination with one or more viable target businesses with sufficient scale to operate as a stand-alone public entity.We believe that raising the amount described in this offering will offer us a broad range of potential target businesses possessing some or all of the characteristics we believe are important in evaluating target businesses. 23 Summary Financial Data The following table summarizes the relevant financial data for our business and should be read with our financial statements, which are included in this prospectus.We have not had any significant operations to date, so only balance sheet data are presented. January 18, 2008 Actual As Adjusted(1) Balance Sheet Data: Working capital $ 25,000 $ 122,625,000 Total assets $ 135,738 $ 122,625,000 Total liabilities $ 110,738 $ 3,750,000 Value of common stock which may be converted to cash (approximately $9.80 per share)(2) $ — $ 48,999,990 Stockholders’ equity $ 25,000 $ 69,875,010 (1) The “as adjusted” information gives effect to the sale of the units we are offering (other than pursuant to the underwriters’ over-allotment option), including the application of the related gross proceeds and the payment of the estimated remaining costs from such sale and the repayment of the accrued and other liabilities to be made. The as adjusted working capital and total assets amounts include the $119,000,000 from the net proceeds of this offering and the $3,500,000 purchase price of the insider warrants to be held in the trust account, which will be available to us only upon the consummation of a business combination within the time period described in this prospectus. The as adjusted working capital and total assets amounts also include the $3,750,000 being held in the trust account ($4,312,500 if the underwriters’ over-allotment option is exercised in full) representing the underwriters’ deferred discount.If we have not consummated a business combination within 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension), our corporate existence will cease by operation of law and we will promptly distribute only to our public stockholders the amount in our trust account (net of taxes and amounts disbursed to us for working capital purposes) plus any remaining net assets, subject to our obligations under Delaware law to provide for claims of creditors.Our founding securityholders have agreed to waive their respective rights to participate in any liquidating distributions occurring upon our failure to consummate a business combination and subsequent liquidation with respect to their founder shares. (2) If the business combination is consummated, public stockholders who vote against the business combination and exercise their conversion right will be entitled to receive their pro-rata portion of the amount in the trust account (initially $9.80 per share), which amount represents the proceeds of this offering and the purchase price of the insider warrants, without taking into account any income earned on the trust account (net of any taxes due on such income, which taxes, if any, shall be paid from the trust account, and amounts disbursed to us for working capital purposes). In January 2008, we issued a promissory note in the amount of $200,000 in favor of our sponsor, which amount reflects the funds advanced by our sponsor to us or on our behalf in connection with this offering.This note bears an interest rate of 5.0% per annum and is due on the earlier of (i) 60 days following the consummation of this offering and (ii) December 31, 2008.The principal amount of the note plus any accrued and unpaid interest thereon to the date of repayment will be repaid out of the proceeds of this offering. 24 We will not proceed with a business combination if public stockholders owning 40% or more of the shares of common stock sold in this offering vote against the business combinationand exercise their conversion rights.Accordingly, we may effect a business combination if public stockholders owning less than 40% of the shares of common stock sold in this offering exercise their conversion rights.It is our intention, in every case, to structure and consummate a business combination in which public stockholders owning up to 40% of the shares sold in this offering will be able to convert their shares into cash.We view this threshold, which is set forth in our Amended and Restated Certificate of Incorporation, as an obligation to our stockholders, and neither we nor our board of directors will propose, or seek stockholder approval of, any increase or decrease of this threshold.If less than 40% of the shares sold in this offering convert their shares into cash and a business combination is completed, we would be required to convert to cash from the trust account up to such number of shares at an initial per-share conversion price of approximately $9.80, or $48,999,990 in the aggregate, without taking into account income earned on the trust account (net of any taxes due on such income, which taxes, if any, shall be paid from the trust account, and amounts disbursed to us for working capital purposes).The actual per-share conversion price will be equal to: the amount in the trust account, including all income earned (net of taxes and amounts disbursed to us for working capital purposes), as of two business days prior to the proposed consummation of the business combination, divided by the number of shares of common stock sold in this offering.In connection with any vote required for a business combination, or any extension of our corporate existence to up to 30 months from the date of this prospectus in the event we have entered into a definitive agreement for, but have not yet consummated, our business combination, our founding securityholders have agreed to vote their founder shares in accordance with the majority of the shares of common stock voted by our public stockholders (and to vote any shares of common stock purchased by them in or after this offering in favor of a business combination or extension).As a result, our founding securityholders will not have any conversion rights attributable to their shares in the event that a business combination or extension is approved by a majority of our public stockholders. 25 RISK FACTORS Investing in our securities involves a high degree of risk.You should carefully consider the following risk factors and all other information contained in this prospectus before making a decision to invest in our units.If any of the following risks occur, our business, financial conditions or results of operations may be materially and adversely affected.In that event, the trading price of our securities could decline, and you could lose all or part of your investment. We are a development stage company with no operating history and, accordingly, you will not have any basis on which to evaluate our ability to achieve our business objective. We are a recently incorporated development stage company with no operating results to date.Therefore, our ability to begin operations is dependent upon obtaining financing through the public offering of our securities.Since we do not have any operations or an operating history, you will have no basis upon which to evaluate our ability to achieve our business objective of completing a business combination with one or more target businesses.We have not conducted any discussions and we have no plans, arrangements or understandings with any prospective target business with respect to a business combination.We will not generate any revenues or income (other than income on the trust account) until, at the earliest, after the consummation of a business combination. We will liquidate if we do not consummate a business combination. Pursuant to our Amended and Restated Certificate of Incorporation, we have 24 months from the date of this prospectus within which to complete a business combination.If we have entered into a definitive agreement with respect to a business combination within 24 months of the date of this prospectus and we anticipate that we may not be able to complete the business combination within 24 months, we may seek stockholder approval to extend the period of time to consummate a business combination by up to six months.In such case, we will present such proposal to our stockholders.The time period within which we must complete our business combination will not be extended unless (i)holders of a majority of our outstanding common stock approve the extension and (ii)conversion rights are exercised with respect to less than 40% of the shares sold in this offering.If we fail to consummate a business combination within the required time frame, our corporate existence will cease, in accordance with our Amended and Restated Certificate of Incorporation, except for the purposes of winding up our affairs and liquidating.We may not be able to find suitable target businesses within the required time frame.In addition, our negotiating position and our ability to conduct adequate due diligence on any potential target may be reduced as we approach the deadline for the consummation of a business combination.We do not have any specific business combination under consideration, and neither we, nor any representative acting on our behalf, has had any contacts with any target businesses regarding a business combination, nor taken any direct or indirect actions to locate or search for a target business.We view this obligation to liquidate as an obligation to our stockholders and we expect that investors will make an investment decision, relying, at least in part, on this provision.Thus, without the affirmative vote cast at a meeting of stockholders of at least 95% of our outstanding common stock, neither we nor our board of directors will take any action to amend or waive any provision of our Amended and Restated Certificate of Incorporation to allow us to survive for a period of time longer than 30 months after the date of this prospectus.In addition, we will not support, directly or indirectly, or in any way endorse or recommend, that stockholders approve an amendment or modification to such provision if it does not appear we will be able to consummate a business combination within the foregoing time period.If we are forced to liquidate, you may not receive the full amount of your investment.Our founding securityholders have waived their rights to participate in any liquidation distribution with respect to their founder shares, and the shares of common stock underlying any founder warrants or any insider warrants acquired by a founding securityholder in a private placement that will occur on or prior to the date of this prospectus.There will be no distribution from the trust account with respect to our warrants which will expire worthless. 26 Unlike most other blank check companies, we will be permitted, pursuant to our amended and restated certificate of incorporation, to seek to extend the date before which we must complete a business combination to up to 30 months.As a result, your funds may be held in the trust account for up to 30 months. Unlike most other blank check companies, if we have entered into a definitive agreement within 24 months following the consummation of this offering, we may seek to extend the date before which we must complete our business combination, to avoid being required to liquidate, beyond the 24 months to up to 30 months by calling a special (or annual) meeting of our stockholders for the purpose of soliciting their approval for such extension.Without the option of extending to up to 30 months, if we enter into such agreement near the end of the 24-month period following the consummation of this offering, we may not have sufficient time to secure the approval of our stockholders and satisfy customary closing conditions.If the proposal for the extension to up to 30 months is approved by our stockholders as described in this prospectus, we will have up to an additional six months beyond the 24-month period with which to complete our business combination.As a result we may be able to hold your funds in the trust account for 30 months and thus delay the receipt by you of your funds from the trust account on liquidation. We cannot assure you that other provisions of our Amended and Restated Certificate of Incorporation will not be amended other than the time period during which we must consummate a business combination. Although we believe that a vote to amend or waive any provision of our Amended and Restated Certificate of Incorporation would likely take place only to allow additional time to consummate a pending business combination, we cannot assure you that other provisions relating to our consummation of a business combination of our Amended and Restated Certificate of Incorporation will not be amended or waived by the affirmative vote of at least 95% of our outstanding common stock. You will not have any rights or interest in funds from the trust account, except under certain limited circumstances. Our public stockholders will be entitled to receive funds from the trust account only in the event of (i) our liquidation or, (ii) if they seek to convert their respective shares of common stock into cash upon a business combination or the extension to up to 30 months which the stockholder voted against and which is completed by us or approved by stockholders in the case of the extension.In no other circumstances will a stockholder have any right or interest of any kind in the trust account. If we are forced to liquidate before the completion of a business combination and distribute the trust account, our public stockholders may receive significantly less than $9.80 per share and our warrants will expire worthless. We must complete a business combination within 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension).If we are unable to complete a business combination within the prescribed time frame and are forced to liquidate the trust account, the per-share liquidation price received by our public stockholders from the trust account will be less than $10.00 because of the expenses of this offering, our general and administrative expenses and the anticipated costs of seeking a business combination.Upon the liquidation of the trust account, public stockholders will be entitled to receive (unless there are claims not otherwise satisfied by the amount not held in the trust 27 account or the indemnification provided by our sponsor and Messrs. Lorber and Liebowitz) approximately $9.80 per share plus income earned on their pro rata portion of the trust account (net of taxes payable and amounts permitted to be disbursed for working capital purposes), which includes $3,750,000 ($0.30 per unit) of the underwriters’ deferred discount and $3,500,000 ($0.28 per unit) of the purchase price of the insider warrants.In the event that we liquidate and it is subsequently determined that the reserve for claims and liabilities is insufficient, stockholders who received a return of funds from the liquidation of our trust account could be liable for claims made by our creditors.We assume that in the event we liquidate we will not have to adopt a plan to provide for payment of claims that may potentially be brought against us.Should this assumption prove to be incorrect, we may have to adopt such a plan upon our liquidation, which could result in the per-share liquidation amount to our stockholders being significantly less than $9.80 per share, without taking into account any income earned on the trust account (net of any taxes due on such interest, which taxes, if any, shall be paid from the trust account).Furthermore, there will be no distribution with respect to our outstanding warrants which will expire worthless if we liquidate the trust account in the event we do not complete a business combination within the prescribed time period.For a more complete discussion of the effects on our stockholders if we are unable to complete a business combination, see the section below entitled “Proposed Business—Effecting a Business Combination—Liquidation if no business combination.” An effective registration statement may not be in place or a current prospectus may not be available when an investor desires to exercise warrants, thus precluding such investor from being able to exercise its warrants and causing such warrants to expire worthless. Holders of our warrants (other than founder warrants and insider warrants) will be able to exercise the warrants only if (i) a current registration statement under the Securities Act relating to the shares of our common stock underlying the warrants is then effective and a current prospectus is available and (ii) such shares of common stock are qualified for sale or exempt from qualification under the applicable securities laws of the states in which the various holders of warrants reside.In addition, under the terms of the warrant agreement holders of our warrants will not be able to net cash settle the warrants.Although we have undertaken in the warrant agreement, and therefore have a contractual obligation, to use our best efforts to maintain an effective registration statement and a current prospectus covering the shares of common stock underlying the warrants following completion of this offering to the extent required by federal securities laws, and we intend to comply with our undertaking, we cannot assure that we will be able to do so and therefore the warrants could expire worthless.Such expiration would result in each holder paying the full unit purchase price solely for the shares of common stock underlying the unit.In addition, we have agreed to use our best efforts to register the shares of common stock underlying the warrants under the blue sky laws of the states of residence of the existing warrant holders, to the extent an exemption is not available.The value of the warrants may be greatly reduced if a registration statement covering the shares of common stock issuable upon the exercise of the warrants is not kept effective, if the related prospectus is not kept current or if the securities are not qualified, or exempt from qualification, in the states in which the holders of warrants reside.Holders of warrants who reside in jurisdictions in which the shares of common stock underlying the warrants are not qualified and in which there is no exemption will be unable to exercise their warrants and would either have to sell their warrants in the open market or allow them to expire unexercised.If and when the warrants become redeemable by us, we may exercise our redemption right even if we are unable to qualify the underlying securities for sale under all applicable state securities laws. 28 We may proceed with a business combination if public stockholders owning less than 40% of the shares sold in this offering properly exercise their conversion rights.This requirement may make it easier for us to have a business combination approved over stockholder dissent. When we seek stockholder approval of a business combination or any extension of the time period within which we must complete our business combination, we will offer each public stockholder the right to have his, her or its shares of common stock converted to cash if the stockholder votes against the business combination or extension and the business combination is approved and consummated or the extension is approved.We will consummate the business combination only if the following two conditions are met: (i) a majority of the shares of common stock voted by the public stockholders are voted in favor of the business combination and (ii) public stockholders owning less than 40% of the shares being sold in this offering cumulatively vote against the business combination or an extension of the time period within which we must consummate our business combination and exercise their conversion rights.To date, most other blank check companies have a lower conversion threshold, which makes it more difficult for such companies to consummate their business combination.Thus, because we permit a larger number of stockholders to exercise their conversion rights, it will be easier for us to consummate a business combination with a target business which you may believe is not suitable for us, and you may not receive the full amount of your original investment upon exercise of your conversion rights.There can be no assurance that any converting stockholder will receive an amount that is equal to or more than his, her or its full invested amount. Public stockholders, together with any affiliates of theirs or any other person with whom they are acting in concert or as a “group,” will be restricted from seeking conversion rights with respect to more than 10% of the shares sold in this offering. When we seek stockholder approval of the extended period or the business combination, we will offer each public stockholder (but not the founding securityholders) the right to have his, her, or its shares of common stock converted to cash if the public stockholder votes against the extended period or the business combination, as applicable, and the extended period is approved or the business combination is approved and completed, respectively.Notwithstanding the foregoing, a public stockholder, together with any affiliate of his or any other person with whom he is acting in concert or as a “group” within the meaning of Section 13(d)(5) of the Securities Exchange Act of 1934, as amended, will be restricted from seeking conversion rights with respect to more than 10% on a cumulative basis of the shares sold in this offering, even if such public stockholder votes against a proposed extended period or business combination with respect to all shares owned by him or his affiliates and other group members. Shares of common stock converted in connection with the vote on the extension and in connection with the vote on our business combination will be aggregated for purposes of this 10% limit. Accordingly, if you, together with any affiliates or any person with whom you are acting in concert or as a group, own more than 10%, on an aggregate basis, of the shares sold in this offering, vote all of your shares against a proposed business combination or extended period and such proposed business combination or extended period is approved, you will not be able to seek conversion rights with respect to the full amount of your shares and may be forced to hold such additional shares or sell them in the open market. We cannot assure you that the value of such additional shares will appreciate over time following a business combination or that the market price of the common stock will exceed the per-share conversion price. We may require stockholders who wish to convert their shares to comply with specific requirements for conversion that may make it more difficult for them to exercise their conversion rights prior to the deadline for exercising conversion rights. 29 We may require public stockholders who wish to convert their shares to physically tender their stock certificates to our transfer agent prior to the stockholder meeting or to deliver their shares to the transfer agent electronically using the Depository Trust Company’s DWAC (Deposit/Withdrawal At Custodian) System.We may impose such a requirement in order to provide a clear deadline and greater certainty as to the number of shares that will be subject to conversion following our business combination, as well as for administrative ease.The proxy solicitation materials that we will furnish to stockholders in connection with the vote for any proposed business combination will indicate whether we are requiring stockholders to satisfy such a delivery requirement, in which case, a stockholder would have from the time we send out our proxy statement through the vote on the business combination to deliver his shares if he wishes to exercise his conversion rights.If applicable, this time period will vary depending on the specific facts of each transaction.In order to obtain a physical stock certificate, a stockholder’s broker and/or clearing broker, DTC and our transfer agent will need to act to facilitate this request.It is our understanding that stockholders should generally allot at least two weeks to obtain physical certificates from the transfer agent.However, because we do not have any control over this process or over the brokers or DTC, it may take significantly longer than two weeks to obtain a physical stock certificate.While we have been advised that it takes a short period of time to deliver shares through the DWAC System, we cannot assure you of this fact.Accordingly, if it takes longer than we anticipate for stockholders to deliver their shares, stockholders who wish to convert may be unable to meet the deadline for exercising their conversion rights and thus will be unable to convert their shares. Our stockholders may be held liable for claims against us by third parties to the extent of distributions received by them. Our Amended and Restated Certificate of Incorporation provides that we will continue in existence only until 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension).If we have not completed a business combination within this timeframe, pursuant to the Delaware General Corporation Law, our corporate existence will cease except for the purposes of winding up our affairs and liquidating.Under Sections 280 through 282 of the Delaware General Corporation Law, stockholders may be held liable for claims by third parties against a corporation to the extent of distributions received by them in a dissolution.If the corporation complies with certain procedures set forth in Section 280 of the Delaware General Corporation Law intended to ensure that it makes reasonable provision for all claims against it, including a 60-day notice period during which any third-party claims can be brought against the corporation, a 90-day period during which the corporation may reject any claims brought, and an additional 150-day waiting period before any liquidating distributions are made to stockholders, any liability of stockholders with respect to a liquidating distribution is limited to the lesser of such stockholder’s pro rata share of the claim or the amount distributed to the stockholder, and any liability of the stockholder would be barred after the third anniversary of the dissolution.However, it is our intention to make liquidating distributions to our stockholders as soon as reasonably possible after dissolution and, therefore, we do not intend to comply with those procedures.Because we will not be complying with those procedures, we are required, pursuant to Section 281(b) of the Delaware General Corporation Law, to adopt a plan that will provide for our payment, based on facts known to us at such time, of (i) all existing claims, (ii) all pending claims and (iii) all claims that potentially may be brought against us within the subsequent ten years.Accordingly, we would be required to provide for any creditors known to us at that time or those that we believe could potentially be brought against us within the subsequent ten years prior to distributing the funds held in the trust to stockholders.We cannot assure you that we will properly assess all claims that potentially may be brought against us.We assume that in the event we liquidate we will not have to adopt a plan to provide for payment of claims that may potentially be brought against us. As such, our stockholders could potentially be liable for any claims to the extent of distributions received by them and any liability of our stockholders may extend well beyond the third anniversary of such date.Accordingly, we cannot assure you that third parties will not seek to recover from our stockholders amounts owed to them by us.In the event of our liquidation, we may have to adopt a plan to provide for the payment of claims that may potentially be brought against us, which could result in the per-share liquidation amount to our stockholders being significantly less than $9.80. 30 Our placing of funds in trust may not protect those funds from third-party claims against us. Third-party claims may include contingent or conditional claims and claims of directors and officers entitled to indemnification under our Amended and Restated Certificate of Incorporation.We intend to pay any claims, to the extent sufficient to do so, from our funds not held in trust.Although we will seek to have all vendors, service providers and prospective target businesses or other entities with which we execute agreements waive any right, title, interest or claim of any kind in or to any monies held in the trust account for the benefit of our public stockholders, there is no guarantee that they will execute such agreements.Even if they execute such agreements, they could bring claims against the trust account including but not limited to fraudulent inducement, breach of fiduciary responsibility or other similar claims, as well as claims challenging the enforceability of the waiver, in each case in order to gain an advantage with a claim against our assets, including the funds held in the trust account.If any third party refused to execute an agreement waiving such claims to the monies held in the trust account, we would perform an analysis of the alternatives available to us if we chose not to engage such third party and evaluate if such engagement would be in the best interest of our stockholders if such third party refused to waive such claims. Examples of possible instances where we may engage a third party that refused to execute a waiver include the engagement of a third-party consultant whose particular expertise or skills are believed by management to be significantly superior to those of other consultants that would agree to execute a waiver or in cases where management is unable to find a provider of required services willing to provide the waiver.In any event, our management would perform an analysis of the alternatives available to it and would only enter into an agreement with a third party that did not execute a waiver if management believed that such third party’s engagement would be significantly more beneficial to us than any alternative.In addition, there is no guarantee that such entities will agree to waive any claims they may have in the future as a result of, or arising out of, any negotiations, contracts or agreements with us and not seek recourse against the trust account for any reason.Accordingly, the proceeds held in trust could be subject to claims that could take priority over the claims of our public stockholders and the per-share liquidation price could be less than the $9.80 per share held in the trust account, plus income (net of any taxes due on such income, which taxes, if any, shall be paid from the trust account), due to claims of such creditors.If we are unable to complete a business combination and liquidate the company, our sponsor and Messrs.Lorber and Liebowitz will be jointly and severally liable if we did not obtain a valid and enforceable waiver from any vendor, service provider, prospective target business or other entity of any rights or claims to the trust account, to the extent necessary to ensure that such claims do not reduce the amount in the trust account below the amount on the date of the consummation of this offering.We believe that our sponsor and Messrs.Lorber and Liebowitz will have sufficient assets to cover their indemnification obligations; however, we cannot assure you that our sponsor and Messrs.Lorber and Liebowitz will be able to satisfy those obligations.The indemnification provisions are set forth in an insider letter to be executed on behalf of our sponsor and Messrs.Lorber and Liebowitz.The insider letter specifically sets forth that in the event we obtain a valid and enforceable waiver of any right, title, interest or claim of any kind in or to any monies held in the trust account for the benefit of our stockholders from a vendor, service provider, prospective target business or other entity, the indemnification from our sponsor and Messrs.Lorber and Liebowitz will not be available. Additionally, if we are forced to file a bankruptcy case or an involuntary bankruptcy case is filed against us which is not dismissed, the funds held in our trust account will be subject to applicable bankruptcy law, and may be included in our bankruptcy estate and subject to the claims of third parties with priority over the claims of our stockholders.To the extent any bankruptcy claims deplete the trust account we cannot assure you we will be able to return to our public stockholders the liquidation amounts due them. 31 In certain circumstances, our board of directors may be viewed as having breached their fiduciary duties to our creditors, thereby exposing itself and our company to claims of punitive damages. If we are forced to file a bankruptcy case or an involuntary bankruptcy case is filed against us which is not dismissed, any distributions received by stockholders could be viewed under applicable debtor/creditor and/or bankruptcy laws as either a “preferential transfer” or a “fraudulent conveyance.”As a result, a bankruptcy court could seek to recover all amounts received by our stockholders.Furthermore, because we intend to distribute the proceeds held in the trust account to our public stockholders promptly after the termination of our existence by operation of law, this may be viewed or interpreted as giving preference to our public stockholders over any potential creditors with respect to access to or distributions from our assets.Furthermore, our board of directors may be viewed as having breached its fiduciary duty to our creditors and/or as having acted in bad faith, thereby exposing itself and our company to claims of punitive damages, by paying public stockholders from the trust account prior to addressing the claims of creditors.We cannot assure you that claims will not be brought against us for these reasons. If the net proceeds of this offering not being placed in trust together with income earned on the trust account available to us are insufficient to allow us to operate for at least 24 months (or up to 30 months if our stockholders approve an extension) following the consummation of this offering, we may not be able to complete a business combination. We currently believe that, upon consummation of this offering, the $100,000 of funds available to us outside of the trust account together with up to $2,100,000 of income earned on the trust account that may be released to us will be sufficient to allow us to operate for at least 24 months (or up to 30 months if our stockholders approve an extension) following the consummation of this offering, assuming that a business combination is not consummated during that time.However, if costs are higher than expected we might not have sufficient funds to continue searching for, or conduct due diligence with respect to, any potential target businesses.We will depend on sufficient income being earned on the proceeds held in the trust account to provide us with up to $2,100,000 of additional working capital we may need to identify one or more target businesses and to consummate our business combination, as well as to pay any taxes that we may owe.A substantial decline in interest rates may result in our having insufficient funds available with which to structure, negotiate or close our business combination.In such event, we would need to raise additional funds to operate or may be forced to liquidate.Neither our sponsor nor any member of our management team nor any other person is under any obligation to loan us money under such circumstances. We could use a portion of these funds to pay due diligence costs in connection with a potential business combination or to pay fees to consultants to assist us with our search for a target business.We could also use a portion of these funds as a down payment, “reverse break-up fee” (a provision in a merger agreement designed to compensate the target for any breach by the buyer which results in a failure to close the transaction), or to fund a “no-shop” provision (a provision in letters of intent designed to keep target businesses from “shopping” around for transactions with others on terms more favorable to such target businesses) with respect to a particular proposed business combination, although we do not have any current intention to do so.If we entered into such a letter of intent where we paid for the right to receive exclusivity from a target business and were subsequently required to forfeit such funds (whether as a result of our breach or otherwise) or if we agree to a reverse break-up fee and subsequently were required to pay such fee as a result of our failure to consummate the transaction in accordance with the merger agreement, we might not have sufficient funds to continue searching for, or conduct due diligence with respect to, any other potential target businesses.In such event, we would need to raise additional funds to operate or may be forced to liquidate.Neither our sponsor nor any member of our management team nor any other person is under any obligation to loan us money under such circumstances. 32 Our current officers and directors may resign upon consummation of a business combination. Upon consummation of a business combination, the role of our current officers and directors in the target business cannot presently be fully ascertained.While we expect that one or more of our current officers and directors will remain in senior management or as a director following a business combination, we may employ other personnel following the business combination.If we acquire a target business in an all-cash transaction, it would be more likely that our current officers and our directors would remain with us if they chose to do so.If a business combination were structured as a merger whereby the stockholders of the target company were to control the combined company following a business combination, it may be less likely that our current officers or directors would remain with the combined company unless it was negotiated as part of the transaction pursuant to the acquisition agreement, an employment agreement or other arrangement. Negotiated retention of officers and directors after a business combination may create a conflict of interest. If, as a condition to a potential business combination, we negotiate to have our current officers and directors retained after the consummation of the business combination, such negotiations may result in a conflict of interest.The ability of such individuals to remain with us after the consummation of a business combination will not be the determining factor in our decision as to whether or not we will proceed with any potential business combination.In making the determination as to whether current management should remain with us following the business combination, we will analyze the experience and skill set of the target business’ management and negotiate as part of the business combination that our current officers and directors remain if it is believed that it is in the best interests of the combined company after the consummation of the business combination.Although we intend to closely scrutinize any additional individuals we engage after a business combination, we cannot assure you that our assessment of these individuals will prove to be correct. There may be tax consequences associated with our acquisition, holding and disposition of target companies and assets. We may incur significant taxes in connection with effecting acquisitions; holding, receiving payments from, and operating target companies and assets; and disposing of target companies and assets. Because any target business with which we attempt to complete a business combination will be required to provide our stockholders with financial statements prepared in accordance with and reconciled to U.S. generally accepted accounting principles, the pool of prospective target businesses may be limited. In accordance with the requirements of U.S. federal securities laws, in order to seek stockholder approval of a business combination, a proposed target business will be required to have certain financial statements that are prepared in accordance with, or that can be reconciled to, U.S. generally accepted accounting principles, or U.S. GAAP, and audited in accordance with the standards of the Public Company Accounting Oversight Board (United States). To the extent that a proposed target business does not have financial statements that have been prepared with, or that can be reconciled to, U.S. GAAP, and audited in accordance with the standards of the PCAOB, we will not be able to acquire that proposed target business. These financial statement requirements may limit the pool of potential target businesses. 33 Because of our limited resources and the significant competition for business combination opportunities, including numerous companies with a business plan similar to ours, it may be more difficult for us to complete a business combination. Based upon publicly available information, as of January 18, 2008, we have identified approximately 148 blank check companies that have gone public since August 2003.Of these companies, only 43 have completed a business combination, while seven (7) will be or have been liquidating.The remaining approximately 98 blank check companies have more than $15.3 billion in trust and are seeking to complete business acquisitions.Of these companies, only 24 have announced that they have entered into definitive agreements or letters of intent with respect to potential business combinations but have not yet consummated business combinations.Accordingly, there are approximately 74 blank check companies with more than $12.6 billion in trust that have filed registration statements and are seeking, or will be seeking, to complete business combinations.Furthermore, the fact that only 43 of such companies have completed business combinations and only 24 other of such companies have entered into definitive agreements for business combinations, and seven (7) have liquidated or will be liquidating, may be an indication that there are only a limited number of attractive targets available to such entities or that many targets are not inclined to enter into a transaction with a blank check company, and therefore we also may not be able to consummate a business combination within the prescribed time period.If we are unable to consummate an initial transaction within the prescribed time period, our purpose will be limited to dissolving, liquidating and winding up. We expect to encounter intense competition from other entities having a business objective similar to ours, including private investors (which may be individuals or investment partnerships), other blank check companies, and other entities, domestic and international, competing for the type of businesses that we may intend to acquire.Many of these individuals and entities are well-established and have extensive experience in identifying and effecting business combinations, directly or through affiliates.Many of these competitors possess greater technical, human and other resources, or more local industry knowledge, than we do and our financial resources will be relatively limited when contrasted with those of many of these competitors.While we believe that there are numerous target businesses that we could potentially acquire with the net proceeds of this offering, our ability to compete with respect to the acquisition of certain target businesses that are sizable will be limited by our available financial resources.This inherent competitive limitation gives others an advantage in pursuing the acquisition of certain target businesses.Furthermore, the obligation we have to seek stockholder approval of a business combination may delay the consummation of a transaction.Additionally, our outstanding warrants and the underwriters’ unit purchase option and the future dilution they potentially represent may not be viewed favorably by certain target businesses.Also, our obligation to convert into cash up to 40% of the shares of common stock issued in this offering in certain instances may reduce the resources available for a business combination.Any of these obligations may place us at a competitive disadvantage in successfully negotiating a business combination. We cannot assure you we will be able to successfully compete for an attractive business combination.Additionally, because of this competition, we cannot assure you we will be able to effectuate a business combination within the prescribed time period.If we are unable to consummate a business combination within the prescribed time period, we will be forced to liquidate. You will not be entitled to protections normally afforded to investors of blank check companies. Since the net proceeds of this offering are intended to be used to complete a business combination with an unidentified target business, we may be deemed to be a “blank check” company under the U.S.securities laws.However, since we will have net tangible assets in excess of $5,000,000 upon the successful consummation of this offering and will file a Current Report on Form 8-K with the SEC upon 34 consummation of this offering including an audited balance sheet demonstrating this fact, we are exempt from rules promulgated by the SEC to protect investors of blank check companies such as Rule 419.Accordingly, investors will not be afforded the benefits or protections of those rules, such as entitlement to all the interest earned on the funds deposited in the trust account.Because we are not subject to these rules, including Rule 419, our units will be immediately tradable and we have a longer period of time to complete a business combination in certain circumstances than we would if we were subject to such rule. Since we have not yet selected any target business with which to complete a business combination, we are unable to currently ascertain the merits or risks of the business’ operations and investors will be relying on management’s ability to source business transactions. Because we have not yet identified a prospective target business, investors in this offering currently have no basis to evaluate the possible merits or risks of the target business.Although our management will evaluate the risks inherent in a particular target business, we cannot assure you that they will properly ascertain or assess all of the significant risk factors.We also cannot assure you that an investment in our units will ultimately prove to be more favorable to investors than a direct investment, if such opportunity were available, in a target business.Except for the limitations that a target business or businesses together have a fair market value of at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of the acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote) and that we will not complete a business combination with any entity engaged in any of the following as its principal business: (i) real estate brokerage, (ii) insurance brokerage and employee benefits, (iii) retail investment advisory and asset management services, (iv) quick service restaurants or (v) tobacco, we will have virtually unrestricted flexibility in identifying and selecting a prospective acquisition candidate.Investors will be relying on management’s ability to source business transactions, evaluate their merits, conduct or monitor diligence and conduct negotiations.While we do not intend to pursue a business combination with any company that is affiliated with our sponsor, executive officer or directors, we are not prohibited from pursuing such a transaction.In addition, we will not consider business opportunities that were presented to our sponsor or its employees, or opportunities that our sponsor or its employees have become aware of, prior to the consummation of this offering.For a more complete discussion of our selection of a target business, see the section below entitled “Proposed Business—Effecting a Business Combination—We have not identified a target business.” We may issue shares of common stock to complete a business combination, which would reduce the equity interest of our stockholders and likely cause a change in control of our ownership. Our Amended and Restated Certificate of Incorporation authorizes the issuance of up to 100,000,000 shares of common stock, par value $0.0001 per share, and 1,000,000 shares of preferred stock, par value $0.0001 per share.Immediately after this offering (assuming no exercise of the underwriters’ over-allotment option), there will be 64,000,000 authorized but unissued shares of our common stock available for issuance (after appropriate reservation for the issuance of shares of common stock upon full exercise of our outstanding warrants (including founder warrants and insider warrants) and the unit purchase option granted to the underwriters) and all of the 1,000,000 shares of preferred stock available for issuance.Although we have no commitment as of the effective date of the registration statement, we are likely to issue a substantial number of additional shares of our common or preferred stock, or a combination of common and preferred stock, to complete a business combination.The issuance of additional shares of our common stock or any number of shares of our preferred stock: · may significantly reduce the equity interest of our stockholders; 35 · may subordinate the rights of holders of common stock if preferred stock is issued with rights senior to those afforded to the holders of our common stock; · will likely cause a change in control if a substantial number of our shares of common stock are issued, which may affect, among other things, our ability to use our net operating loss carry forwards, if any, most likely will also result in the resignation or removal of our present officers and directors, and could result in the holders of our common stock prior to such transaction holding in the aggregate less than a majority of our common stock after such transaction; and · may adversely affect prevailing market prices for our common stock. For a more complete discussion of the possible structure of a business combination, see the section below entitled “Proposed Business—Effecting a Business Combination—We have not identified a target business.” We may issue notes or other debt securities, or otherwise incur substantial debt, to complete a business combination, which may adversely affect our leverage and financial condition. Although we have no commitments as of the date of this prospectus to issue any notes or other debt securities, or to otherwise incur outstanding debt, we may choose to incur substantial debt to complete a business combination.The incurrence of debt could result in: · default and foreclosure on our assets if our operating cash flow after a business combination were insufficient to pay our debt obligations; · acceleration of our obligations to repay the indebtedness even if we have made all principal and interest payments when due, if the debt security contained covenants that required the maintenance of certain financial ratios or reserves and any such covenant were breached without a waiver or renegotiation of that covenant; · our immediate payment of all principal and accrued interest, if any, if the debt security was payable on demand; · covenants that limit our ability to pay dividends on our common stock, to acquire capital assets or make additional acquisitions; and · our inability to obtain additional financing, if necessary, if the debt security contained covenants restricting our ability to obtain additional financing while such security was outstanding. Foreign, cultural, political and financial market conditions could impair any international operations and financial performance. Our target business may be based outside of the United States and/or some or all of our operations may be conducted or products may be sold in countries where economic growth has slowed; or where economies have suffered economic, social and/or political instability or hyperinflation or where the ability to repatriate funds has been delayed or impaired in recent years.The economies of other foreign countries important to our operations, including other countries in Europe, Latin America and Asia, could also suffer slower economic growth or economic, social and/or political instability in the future.International operations, including manufacturing and sourcing operations (and the international operations of our customers), are subject to inherent risks which could adversely affect us, including, among other things: 36 · new restrictions on access to markets; · lack of developed infrastructure; · inflation; · fluctuations in the value of currencies; · changes in and the burdens and costs of compliance with a variety of foreign laws and regulations, including tax laws, accounting standards, environmental laws and occupational health and safety laws; · political and economic instability; · increases in duties and taxation; · restrictions on transfer of funds; · restrictions on foreign ownership of property and/or expropriation of foreign-owned assets; and · other adverse changes in policies, including monetary (including, without limitation, local interest rates), tax and/or lending policies, encouraging foreign investment or foreign trade by our host countries. Should any of these risks occur, our ability to export our products or repatriate profits could be impaired and we could experience a loss of sales and profitability from our international operations. If we effect a business combination with a company located outside of the United States, we would be subject to a variety of additional risks that may negatively impact our business operations and financial results. We may effect a business combination with a company located outside of the United States.If we did, we would be subject to many special considerations or risks associated with companies operating in the target business’ governing jurisdiction, including any of the following: · rules and regulations or currency conversion or corporate withholding taxes on individuals; · tariffs and trade barriers; · regulations related to customs and import/export matters; · longer payment cycles; · tax issues, such as tax law changes and variations in tax laws as compared to the United States; · currency fluctuations; 37 · challenges in collecting accounts receivable; · cultural and language differences; and · employment regulations. We cannot assure you that we would be able to adequately address these additional risks.If we were unable to do so, our operations might suffer. Our business combination may take the form of an acquisition of less than a 100% ownership interest, which could adversely affect our decision-making authority and result in disputes between us and third party minority owners. Our business combination may take the form of an acquisition of less than a 100% ownership interest in certain assets or entities.In such case, the remaining minority ownership interest may be held by third parties who may or may not have been involved with the assets or entities prior to our acquisition of such ownership interest.With such an acquisition, we will face additional risks, including the additional costs and time required to investigate and otherwise conduct due diligence on holders of the remaining ownership interest and to negotiate stockholder agreements and similar agreements.Moreover, the subsequent management and control of such a business will entail risks associated with multiple owners and decision-makers.Such acquisitions also involve the risk that third-party owners of the minority ownership interest might become insolvent or fail to fund their share of required capital contributions.Such third parties may have economic or other business interests or goals which are inconsistent with our business interests or goals, and may be in a position to take actions contrary to our policies or objectives.Such acquisitions may also have the potential risk of impasses on decisions, such as a sale, because neither we nor the third-party owners of the minority ownership interest would have full control over the business entity.Disputes between us and such third parties may result in litigation or arbitration that would increase our expenses and distract our officers and/or directors from focusing their time and effort on our business.Consequently, actions by, or disputes with, such third parties might result in subjecting assets owned by the business entity to additional risk.We may also, in certain circumstances, be liable for the actions of such third parties.For example, in the future we may agree to guarantee indebtedness incurred by the business entity.Such a guarantee may be on a joint and several basis with the third-party owners of the minority ownership interest in which case we may be liable in the event such third parties default on their guaranty obligation. Our ability to successfully effect a business combination and to be successful thereafter will be totally dependent upon the efforts of our key personnel, including our officers, directors and others who may not continue with us following a business combination. Our ability to successfully effect a business combination is dependent upon the efforts of our key personnel, including Howard M. Lorber, the Chairman of our board of directors, and Michael S. Liebowitz, our President, Chief Executive Officer and a member of our board of directors.Our key personnel will also be officers, directors, and/or members of other entities, who we anticipate we will have access to on an as needed basis, although there are no assurances that any such personnel will be able to devote either sufficient time, effort or attention to us when we need it.None of our key personnel, including our other executive officers, will have entered into employment or consultant agreements with us.Further, although we presently anticipate that our officers will remain associated in senior management, advisory or other positions with us following a business combination, some or all of the management associated with a target business may also remain in place.As such, our key personnel may not continue to provide services to us after the consummation of a business combination if we are unable to negotiate employment or consulting agreements with them in connection with or subsequent to the 38 business combination, the terms of which would be determined at such time between the respective parties.Such negotiations would take place simultaneously with the negotiation of the business combination and could provide for such individuals to receive compensation in the form of cash payments and/or our securities for services they would render to us after the consummation of the business combination.While the personal and financial interests of such individuals may influence their motivation in identifying and selecting a target business, the ability of such individuals to remain with us after the consummation of a business combination will not be the determining factor in our decision as to whether or not we will proceed with any potential business combination. We will have only limited ability to evaluate the management of the target business. While we intend to closely scrutinize any individuals we engage after a business combination, we cannot assure you that our assessment of these individuals will prove to be correct.These individuals may be unfamiliar with the requirements of operating a public company which could cause us to have to expend time and resources helping them become familiar with such requirements.This could be expensive and time-consuming and could lead to various operational issues which may adversely affect our operations. Our officers and directors will allocate some portion of their time to other businesses thereby causing conflicts of interest in their determination as to how much time to devote to our affairs.This conflict of interest could have a negative impact on our ability to consummate a business combination. Our officers and directors are not required to commit their full time to our affairs, which could create a conflict of interest when allocating their time between our operations and their other commitments.We do not intend to have any full-time employees prior to the consummation of a business combination.Our executive officers and directors are currently employed by other entities and are not obligated to devote any specific number of hours to our affairs.If other entities require them to devote more substantial amounts of time to their business and affairs, it could limit their ability to devote time to our affairs and could have a negative impact on our ability to consummate a business combination.We cannot assure you that these conflicts will be resolved in our favor.For a discussion of potential conflicts of interest that you should be aware of see the section below entitled “Management—Conflicts of Interest.” Howard M. Lorber, our Chairman of the Board, is also a director of another blank check company and our sponsor, officers and directors may in the future become affiliated with additional entities that are, engaged in business activities similar to those intended to be conducted by us and, accordingly, may have conflicts of interest in determining to which entity a particular business opportunity should be presented. Howard M. Lorber, our Chairman of the Board, is also a director of SP Acquisition Holdings, Inc., which is a blank check company engaged in activities similar to those intended to be conducted by us.Accordingly, unless and until SP Acquisition consummates a business combination or liquidates prior thereto, Mr. Lorber may become aware of investment and business opportunities that may be appropriate for presentation to our company as well as to SP Acquisition and Mr. Lorber may owe fiduciary duties to present SP Acquisition with business opportunities before presenting such opportunities to us. In addition, our sponsor, officers and directors may in the future become affiliated with additional entities, including other “blank check” companies which may be engaged in activities similar to those intended to be conducted by us.Additionally, our sponsor, officers and directors may become aware of business opportunities which may be appropriate for presentation to us and the other entities to which 39 they owe fiduciary duties or other contractual obligations.No formal procedures have been established to determine how conflicts of interest that may arise due to duties or obligations owed to other entities will be resolved.Accordingly, because of their pre-existing fiduciary duties, our officers and directors may have conflicts of interest in determining to which entity a particular business opportunity should be presented.For a more detailed discussion of our management’s business affiliations and the potential conflicts of interest of which you should be aware, see the sections entitled “Management—Directors and Executive Officers” and “Certain Relationships and Related Transactions.” In addition, our Amended and Restated Certificate of Incorporation will provide that the doctrine of corporate opportunity, or any other analogous doctrine, will not apply against us or any of our officers or directors or our sponsor in circumstances that would conflict with any fiduciary duties or contractual obligations they may have currently or in the future (in respect of SP Acquisition Holdings, Inc. in the case of Mr. Lorber) or any companies in which our officers or directors or our sponsor invests or any other fiduciary duties or contractual obligations they may have as of the date of this prospectus. Our founding securityholders currently own shares of our common stock that will not participate in the liquidation of the trust account and a conflict of interest may arise in determining whether a particular target business is appropriate for a business combination. Our founding securityholders own units that include the founder shares and founder warrants that were issued prior to this offering, but have waived their rights to participate in any liquidation distribution with respect to the founder shares if we are unable to consummate a business combination.In addition, our founding securityholders have agreed to purchase an aggregate of 3,500,000 insider warrants directly from us in a private placement on or prior to the date of this prospectus at a purchase price of $1.00 per warrant for an aggregate purchase price of $3,500,000.The founder shares, the founder warrants and the insider warrants will expire worthless if we do not consummate a business combination.The personal and financial interests of our officers and our directors may influence their motivation in timely identifying and selecting a target business and consummating a business combination.Consequently, the discretion of our officers and directors in identifying and selecting a suitable target business may result in a conflict of interest when determining whether the terms, conditions and timing of a particular business combination are appropriate and in our stockholders’ best interest, and as a result of such conflicts management may choose a target business that is not in the best interests of our public stockholders. The requirement that we complete a business combination within 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension) may give potential target businesses leverage over us in negotiating a business combination. We will liquidate and promptly distribute only to our public stockholders the amount in our trust account (subject to our obligations under Delaware law for claims of creditors) plus any remaining net assets if we do not effect a business combination within 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension).Any potential target business with which we enter into negotiations concerning a business combination will be aware of this requirement.Consequently, such target businesses may obtain leverage over us in negotiating a business combination, knowing that if we do not complete a business combination with that particular target business, we may be unable to complete a business combination with any target business.This risk will increase as we get closer to the time limits referenced above. 40 The requirement that we complete a business combination by 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension) may motivate our officers and directors and our sponsor to approve a business combination during that time period so that they may have their out-of-pocket expenses reimbursed. Our officers and directors and our sponsor may receive reimbursement for out-of-pocket expenses incurred by them in connection with activities on our behalf such as identifying potential target businesses and performing due diligence on suitable business combinations, including traveling to and from the offices, services centers or similar locations of prospective target businesses to examine their operations.The funds for such reimbursement will be provided from the money that is being held outside of the trust or is permitted to be disbursed to us from the trust.Such payments may be significant and there can be no assurance that they will not exceed our working capital budget.In the event that we do not effect a business combination within 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension), then any expenses incurred by our officers and directors and our sponsor, in excess of the money being held outside of the trust or permitted to be disbursed to us from the trust will not be repaid as we will liquidate at such time.On the other hand, if we complete a business combination within such prescribed time period, those expenses will be repaid by the target business.Consequently, our officers and directors and our sponsor may have an incentive to complete a business combination other than just what is in the best interest of our stockholders. Certain of our officers or directors, or their affiliates, have never been associated with a blank check company and such lack of experience could adversely affect our ability to consummate a business combination. Certain of our officers or directors, or their affiliates, have never been associated with a blank check company.Accordingly, you may not have sufficient information with which to evaluate the ability of our management team to identify and complete a business combination using the proceeds of this offering.Our management’s lack of experience in operating a blank check company could adversely affect our ability to consummate a business combination and could result in our having to liquidate our trust account.If we liquidate, our public stockholders could receive less than the amount they paid for our securities, causing them to incur significant financial losses. Our officers, directors, security holders and their respective affiliates may have a pecuniary interest in certain transactions in which we are involved, and may also compete with us. We have not adopted a policy that expressly prohibits our directors, officers, security holders or affiliates from having a direct or indirect pecuniary interest in any investment to be acquired or disposed of by us or in any transaction to which we are a party or have an interest.Accordingly, such parties may have an interest in certain transactions such as strategic partnering or joint venturing in which we are involved, and may also compete with us. If our common stock becomes subject to the SEC’s penny stock rules, broker-dealers may experience difficulty in completing customer transactions and trading activity in our securities may be adversely affected. If our common stock becomes subject to the “penny stock” rules promulgated under the Securities Exchange Act of 1934, as amended, or the Exchange Act, broker-dealers may find it difficult to effectuate customer transactions and trading activity in our securities may be adversely affected.As a result, the market price of our securities may be depressed, and you may find it more difficult to sell our securities. 41 If at any time we have net tangible assets of $5,000,000 or less and our common stock has a market price per share of less than $5.00, transactions in our common stock will be subject to these “penny stock” rules.Under these rules, broker-dealers who recommend such securities to persons other than institutional accredited investors must: · make a special written suitability determination for the purchaser; · receive the purchaser’s written agreement to the transaction prior to sale; · provide the purchaser with risk disclosure documents which identify certain risks associated with investing in “penny stocks” and which describe the market for these “penny stocks” as well as a purchaser’s legal remedies; and · obtain a signed and dated acknowledgment from the purchaser demonstrating that the purchaser has actually received the required risk disclosure document before a transaction in a “penny stock” can be completed. Initially, we may only be able to complete one business combination, which will cause us to be solely dependent on a single asset or property. The net proceeds from this offering and the insider private placement (excluding $3,750,000 held in the trust account which represents the underwriters’ deferred discount) will provide us with approximately $118,750,000 which will be held in trust and may be used by us to complete a business combination.We currently have no restrictions on our ability to seek additional funds through the sale of securities or through loans.As a consequence, we could seek to acquire one or more assets or operating businesses that together have a fair market value significantly in excess of 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount).Although as of the date of this prospectus we have not engaged or retained, had any discussions with, or entered into any agreements with any third party regarding any such potential financing transactions, we could seek to fund such a business combination by raising additional funds through the sale of our securities or through loan arrangements.However, if we were to seek such additional funds, any such arrangement would only be consummated simultaneously with our consummation of a business combination.Consequently, it is probable that we will have the ability to complete only a single business combination, although this may entail the simultaneous acquisitions of several assets or closely related operating businesses at the same time.However, should our management elect to pursue more than one acquisition of target businesses simultaneously, our management could encounter difficulties in consummating all or a portion of such acquisitions due to a lack of adequate resources, including the inability of management to devote sufficient time to the due diligence, negotiation and documentation of each acquisition.Furthermore, even if we complete the acquisition of more than one target business at substantially the same time, there can be no assurance that we will be able to integrate the operations of such target businesses.Accordingly, the prospects for our ability to effect our business strategy may be: · solely dependent upon the performance of a single business; or · dependent upon the development or market acceptance of a single or limited number of products, processes or services. In this case, we will not be able to diversify our operations or benefit from the possible spreading of risks or offsetting of losses, unlike other entities which may have the resources to complete several business combinations in different industries or different areas of a single industry.Furthermore, since 42 our business combination may entail the simultaneous acquisitions of several assets or operating businesses at the same time and may be with different sellers, we will need to convince such sellers to agree that the purchase of their assets or businesses is contingent upon the simultaneous closings of the other acquisitions. We may be unable to obtain additional financing, if required, to complete a business combination or to fund the operations and growth of the target business, which could compel us to restructure the transaction or abandon a particular business combination. Although we believe that the net proceeds of this offering and the insider private placement will be sufficient to allow us to consummate a business combination, because we have not yet identified any prospective target business to acquire, we cannot ascertain the capital requirements for any particular transaction.If the net proceeds of this offering and the insider private placement prove to be insufficient, either because of the size of the business combination, the depletion of the available net proceeds in the course of searching for suitable target business that we can afford to acquire, or the obligation to convert into cash a significant number of shares of common stock from dissenting stockholders, we will be required to seek additional financing.We cannot assure you that any additional financing will be available to us on acceptable terms, if at all.Commencing in the third quarter of 2007, the global financial markets experienced declining equity valuations and disruptions in the credit markets due to liquidity imbalances and repricing of risk.These factors have caused and may continue to cause disruptions in the credit markets, which may impact our ability to obtain additional financing on reasonable terms, if at all.To the extent that additional financing proves to be unavailable when needed to consummate a particular business combination, we would be compelled to either restructure the transaction or abandon that particular business combination and seek an alternative target business candidate.In addition, it is possible that we could use a portion of the funds not in the trust account to make a deposit, down payment or fund a “no-shop” provision with respect to a proposed business combination, although we do not have any current intention to do so.In the event that we were ultimately required to forfeit such funds (whether as a result of our breach of the agreement relating to such payment or otherwise), we may not have a sufficient amount of working capital available outside of the trust account to conduct due diligence and pay other expenses related to finding a suitable business combination without securing additional financing.If we are unable to secure additional financing, we would most likely fail to consummate a business combination in the allotted time and would liquidate the trust account, resulting in a loss of a portion of your investment.In addition, if we consummate a business combination, we may require additional financing to fund continuing operations and/or growth.The failure to secure additional financing if required could have a material adverse effect on our ability to continue to develop and grow, even if we consummate a business combination.None of our officers, directors or stockholders is required to provide any financing to us in connection with or after a business combination.For a more complete discussion regarding the liquidation of our trust account if we cannot consummate a business combination, see “Proposed Business—Effecting a Business Combination—Liquidation if no business combination.” Our founding securityholders control a substantial interest in us and thus may influence certain actions requiring a stockholder vote. Upon consummation of our offering, and after giving effect to the issuance of the founder units, our founding securityholders (including all of our officers and directors) will collectively own 20% of our issued and outstanding common stock (assuming they do not purchase units in this offering, in which case they will own a larger percentage).This ownership interest, together with any other acquisitions of our shares of common stock (or warrants which are subsequently exercised), could allow the founding securityholders to collectively influence the outcome of matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions after completion of our 43 business combination.In the event that the founding securityholders acquire shares of our common stock in this offering or in the aftermarket, we anticipate that they would vote such shares in favor of our business combination.Thus, additional purchases of shares of our common stock by our founding securityholders would likely allow them to exert additional influence over the approval of our business combination.Factors that would be considered in making such additional purchases would include consideration of the current trading price of our common stock.The interests of our founding securityholders and your interests may not always align and taking actions which require approval of a majority of our stockholders, such as selling the company, may be more difficult to accomplish. You will experience immediate and substantial dilution from the purchase of our common stock. Our founding securityholders paid an aggregate of $25,000, or approximately $0.00696 per founder unit, for the 3,593,750 founder units (including the 468,750 units subject to mandatory redemption (for a maximum aggregate redemption price of $3,261) if and to the extent the underwriters’ over-allotment option is not exercised) issued and outstanding prior to this offering.The difference between the public offering price per share of common stock (assuming no value is attributed to the warrants) and the pro forma net tangible book value per share of our common stock after this offering constitutes the dilution to the investors in this offering.Our founding securityholders acquired their founder units at a nominal price, significantly contributing to this dilution.Assuming this offering is completed, you and the other new investors will incur an immediate and substantial dilution of approximately 34.2% or approximately $3.42 per share (the difference between the pro forma net tangible book value per share of approximately $6.58, and the initial offering price of $10.00 per unit), not including the effect of certain offering costs for which payment is deferred until consummation of a business combination. Our outstanding warrants may have an adverse effect on the market price of our common stock and make it more difficult to effect a business combination. In connection with this offering, we will be issuing warrants to purchase up to 12,500,000 shares of common stock.In addition, we have also agreed to issue up to an additional 1,875,000 warrants to purchase additional shares of our common stock if the over-allotment option that we granted to our underwriters is exercised in full.In January 2008, we issued 3,125,000 founder warrants (468,750 of which are subject to mandatory redemption (for a maximum aggregate redemption price of $3,261) if and to the extent the underwriters’ over-allotment option is not exercised in full) and, on or prior to the date of this prospectus we will issue and sell 3,500,000 insider warrants to our founding securityholders in exchange for $3,500,000 to be deposited in our trust account. To the extent we issue shares of common stock to effect a business combination, the potential for the issuance of a substantial number of additional shares of common stock upon exercise of these warrants could make us a less attractive acquisition vehicle in the eyes of a target business.Such securities, when exercised, will increase the number of issued and outstanding shares of our common stock and reduce the value of the shares of common stock issued to consummate the business combination.Therefore, our warrants may make it more difficult to effectuate a business combination or increase the cost of acquiring the target business.In addition, the sale, or even the possibility of sale, of the shares of common stock issuable upon exercise of the warrants could have an adverse effect on the market price for our securities or on our ability to obtain future financing.If and to the extent these warrants are exercised, you may experience dilution to your holdings. 44 If we redeem the warrants included in the units offered to the public, considering our founder warrants and the insider warrants are non-redeemable so long as they are held by the founding securityholders or their permitted transferees, it could provide the founding securityholders and their permitted transferees with the ability to realize a larger gain than the public warrant holders. The warrants held by our public warrant holders may be called for redemption at any time after the warrants become exercisable: · in whole and not in part; · at a price of $0.01 per warrant; · upon a minimum of 30 days prior written notice of redemption to each warrant holder; and · if, and only if, the last sale price of our common stock equals or exceeds $14.25 per share for any 20 trading days within a 30-trading day period ending on the third business day prior to the notice of redemption to warrant holders. In addition, we may not redeem such warrants unless the public warrants and the shares of common stock issuable upon exercise of those warrants are covered by an effective registration statement and a current prospectus from the beginning of the 30 trading day measurement period referred to above through the date fixed for the redemption. Redemption of the warrants could force the warrant holders to (i) exercise the warrants and pay the exercise price at a time when it may be disadvantageous for the holders to do so, (ii) sell the warrants at the then current market price when they might otherwise wish to hold the warrants or (iii) accept the nominal redemption price, which, at the time the warrants are called for redemption, is likely to be substantially less than the market value of the warrants. As a result of the founder warrants and the insider warrants not being subject to redemption so long as they are held by the founding securityholders or their permitted transferees, holders of such warrants could realize a larger gain than our public warrant holders in the event we redeem our public warrants. A market for our securities may not develop, which would adversely affect the liquidity and price of our securities. Although we have applied to have our securities listed on the American Stock Exchange, as of the date of this prospectus, there is currently no market for our securities.Prospective stockholders therefore have no access to information about prior trading history on which to base their investment decision.Once listed on the American Stock Exchange, an active trading market for our securities may never develop or, if developed, may not be sustained.You may be unable to sell your securities unless a market can be established and/or sustained. If our founding securityholders exercise their registration rights, and/or if the underwriters elect to exercise their unit purchase option it may have an adverse effect on the market price of our common stock, and the existence of the registration rights and the unit purchase option may make it more difficult to effect a business combination. 45 Pursuant to a registration rights agreement between us and our founding securityholders, the holders of the founder units (and the founder shares and founder warrants comprising such founder units and the shares of common stock issuable upon exercise of such warrants) and the insider warrants (and the common stock issuable upon exercise of such warrants) will be entitled to two demand registration rights, “piggy- back” registration rights and short-form resale registration rights commencing after the consummation of our business combination, in the case of the insider warrants, and 180 days after the consummation of our business combination, in the case of the founder units. We will bear the expenses incurred in connection with the filing of any such registration statements pursuant to such rights. If all of the registration rights are exercised in full, assuming the over-allotment option is not exercised, there will be an additional 3,125,000 shares of common stock and up to 6,625,000 shares of common stock issuable on exercise of the founder warrants and the insider warrants eligible for trading in the public market. In addition, we have agreed to sell to the underwriters a unit purchase option to purchase up to a total of 625,000 units substantially similar to those units offered being sold in this offering, except that the warrants issued as part of the unit purchase option will be exercisable at $9.00 per share.Although the purchase option and its underlying securities have been registered on the registration statement of which this prospectus forms a part, the option grants holders demand and “piggy-back” registration rights for periods of five and seven years, respectively, from the consummation of this offering.These rights apply to all of the securities directly and indirectly issuable upon exercise of the option.If this unit purchase option is exercised, and all of the underlying warrants are also exercised, there will be an additional 1,250,000 shares of our common stock eligible for trading in the public market.The presence of these additional numbers of securities eligible for trading in the public market may have an adverse effect on the market price of our common stock.In addition, the existence of these rights may make it more difficult to effectuate a business combination or increase the cost of the target business, as the stockholders of the target business may be discouraged from entering into a business combination with us or will request a higher price for their securities as a result of these registration rights and the potential future dilutive effect their exercise may have on the trading market for our common stock. If we are deemed to be an investment company under the Investment Company Act of 1940, we may be required to institute burdensome compliance requirements and our activities may be restricted, which may make it difficult for us to complete a business combination, or we may be required to incur additional expenses if we are unable to liquidate after the expiration of the allotted time periods. If we are deemed to be an investment company under the Investment Company Act of 1940, as amended, or the 1940 Act, we may be subject to certain restrictions that may make it more difficult for us to complete a business combination, including: · restrictions on the nature of our investments; and · restrictions on the issuance of securities. In addition, we may have imposed upon us certain burdensome requirements, including: · registration as an investment company; · adoption of a specific form of corporate structure; and · reporting, record keeping, voting, proxy, compliance policies and procedures and disclosure requirements and other rules and regulations. 46 We do not believe that our anticipated principal activities will subject us to the 1940 Act.To this end, the proceeds held in trust may be invested by the trust agent only in U.S.“government securities” within the meaning of Section 2(a)(16) of the 1940 Act with a maturity of 180 days or less, or in registered money market funds meeting certain conditions under Rule 2a-7 promulgated under the 1940 Act.By restricting the investment of the proceeds to these instruments, we intend to avoid being deemed an investment company within the meaning of the 1940 Act.This offering is not intended for persons who are seeking a return on investments in government securities.The trust account and the purchase of government securities for the trust account is intended as a holding place for funds pending the earlier to occur of either: (i) the consummation of our primary business objective, which is a business combination, or (ii) absent a business combination, liquidation and return of the funds held in this trust account to our public stockholders. If we are deemed to be an investment company at any time, we will be required to comply with additional regulatory requirements under the 1940 Act, which would require additional expenses for which we have not budgeted. Uncertainties in management’s assessment of a target business could cause us not to realize the benefits anticipated to result from an acquisition. It is possible that, following our initial acquisition, uncertainties in assessing the value, strengths and potential profitability of, and identifying the extent of all weaknesses, risks, contingent and other liabilities (including environmental liabilities) of, acquisition or other transaction candidates could cause us not to realize the benefits anticipated to result from an acquisition. The potential loss of key customers, management and employees of a target business could cause us not to realize the benefits anticipated to result from an acquisition. It is possible that, following our initial acquisition, the potential loss of key customers, management and employees of an acquired business could cause us not to realize the benefits anticipated to result from an acquisition. The lack of synergy from an acquisition could cause us not to realize the benefits anticipated to result from an acquisition. It is possible that, following our initial acquisition, the inability to achieve identified operating and financial synergies anticipated to result from an acquisition or other transaction could cause us not to realize the benefits anticipated to result from an acquisition. The determination for the offering price of our units is more arbitrary compared with the pricing of securities for an operating company in a particular industry. The public offering price of the units and the terms of the warrants were negotiated between us and the representative of the underwriters.Factors considered in determining the prices and terms of the units, including the common stock and warrants underlying the units, include: · the history and prospects of companies whose principal business is the acquisition of other companies; · prior offerings of those companies; 47 · our prospects for acquiring an operating business at attractive values; · our capital structure; · an assessment of our management and their experience in identifying operating companies; · general conditions of the securities markets at the time of the offering; and · other factors as were deemed relevant. However, although these factors were considered, the determination of our offering price is more arbitrary than the pricing of securities for an operating company in a particular industry since we have no historical operations or financial results with which to compare them. We may not obtain an opinion from an unaffiliated third party as to the fair market value of the target business or businesses or that the price we are paying for such business or businesses is fair to our stockholders. We are not required to obtain an opinion from an unaffiliated third party that the target business or businesses we select have a fair market value of at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of our business combination (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote), unless our board is not able to independently determine that the target business or businesses have a sufficient fair market value. We are also not required to obtain an opinion from an unaffiliated third party that the price we are paying for the target business or businesses we select is fair to our stockholders. Firms providing fairness opinions typically place limitations on the purposes for which the opinion may be used, and there can be no assurances that, as a result of such limitations or applicable law, our stockholders, in addition to our board of directors, will be entitled to rely on any opinion that may be obtained.We expect to require that any firm selected by us to provide a fairness opinion will adhere to general industry practice in stating the purposes for which its opinion may be used.If no opinion is obtained, our stockholders will be relying on the judgment of our board of directors. In the event that our securities are listed on the American Stock Exchange, the American Stock Exchange may delist our securities from quotation on its exchange which could limit investors’ ability to make transactions in our securities and subject us to additional trading restrictions. We anticipate that our securities will be listed on the American Stock Exchange, a national securities exchange, upon consummation of this offering.We cannot assure you that our securities, if listed, will continue to be listed on the American Stock Exchange in the future.In addition, in connection with a business combination, it is likely that the American Stock Exchange may require us to file a new listing application and meet its initial listing requirements, as opposed to its more lenient continued listing requirements.We cannot assure you that we will be able to meet those initial listing requirements at that time. If the American Stock Exchange delists our securities from trading on its exchange, we could face significant material adverse consequences, including: · a limited availability of market quotations for our securities; 48 · a determination that our common stock is a “penny stock,” which would require brokers trading in our common stock to adhere to more stringent rules and possibly result in a reduced level of trading activity in the secondary trading market for our common stock; · a more limited amount of news and analyst coverage for our company; · a decreased ability to issue additional securities or obtain additional financing in the future; and · a decreased ability of our securityholders to sell their securities in certain states. Provisions in our charter documents and Delaware law may inhibit a takeover of us, which could limit the price investors might be willing to pay in the future for our common stock and could entrench management. Our charter and bylaws contain provisions that may discourage unsolicited takeover proposals that stockholders may consider to be in their best interests.Moreover, our board of directors has the ability to designate the terms of and issue new series of preferred stock and the terms of and issuance of any such series of preferred stock could reduce the value of our common stock.Although our charter includes a provision that exempts us from anti-takeover provisions under Delaware law, we may nonetheless become subject to such provisions, which could delay or prevent a change of control.Together these provisions may make the removal of management more difficult and may discourage transactions that could otherwise involve payment of a premium over prevailing market prices for our securities. Limitations on a target business’ ability to protect its intellectual property rights, including its trade secrets, could cause a loss in revenue and any competitive advantage. A target business’ products or services, and the processes it uses to produce or provide them, might have been granted U.S.patent protection, might have patent applications pending or might be trade secrets.After a business combination, our business may be adversely affected if our patents are unenforceable, the claims allowed under our patents are not sufficient to protect our technology, our patent applications are denied, or our trade secrets are not adequately protected.Our competitors may be able to develop technology independently that is similar to ours without infringing on our patents or gaining access to our trade secrets. We may be subject to litigation if another party claims that we have infringed upon its intellectual property rights. The tools, techniques, methodologies, programs and components that a target business uses in order to provide its services may infringe upon the intellectual property rights of others.Infringement claims generally result in significant legal and other costs and may distract management from running its core business.Royalty payments under licenses from third parties, if available, would increase costs.If a license were not available we might not be able to continue providing a particular product or service, which would reduce our post business combination revenue.Additionally, developing non-infringing technologies would increase our costs. 49 The high cost or unavailability of materials, equipment, supplies and personnel could adversely affect our ability to execute our operations on a timely basis. A target business’ manufacturing operations could be dependent on having sufficient raw materials, component parts and manufacturing capacity available to meet our manufacturing plans at a reasonable cost while minimizing inventories.A target business’ ability to effectively manage our manufacturing operations and meet these goals can have an impact on our business, including our ability to meet our manufacturing plans and revenue goals, control costs and avoid shortages of raw materials and component parts.Raw materials and components of particular concern include steel alloys, copper, carbide, chemicals and electronic components.Our ability to repair or replace equipment damaged or lost in the well can also impact our ability to service our customers after a business combination. People are a key resource to developing, manufacturing and delivering products and services to our customers around the world.A target business’ ability to recruit, train and retain the highly skilled workforce required by our plans will impact our business.A well-trained, motivated work force has a positive impact on our ability to attract and retain business.Rapid growth presents a challenge to us and our industry to recruit, train and retain our employees while managing the impact of wage inflation and potential lack of available qualified labor in the markets where we could operate.Labor-related actions, including strikes, slowdowns and facility occupations, could also negatively impact on our business after a business combination. Uninsured claims and litigation could adversely impact our operating results. After a business combination, we expect to have insurance coverage against operating hazards, including product liability claims and personal injury claims related to our products, to the extent deemed prudent by our management and to the extent insurance is available, but no assurance can be given that the nature and amount of that insurance will be sufficient to fully indemnify us against liabilities arising out of pending and future claims and litigation.This insurance will have deductibles or self-insured retentions and will contain certain coverage exclusions.The insurance will not cover damages from breach of contract by us or based on alleged fraud or deceptive trade practices.Insurance and customer agreements in general do not provide complete protection against losses and risks, and our results of operations could be adversely affected by unexpected claims not covered by insurance. We may not have the resources to diversify our operations or benefit from the possible spreading of risks or offsetting of losses. Our business combination must be with a target business which satisfies the minimum valuation standard at the time of such acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote).Consequently, we expect to have the ability to effect only a single business combination, although this process may entail the simultaneous acquisitions of several operating businesses.Therefore, at least initially, the prospects for our success may be entirely dependent upon the future performance of a single business operation.Unlike other entities that may have the resources to complete several business combinations of entities or assets operating in multiple industries or multiple areas of a single industry, it is probable that we will not have the resources to diversify our operations or benefit from the possible spreading of risks or offsetting of losses.By consummating a business combination with only a single entity or asset, our lack of diversification may: · subject us to numerous economic, competitive and regulatory developments, any or all of which may have a substantial adverse impact upon the particular industry in which we may operate subsequent to a business combination, and 50 · result in our dependency upon the development or market acceptance of a single or limited number of products, processes or services. In the event we ultimately determine to simultaneously acquire several businesses or assets and such businesses or assets are owned by different sellers, we may need for each of such sellers to agree that our purchase of its business or assets is contingent on the simultaneous closings of the other acquisition or acquisitions, which may make it more difficult for us, and delay our ability, to complete the business combination.With multiple acquisitions, we could also face additional risks, including additional burdens and costs with respect to possible multiple negotiations and due diligence investigations (if there are multiple sellers) and the additional risks associated with the subsequent assimilation of the businesses or assets into a single operating business. We may have limited ability to evaluate the target business’ management Although we intend to closely scrutinize the incumbent management of a prospective target business when evaluating the desirability of effecting a business combination, we cannot assure you that our assessment will prove to be correct.In addition, we cannot assure you that new members that join our management following a business combination will have the necessary skills, qualifications or abilities to manage a public company.Furthermore, the future role of our officers and directors, if any, in the target business following a business combination cannot presently be stated with any certainty.While our current officers and directors may remain associated in senior management or advisory positions with us following a business combination, they may not devote their full time and efforts to our affairs subsequent to a business combination.Moreover, they would only be able to remain with the company after the consummation of a business combination if they are able to negotiate employment or consulting agreements in connection with such business combination, which would be negotiated at the same time as the business combination negotiations are being conducted and which may be a term of the business combination.Such negotiations would take place simultaneously with the negotiation of the business combination and could provide for such individuals to receive compensation in the form of cash payments and/or our securities for services they would render to the company after the consummation of the business combination.While the personal and financial interests of such individuals may influence their motivation in identifying and selecting a target business, the ability of such individuals to remain with the company after the consummation of a business combination will not be the determining factor in our decision as to whether or not we will proceed with any potential business combination.Additionally, we cannot assure you that our officers and directors will have significant experience or knowledge relating to the operations of the particular target business. Following a business combination, we may seek to recruit additional managers to supplement or replace the incumbent management of the target business.We cannot assure you that we will have the ability to recruit such managers, or that any such managers we do recruit will have the requisite skills, knowledge or experience necessary to enhance the incumbent management, if any. 51 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements.All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements.Such forward-looking statements include statements regarding, among others, (a) our expectations about possible business combinations, (b) our growth strategies, (c) our future financing plans, and (d) our anticipated needs for working capital.Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “approximate,” “estimate,” “believe,” “intend,” “plan,” “budget,” “could,” “forecast,” “might,” “predict,” “shall” or “project,” or the negative of these words or other variations on these words or comparable terminology.This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements.These statements may be found in this prospectus.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this prospectus generally.In light of these risks and uncertainties, the events anticipated in the forward-looking statements may or may not occur. Forward-looking statements are based on our current expectations and assumptions regarding our business, potential target businesses, the economy and other future conditions.Because forward-looking statements relate to the future, by their nature, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict.Our actual results may differ materially from those contemplated by the forward-looking statements.We caution you, therefore, that you should not rely on any of these forward-looking statements as statements of historical fact or as guarantees or assurances of future performance.Important factors that could cause actual results to differ materially from those in the forward-looking statements include changes in local, regional, national or global political, economic, business, competitive, market (supply and demand) and regulatory conditions and the following: · our status as a development stage company; · our liquidation prior to a business combination; · the reduction of the proceeds held in trust due to third-party claims; · our selection of a prospective target business or asset; · our issuance of our capital stock or incurrence of debt to complete a business combination; · our ability to consummate an attractive business combination due to our limited resources and the significant competition for business combination opportunities; · conflicts of interest of our officers and directors; · potential current or future affiliations of our officers and directors with competing businesses; · our ability to obtain additional financing if necessary; · the control by our founding securityholders of a substantial interest in us; 52 · the adverse effect the outstanding warrants and options may have on the market price of our common stock; · the existence of registration rights with respect to the founder units owned by our founding securityholders and common stock underlying insider warrants owned by the founding securityholders; · the lack of a market for our securities; · our being deemed an investment company; · our dependence on our key personnel; · our common stock becoming subject to the SEC’s penny stock rules; · our dependence on a single company after our business combination; · business and market outlook; · our growth as a whole; · our and our customers’ business strategies; · environmental, permitting and other regulatory risks; · foreign currency fluctuations and overall political risk in foreign jurisdictions; · our competitive position; · outcomes of legal proceedings; · expected results of operations and/or financial position; · future effective tax rates; and · compliance with applicable laws. These risks and others described under “Risk Factors” are not exhaustive. Any forward-looking statement made by us in this prospectus speaks only as of the date on which we make it, and is expressly qualified in its entirety by the foregoing cautionary statements.Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them.We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise. 53 USE OF PROCEEDS We estimate that the proceeds of this offering will be used as set forth in the following table: Without Over-Allotment Option Over-Allotment Option Exercised Gross proceeds from the offering $ 125,000,000 $ 143,750,000 Gross proceeds from the sale of the insider warrants (1) 3,500,000 3,500,000 Total gross proceeds $ 128,500,000 $ 147,250,000 Offering expenses (2) Underwriting discount (7.00% of gross proceeds) (3) $ 8,750,000 $ 10,062,500 Legal fees and expenses 400,000 400,000 Printing and engraving expenses 100,000 100,000 Accounting fees and expenses 100,000 100,000 SEC registration fee 10,402 10,402 FINRA filing fee 26,969 26,969 American Stock Exchange listing fee 70,000 70,000 Miscellaneous expenses 192,629 192,629 Total offering expenses $ 9,650,000 $ 10,962,500 Net proceeds from offering and the sale of insider warrants $ 118,850,000 $ 136,287,500 Net offering proceeds not held in trust 100,000 100,000 Net proceeds from the offering and from the sale of the insider warrants held in trust for our benefit $ 118,750,000 $ 136,187,500 Underwriters' deferred discount held in trust 3,750,000 4,312,500 Total amounts in trust $ 122,500,000 $ 140,500,000 Percentage of gross public offering proceeds held in trust account 98.0 % 97.7 % Anticipated use of $100,000 of net proceeds not held in trust and the income earned on the trust account, net of taxes payable on such income, up to a maximum of $2,100,000, that will be released from the trust to us to cover our working capital requirements (4)(5) Amount Percentage Legal, accounting and other expenses attendant to the due diligence investigations, structuring and negotiation of a business combination $ 1,000,000 45.5 % Legal and accounting fees relating to SEC reporting obligations (including the proxy statement in connection with a business combination) 240,000 10.9 % Administrative fees relating to services agreement with the sponsor ($7,500 per month for two years) (6) 180,000 8.2 % Working capital to cover miscellaneous expenses, D&O insurance and reserves 780,000 35.5 % Total $ 2,200,000 100.0 % (1) There is no placement fee paid or payable by us in connection with the sale of the insider warrants. 54 (2) Includes the repayment of the principal amount of the $200,000 promissory note issued by us to our sponsor in consideration of our sponsor’s advancement of expenses in connection with this offering, plus accrued and unpaid interest to the date of repayment.The note accrues interest at a rate of 5% per annum. (3) Includes 3%, or $3,750,000, to be held in trust ($4,312,500 if the underwriters’ over-allotment option is exercised in full) until consummation of a business combination.Upon the consummation of a business combination, such underwriters’ deferred discount shall be released to the underwriters out of the gross proceeds of this offering held in a trust account at , maintained by acting as trustee.The underwriters will not be entitled to any income earned on the deferred discount. (4) The amount of proceeds not held in trust will remain constant at $100,000 even if the over-allotment option is exercised. In addition, up to $2,100,000 of income earned on the amounts held in the trust account will be available to us to pay for our working capital requirements. For purposes of presentation, the full amount available to us is shown as the total amount of net proceeds available to us immediately following the offering. In addition, amounts required to pay income taxes may be drawn from the trust account prior to the business combination. (5) These are estimates only. Our actual expenditures for some or all of these items may differ from the estimates set forth herein. For example, we may incur greater legal and accounting expenses than our current estimates in connection with negotiating and structuring a business combination based upon the level of complexity of that business combination. We do not anticipate any change in our intended use of proceeds, other than fluctuations among the current categories of allocated expenses, which fluctuations, to the extent they exceed current estimates for any specific category of expenses, would be deducted from our excess working capital. We do not expect to require more than $2,200,000 to fund our working capital requirements. (6) Assumes our stockholders have not approved an extension of the time period in which we may consummate a business combination from 24 to up to 30 months as described in this prospectus. If our stockholders approve such an extension, we could incur up to $225,000 ($7,500 per month for up to 30 months) for the administrative fee payable to Open Acq LLC. Of the net proceeds of this offering, $115,250,000 (or $132,687,500 if the over-allotment option is exercised in full) plus $3,500,000 from the purchase of insider warrants, for an aggregate of $118,750,000 (or $136,187,500 if the over-allotment is exercised in full) will be placed in a trust account at , maintained by , New York, New York, as trustee.Additionally, $3,750,000 (or $4,312,500 if the underwriters’ over-allotment option is exercised in full) of the proceeds attributable to the underwriters’ deferred discount will be deposited into such trust account for a total amount in trust of $122,500,000 (or $140,500,000 if the over-allotment is exercised in full).The proceeds will not be released from the trust account until the earlier of the completion of a business combination or as part of any liquidation of our trust account.To the extent the trust account earns income or we are deemed to have earned income in connection therewith, we will be permitted to seek disbursements from the trust account to pay any federal, state or local income taxes, franchise taxes or other tax obligations in respect of the trust account.The proceeds held in the trust account may be used as consideration to pay the sellers of a target business with which we complete a business combination (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount, less any amounts payable to the stockholders exercising conversion rights), less any amounts payable to stockholders exercising conversion rights.Any amounts not paid as consideration to the sellers of the target business will be used to finance our operations, which may include the target business(es) we acquired on the consummation of the business combination, to effect other acquisitions, 55 or for working capital, as determined by our board of directors at that time.All amounts held in the trust account that are not converted to cash or released to us as interest income, net of income taxes, will be released on closing of our business combination with a target business having a fair market value of at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of such business combination (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote), subject to a majority of our public stockholders voting in favor of the business combination and less than 40% of the public stockholders voting against the business combination and electing their conversion rights. We believe that prior to the consummation of a business combination, the $100,000 of proceeds initially held outside of the trust account, as well as the income earned on the trust account, net of taxes payable on such interest, up to a maximum of $2,100,000, will be sufficient to cover our operating expenses for the 24 months subsequent to the date of this prospectus (or up to 30 months if our stockholders approve an extension) and to cover the expenses incurred in connection with a business combination.Assuming that a business combination is not consummated during that time, we anticipate making the following expenditures during this time period: · approximately $1,000,000 of expenses for legal, accounting and other expenses attendant to the due diligence investigations, structuring and negotiating of a business combination, including without limitation third-party fees for assisting us in performing due diligence investigations of prospective target businesses; · approximately $240,000 of expenses in legal and accounting fees relating to our SEC reporting obligations (including the proxy statement in connection with a business combination); · approximately $180,000 of expenses in fees relating to our services agreement with our sponsor and certain general and administrative services; · approximately $780,000 for general working capital that will be used for miscellaneous expenses, including reimbursement of any out-of-pocket expenses incurred by our founding securityholders, directors and officers in connection with activities on our behalf, director and officer liability and other insurance premiums and, if we must dissolve and liquidate, up to approximately $75,000 for dissolution and liquidation costs. These amounts are based on management’s estimate of the amount needed to fund our operations for the 24 months subsequent to the date of this prospectus (or up to 30 months if our stockholders approve an extension) and to consummate a business combination.This estimate may prove inaccurate, especially if a portion of the available funds is used to make a down payment or pay exclusivity or similar fees in connection with a business combination or if we expend a significant portion of the available funds in pursuit of a business combination that is not consummated.If we do not have sufficient funds available to cover our expenses, we may be forced to obtain additional financing, either from our existing stockholders, directors and officers or third parties.We may not be able to obtain additional financing and our existing stockholders, directors and officers are not obligated to provide any additional financing.If we do not have sufficient funds and cannot find additional financing, we may be forced to liquidate prior to consummating a business combination.If we choose to obtain additional financing in order to fund due diligence and other expenses associated with locating a target business, and if such additional financing were in the form of a loan, such loan would be incurred by us. 56 To the extent that our capital stock or debt securities are used in whole or in part as consideration to effect a business combination, or in the event that indebtedness from third parties is used, in whole or in part, as consideration to effect a business combination, the proceeds held in the trust account which are not used to consummate a business combination will be disbursed to the combined company and will, along with any other net proceeds not expended, be used as working capital to finance our operations.In the event that third-party indebtedness is used as consideration, our officers and directors would not be personally liable for the repayment of such indebtedness. We may not use all of the proceeds in the trust in connection with a business combination, either because the consideration for the business combination is less than the proceeds in trust or because we finance a portion of the consideration with our capital stock or debt securities.In such event, the proceeds held in the trust account as well as any other net proceeds not expended will be used to finance our operations, which may include the target business(es) that we acquire on the business combination, to effect other acquisitions, or for working capital, as determined by our board of directors at that time.We may use these funds, among other things, for director and officer compensation, change-in-control payments or payments to affiliates, to finance the operations of the target business, to make other acquisitions and to pursue our growth strategy. The net proceeds of this offering that are not immediately required for the purposes set forth above will be invested only in U.S. “government securities,” defined as any Treasury Bill issued by the U.S. government having a maturity of 180 days or less, or any open-ended investment company registered under the 1940 Act that holds itself out as a registered money market fund and bears the highest credit rating issued by a U.S.nationally recognized rating agency.By restricting the investment of the proceeds to these instruments, we intend to meet the requirements for the exemption provided in Rule 3a-1 promulgated under the 1940 Act so that we are not deemed to be an investment company under the 1940 Act.The interest income earned on investment of the net proceeds not held in trust during this period, net of taxes payable on such interest, as well as the income earned on the trust account, net of taxes payable on such interest, up to a maximum of $2,100,000, will be used to defray our general and administrative expenses, as well as costs relating to compliance with securities laws and regulations, including associated professional fees, until a business combination is completed. We do not expect to pay any of our founding securityholders, directors or officers or any entity with which they are affiliated, any finder’s fee for services rendered to us prior to or in connection with a business combination.However, our founding securityholders, directors and officers will receive reimbursement for any reasonable out-of-pocket expenses incurred by them in connection with our organization, this offering and activities on our behalf, such as participating in the offering process, identifying a potential target operating business and performing due diligence on a suitable business combination.We have not reserved any specific amount for such payments, which may have the effect of reducing the available proceeds not deposited in the trust account for payment of our ongoing expenses and reimbursement of out-of-pocket expenses incurred on our behalf.In addition, since the role of present management after a business combination is uncertain, we have no ability to determine what remuneration, if any, will be paid to those persons for periods after a business combination. A public stockholder will be entitled to receive funds from the trust account (net of taxes and amounts disbursed to us for working capital purposes) only in the event of our liquidation of the trust account as part of our liquidation upon our failure to complete a business combination, or if such public stockholder converts his, her or its shares of common stock into cash in connection with a business combination that the public stockholder voted against and which we actually consummate, or an extension of the time period within which we must consummate our business combination that the public stockholders voted against and that was approved.In no other circumstances will a public stockholder have any right or interest of any kind to or in the trust account.Founding securityholders are not entitled 57 to convert any of their founder shares (or shares of common stock underlying any founder warrants or any insider warrants acquired by a founding securityholder in a private placement that will occur on or prior to the date of this prospectus) or shares acquired in or after this offering into a pro rata share of the trust account.However, founding securityholders who acquire shares of common stock in or after this offering will be entitled to a pro rata share of the trust account with respect to such shares of common stock (including shares acquired upon exercise of such warrants) upon the liquidation of the trust account if we fail to consummate a business combination within the required time period. Upon the consummation of a business combination, the underwriters will be entitled to receive that portion of the proceeds attributable to the underwriters’ deferred discount excluding any income earned thereon.In the event that we are unable to consummate a business combination and the trustee is forced to liquidate the trust account, the underwriters have agreed that: (i) they will forfeit any rights or claims to such proceeds and any income earned thereon; and (ii) the proceeds attributable to the underwriters’ deferred discount will be distributed on a pro-rata basis among the public stockholders along with any income earned thereon. 58 DILUTION The difference between the public offering price per share of common stock, assuming no value is attributed to the warrants included in the units, and the pro forma net tangible book value per share of our common stock after this offering constitutes the dilution to investors in this offering.Net tangible book value per share is determined by dividing our net tangible book value, which is our total tangible assets less total liabilities (including the value of common stock which may be converted into cash), by the number of outstanding shares of our common stock. The following table sets forth information with respect to our founding securityholders and the new investors: Shares Purchased Total Consideration Average Price Per Share Number (1) Percentage Amount Percentage Founding securityholders 3,125,000 20 % $ 21,739 .02 % $ 0.00696 New investors 12,500,000 80 % $ 125,000,000 99.98 % $ 10.000 Total 15,625,000 100 % $ 125,021,739 100 % (1) Amount of shares outstanding after giving effect to the full redemption of 468,750 founder shares assuming that the underwriters’ do not exercise their over-allotment option. At January 18, 2008, our net tangible book value was $25,000.After giving effect to the sale of 12,500,000 shares of common stock included in the units and the sale of the 3,500,000 insider warrants, and the deduction of underwriting discounts and estimated expenses of this offering, our pro forma net tangible book value at January 18, 2008 would have been $6.58 per share, or $69,875,010, representing an immediate increase in net tangible book value of $6.57 per share to the founding securityholders and an immediate dilution of $3.42 per share or 34.2% to new investors. For purposes of presentation, our pro forma net tangible book value after this offering is $48,999,990 less than it otherwise would have been because, if we effect a business combination, the conversion rights of the public stockholders (but not our founding securityholders either with respect to their founder shares or any shares of common stock purchased in this offering or the aftermarket) may result in the conversion into cash of up to approximately 39.99% of the aggregate number of the shares of common stock sold in this offering at a per-share conversion price equal to the amount in the trust account as of two business days prior to the consummation of the proposed business combination, inclusive of any interest, divided by the number of shares of common stock sold in this offering. The following table illustrates the dilution to the new investors on a per-share basis, assuming no value is attributed to the warrants included in the units: Public offering price $ 10.00 Net tangible book value before this offering $ 0.01 Increase attributable to new investors $ 6.57 Pro forma net tangible book value after this offering $ 6.58 Dilution to new investors $ 3.42 59 The pro forma net tangible book value after this offering is calculated as follows: Numerator: Net tangible book value before this offering and insider private placement $ 25,000 Net proceeds from this offering and sale of insider warrants $ 122,600,000 Less: Underwriters’ deferred discount paid upon consummation of a business combination (1) $ (3,750,000 ) Less: Proceeds from this offering and sale of insider warrants held in trust subject to conversion to cash ($9.80 × 4,999,999) $ (48,999,990 ) $ 69,875,010 Denominator: Shares of common stock outstanding prior to this offering and after sale of insider warrants (2) 3,125,000 Shares of common stock included in the units offered 12,500,000 Less: Shares of common stock subject to conversion (12,500,000 × 39.99%) (4,999,999 ) 10,625,001 (1) Assumes no shares were converted to cash in connection with our business combination. If we convert the maximum 4,999,999 shares to cash in connection with our business combination the underwriters’ deferred discount payable would be $2,250,000. (2) Assumes the 3,593,750 shares of common stock are adjusted by 468,750 due to the redemption of founder shares from our founding securityholders on a pro rata basis in the event that the underwriters do not exercise their over-allotment option. 60 CAPITALIZATION The following table sets forth our capitalization: · an actual basis at January 18, 2008; and · as adjusted to give effect to the sale of our units in this offering and the sale of insider warrants in the insider private placement, and the application of the estimated net proceeds derived from the sale therefrom. As of January 18, 2008 Actual As Adjusted (1) Underwriters fee payable (2)(3) $ — $ 3,750,000 Redeemable stockholders’ equity (3)(4) — — Common stock, $0.0001 par value, 4,999,999 shares that are subject to possible conversion at conversion value — 500 Additional paid-in capital — 48,999,490 Total redeemable stockholders’ equity — 52,749,990 Preferred stock, $0.0001 par value, 1,000,000 shares authorized; none issued or outstanding — — Common stock, $0.0001 par value, 100,000,000 shares authorized; 3,593,750 shares of common stock issued and outstanding; 10,625,001 shares of common stock issued and outstanding (excluding 4,999,999 shares subject to possible conversion) as adjusted (5) 359 1,063 Additional paid-in capital 24,641 69,873,947 Deficit accumulated during the development stage — — Total permanent stockholders’ equity 25,000 69,875,010 Total capitalization $ 25,000 $ 122,625,000 (1) Assumes full payment to the underwriters of the underwriters’ deferred discount out of the proposed offering and excludes the payment of $100 from the underwriters for their option to purchase up to a total of 625,000 units at $12.00 per unit, with the warrants issued as part of such units exercisable at $9.00 per share, proceeds from the sale of units under this option and proceeds from the exercise of any warrant. (2) Represents the underwriters’ deferred discount of 3% of the gross proceeds, or $0.30 per unit. (3) If we consummate a business combination, the conversion rights afforded to our public stockholders (but not to our founding securityholders, either with respect to their founder shares or any shares of common stock purchased in this offering or the aftermarket) may result in the conversion into cash of up to approximately 39.99% of the aggregate number of shares of common stock sold in this offering at a per-share conversion price equal to the amount in the trust account, inclusive of any interest thereon, as of two business days prior to the proposed consummation of a business combination divided by the number of shares of common stock sold in this offering. For purposes of presentation, this table assumes that no shares have been converted to cash in connection with our business combination, making the underwriters’ fee payable $3,750,000, or $0.30 per share. If we were to convert the maximum of 4,999,999 shares to cash in connection with our business combination, the underwriters’ fee payable would be reduced to approximately $2,250,000, or $0.18 per share. 61 (4) Includes an aggregate of $3,500,000 payable on or prior to the date of this prospectus by our founding securityholders, for their purchase of an aggregate of 3,500,000 insider warrants from us at a purchase price of $1.00 per warrant. This purchase will take place on an insider private placement basis on or prior to the date of this prospectus. (5) The “As Adjusted” column assumes redemption of 468,750 founder shares in the event that the underwriters do not fully exercise their over-allotment option, as more fully described in “Principal Stockholders.” In January 2008, we issued a promissory note in the amount of $200,000 in favor of our sponsor, which amount reflects the funds advanced by our sponsor to us or on our behalf in connection with this offering.This note bears an interest rate of 5% per annum and is due on the earlier of (i) 60 days following the consummation of this offering and (ii) December 31, 2008.The principal amount of the note plus any accrued and unpaid interest therein to the date of repayment will be repaid out of the proceeds of this offering. 62 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We are a blank check company organized under the laws of the State of Delaware on January 9th, 2008.We were formed for the purpose of effecting a merger, capital stock exchange, asset or stock acquisition or other similar business combination with one or more domestic or international businesses or assets.Our business combination will be an acquisition of a majority ownership interest in an acquisition candidate.We intend to utilize cash derived from the proceeds of this offering, our capital stock, debt, or a combination of cash, capital stock and debt, in effecting a business combination.The issuance of additional shares of our capital stock: · may significantly reduce the equity interest of our stockholders; · may subordinate the rights of holders of common stock if preferred stock is issued with rights senior to those afforded to the holders of our common stock; · will likely cause a change in control if a substantial number of our shares of common stock are issued, which may affect, among other things, our ability to use our net operating loss carry forwards, if any, and most likely will also result in the resignation or removal of our present officers and directors; and · may adversely affect prevailing market prices for our common stock. Similarly, if we incur substantial debt, it could result in: · default and foreclosure on our assets if our operating cash flow after a business combination is insufficient to pay our debt obligations; · acceleration of our obligations to repay the indebtedness even if we have made all principal and interest payments when due if the debt security contains covenants that require the maintenance of certain financial ratios or reserves and any such covenant is breached without a waiver or renegotiation of that covenant; · our immediate payment of all principal and accrued interest, if any, if the debt security is payable on demand; · covenants that limit our ability to acquire capital assets or make additional acquisitions; · our inability to obtain additional financing, if necessary, if the debt security contains covenants restricting our ability to obtain additional financing while such security is outstanding; · our inability to pay dividends on our common stock; · using a substantial portion of our cash flow to pay principal and interest on our debt, which will reduce the funds available for dividends on our common stock, working capital, capital expenditures, acquisitions and other general corporate purposes; · limitations on our flexibility in planning for and reacting to changes in our business and in the industry in which we operate; 63 · increased vulnerability to adverse changes in general economic, industry and competitive conditions and adverse changes in government regulation; and · limitations on our ability to borrow additional amounts for working capital, capital expenditures, acquisitions, debt service requirements, execution of our strategy and other purposes; and other disadvantages compared to our competitors who have less debt. We have neither engaged in any operations nor generated any revenues to date.Our entire activity since inception has been to prepare for our proposed fundraising through an offering of our equity securities. Our short-term liquidity needs will be satisfied through receipt of $25,000 from the sale of the founder units, and the proceeds of a note payable to our sponsor in an aggregate amount of $200,000.We estimate that the net proceeds from the sale of the units in this offering and the sale of insider warrants in the insider private placement on or prior to the date of this prospectus will be approximately $118,850,000 (or $136,287,500 if the underwriters’ over-allotment option is exercised in full).Other than $100,000 to be used for working capital, this entire amount will be held in trust.An additional amount equal to 3.0% of the gross proceeds of this offering, or $3,750,000 ($4,312,500, if the underwriters’ over-allotment option is exercised in full), will also be used to pay the underwriters a deferred fee upon the consummation of our business combination, and will not be available for our use to effect our business combination.We intend to use substantially all of the net proceeds of this offering and the insider private placement of insider warrants, including the funds held in the trust account, to effect a business combination.To the extent that our capital stock is used in whole or in part as consideration to effect a business combination, the remaining proceeds held in the trust account (excluding the amount held in the trust account representing the underwriters’ deferred discount) as well as any other net proceeds not expended will be used to finance our operations, which may include the operations of the target business(es) we acquire on the consummation of the business combination, to effect other acquisitions, or for working capital, as determined by our board of directors at that time. We believe that, upon consummation of this offering, the funds not held in trust, plus up to an aggregate of $2,100,000 in interest income on the trust account, net of taxes payable on all interest income earned on the trust account, which we will be permitted to withdraw from the trust account for working capital purposes, will be sufficient to allow us to operate for at least 24 months following the date of this prospectus (or up to 30 months if our stockholders approve an extension), assuming that a business combination is not consummated during that time.Over this time period, we will be using these funds for identifying and evaluating prospective acquisition candidates, performing business due diligence on prospective target businesses, traveling to and from the property and asset locations that represent prospective target businesses, reviewing corporate, title, environmental, and financial documents and material agreements regarding prospective target businesses, selecting the target business to acquire and structuring, negotiating and consummating the business combination.We anticipate that we will incur approximately $1,000,000 of expenses for the due diligence and investigation of a target business (including expenses for legal, accounting and other expenses attendant to the due diligence investigations, structuring and negotiating of a business combination), approximately $240,000 of expenses in legal and accounting fees relating to our SEC reporting obligations (including the proxy statement in connection with a business combination), approximately $180,000 of expenses in fees relating to our services agreement with our sponsor and certain general and administrative services representing $7,500 per month for up to 24 months (or up to $225,000 in the event our stockholders approve an extension), and approximately $780,000 for general working capital that will be used for miscellaneous expenses and reserves including the cost of liquidation, and including for director and officer liability insurance premiums. We do not believe we will need to raise additional funds following this offering in order to meet the expenditures required for operating our business.However, we may 64 need to raise additional funds through a private offering of debt or equity securities if such funds are required to consummate a business combination that is presented to us. Our founding securityholders have agreed to purchase a total of 3,500,000 insider warrants on or prior to the date of this prospectus at the price of $1.00 per warrant for a total of $3,500,000 from us in a private placement pursuant to the exemption from registration contained in Section 4(2) of the Securities of Act of 1933, as amended.Each insider warrant entitles the holder to purchase one share of our common stock at a price of $7.50 per share.Upon the later of one year from the date of this prospectus or the consummation of the business combination, the holders of the insider warrants are entitled, at any time and from time to time, to exercise the insider warrants on a cashless basis at the discretion of the holder.The proceeds from the sale of the insider warrants will be deposited into a trust account, subject to a trust agreement and will be part of the funds distributed to our public stockholders in the event we are unable to complete a business combination. We have neither engaged in any operations nor generated any revenues to date.Our entire activity since inception has been to prepare for our proposed fundraising through an offering of our equity securities. We have agreed to sell to the underwriters, for $100, an option to purchase up to a total of 625,000 units.The sale of the option will be accounted for as a cost attributable to the proposed offering.Accordingly, there will be no net impact on our financial position or results of operations, except for the recording of the $100 proceeds from the sale.We have estimated, based upon a Black-Scholes model, that the fair value of the option on the date of sale would be approximately $700,000, using an expected life of five years, volatility of 18.61%, and a risk-free rate of 2.87%.However, because our units do not have a trading history, the volatility assumption is based on information currently available to management.We believe the volatility estimate is a reasonable benchmark to use in estimating the expected volatility of our units.Although an expected life of five years was used in the calculation, if we do not consummate a business combination within the prescribed time period and we liquidate, the option will become worthless.For a more complete description of the purchase option, see the section appearing elsewhere in this prospectus entitled “Underwriting–Purchase Option.” The public warrants, the founder warrants, the insider warrants, the underwriters’ unit purchase option and the warrants included in the underwriters’ unit purchase option are not subject to net cash settlement in the event we are unable to maintain an effective registration statement under the Securities Act covering the issuance of the common stock underlying the warrants.We must use our best efforts to file and maintain the effectiveness of the registration statement for the warrants set forth above as well as the securities issuable upon exercise of the underwriters’ purchase option.Except for the founder warrants and the insider warrants, all such warrants are only exercisable to the extent we are able to maintain such effectiveness.The unit purchase option (but not the underlying warrants), the founder warrants and the insider warrants, however, may be exercised by means of cashless exercise.We shall not be obligated to deliver any securities pursuant to the exercise of the unit purchase option unless the registration statement with respect to the securities underlying the unit purchase option is effective.If a holder of public warrants or the holder of the underwriters’ unit purchase option, or the warrants underlying the underwriters’ unit purchase option does not, or is not able to, exercise such warrants, underwriters’ unit purchase option or warrants underlying such underwriters’ unit purchase option as applicable, such warrants will expire worthless.This expiration would result in such holders paying the full unit purchase price solely for the shares of common stock underlying such units.Since we are not required to net cash settle the warrants, liability classification is not required under EITF 00-19.We will, therefore, account for the warrants and the unit purchase option as equity. 65 Controls and Procedures We are not currently required to maintain an effective system of internal controls as defined by Section 404 of the Sarbanes-Oxley Act of 2002.We will be required to comply with the internal control requirements of the Sarbanes-Oxley Act for the fiscal year ending December 31, 2009.As of the date of this prospectus, we have not completed an assessment, nor have our auditors tested our systems, of internal control.We expect to assess the internal controls of our target business or businesses prior to the consummation of our business combination and, if necessary, to implement and test additional controls as we may determine are necessary in order to state that we maintain an effective system of internal controls.A target business may not be in compliance with the provisions of the Sarbanes-Oxley Act regarding the adequacy of internal controls.Many small and mid-sized target businesses we may consider for a business combination may have internal controls that need improvement in areas such as: · staffing for financial, accounting and external reporting areas, including segregation of duties; · reconciliation of accounts; · proper recording of expenses and liabilities in the period to which they relate; · evidence of internal review and approval of accounting transactions; · documentation of processes, assumptions and conclusions underlying significant estimates; and · documentation of accounting policies and procedures. Because it will take time, management involvement and perhaps outside resources to determine what internal control improvements are necessary for us to meet regulatory requirements and market expectations for our operation of a target business, we may incur significant expense in meeting our public reporting responsibilities, particularly in the areas of designing, enhancing, or remediating internal and disclosure controls.Doing so effectively may also take longer than we expect, thus increasing our exposure to financial fraud or erroneous financing reporting. Once our management’s report on internal controls is complete, we will retain our independent auditors to audit and render an opinion on such report when required by Section 404.The independent auditors may identify additional issues concerning a target business’s internal controls while performing their audit of internal control over financial reporting. Quantitative and Qualitative Disclosures about Market Risk The net proceeds of this offering, including amounts in the trust account, will be invested in U.S. government treasury bills with a maturity of 180 days or less or in money market funds meeting certain conditions under Rule 2a-7 under the Investment Company Act.Due to the short-term nature of these investments, we believe there will be no associated material exposure to interest rate risk. Related Party Transactions In January 2008, our sponsor purchased 3,593,750 founder units, with each founder unit consisting of one share and one warrant, for an aggregate purchase price of $25,000.Howard M. Lorber and Michael S. Liebowitz control our sponsor. 66 Our founding stockholders have agreed to purchase an aggregate of 3,500,000 warrants at $1.00 per warrant for a total of $3,500,000 in a private placement that will occur on or prior to the date of this prospectus. We are obligated, commencing on the date of this prospectus, to pay Open Acq LLC, a monthly fee of $7,500 for office space and general administrative services. Our sponsor has made a $200,000 loan to us to fund a portion of the offering expenses owed by us to third parties.The loan bears interest at 5% per annum and the principal balance is repayable on the earlier of (i) 60 days following the consummation of this offering and (ii) December 31, 2008.The principal balance is prepayable without penalty at any time in whole or in part.The proceeds from the loan are being used to pay organizational and offering expenses. Off-Balance Sheet Arrangements; Commitments and Contractual Obligations; Quarterly Results As of January 18, 2008, we did not have any off-balance sheet arrangements as defined in Item 303(a)(4)(ii) of Regulation S-K and did not have any commitments or contractual obligations.No unaudited quarterly operating data is included in this prospectus as we were newly organized as of January 9th, 2008 and have conducted no operations to date. 67 PROPOSED BUSINESS Introduction We are a blank check company organized under the laws of the State of Delaware on January 9th, 2008.We were formed for the purpose of effecting a merger, capital stock exchange, asset or stock acquisition or other similar business combination with one or more domestic or international businesses or assets.To date, our efforts have been limited to organizational activities as well as activities related to this offering.Our efforts in identifying prospective target businesses will not be limited to a particular industry or group of industries, however, we will not complete a business combination with any entity engaged in any of the following as its principal business: (i) real estate brokerage, (ii) insurance brokerage and employee benefits, (iii) retail investment advisory and asset management services, (iv) quick service restaurants or (v) tobacco. We do not have any specific business combination under consideration and we have not (nor has anyone on our behalf) contacted any prospective acquisition candidates or had any discussions, formal or otherwise, with respect to such a transaction.We will have until 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension) to consummate a business combination.If we fail to consummate a business combination within the required time frame, our corporate existence will, in accordance with our Amended and Restated Certificate of Incorporation, cease except for the purposes of winding up our affairs and liquidating. Our definition of “business combination” should be considered in your investment decisions in connection with this offering and ultimately in connection with the approval of a business combination.We will make an initial investment in one or more assets or operating businesses that together have a fair market value of at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount).Under our definition of business combination, the acquisition may be consummated through a merger, capital stock exchange, asset or stock acquisition or other similar business combination.We will have the flexibility to acquire less than 100% of the target enterprise, but in no event will we acquire less than a controlling share of the target enterprise either through the acquisition of a majority of the voting equity interests in the target or through the acquisition of a significant voting equity interest that enables us to exercise a greater degree of control over the target than any other equity holder.In the event we acquire less than 100% of an acquisition candidate, the 80% of our net assets requirement will be based on the fair market value of the acquired majority interest.In evaluating a prospective target business, our management will consider, among other factors, the following factors likely to affect the performance of the investment: · earnings and growth potential; · experience and skill of management and availability of additional personnel; · capital requirements; · competitive position; · financial condition and results of operation; · stage of development of the products, processes or services; · breadth of services offered; · degree of current or potential market acceptance of the products, processes or services; · regulatory environment of the industry; and · costs associated with effecting the business combination. 68 Business Strategy We believe that there are opportunities to effect middle market acquisitions and that, as a well-financed public entity whose officers and directors possess broad investment, acquisition and operating experience, we are well positioned to identify target businesses and to effect a business combination.We intend to seek a business combination through one of the following sources: · Corporate Restructurings.Corporate restructurings may present opportunities to acquire operating divisions or subsidiaries from companies that divest non-core assets and businesses. · Privately Held Companies.Owners of privately held middle market companies may seek to realize the value of their investments through a sale or recapitalization of their company or to merge into a public company in order to access capital to fund the company’s growth. · Portfolio Companies of Private Equity and Venture Capital Firms.Because most private equity and venture capital funds must distribute the fund assets following a fixed term of years, they typically seek transactions for their portfolio companies that result in the receipt of cash or marketable securities. We have identified the following general criteria and guidelines that we believe are important in evaluating prospective target businesses.However, we may decide to enter into a business combination with a target business that does not meet some or all of these criteria and guidelines. · Established Companies with Proven Track Records.We will seek to acquire established companies with sound historical financial performance.We will focus on companies with a history of strong operating and financial results.We do not intend to acquire start-up companies. · Companies with Strong Free Cash Flow Characteristics.We will seek to acquire companies that have a history of strong, stable free cash flow generation.We will focus on companies that have predictable, recurring revenue streams and an emphasis on low working capital and capital expenditure requirements. · Strong Competitive Industry Position.We will seek to acquire businesses that operate within industries that have strong fundamentals.The factors we will consider include growth prospects, competitive dynamics, level of consolidation, need for capital investment and barriers to entry.Within these industries, we will focus on companies that have a leading or niche market position.We will analyze the strengths and weaknesses of target businesses relative to their competitors, focusing on product quality, customer loyalty, cost impediments associated with customers switching to competitors, patent protection and brand positioning.We will seek to acquire businesses that demonstrate advantages when compared to their competitors, which may help to protect their market position and profitability and deliver strong free cash flow. · Experienced Management Team.We will seek to acquire businesses that have strong, experienced management teams.We will focus on management teams with a proven track record of driving revenue growth, enhancing profitability and generating strong free cash flow.We believe that the operating expertise of our officers and directors will complement, not replace the target’s management team. 69 · Diversified Customer and Supplier Base.We will seek to acquire businesses that have a diversified customer and supplier base.Companies with a diversified customer and supplier base are generally better able to endure economic downturns, industry consolidation, changing business preferences and other factors that may negatively impact their customers, suppliers and competitors. Competitive Strengths Management Expertise We will seek to capitalize on the significant experience and contacts of Howard M. Lorber, our Chairman of the Board, Michael S. Liebowitz, our president and Chief Executive Officer, as well as our other directors and executive officers.Our officers and directors have successful experience acquiring, building, operating and managing businesses in a variety of industries and have provided management oversight and served on the boards of directors of both acquiring as well as acquired private and public companies. Mr. Lorber has over30 years of experience as a principal of businesses in numerous industries, including real estate, hospitality, tobacco, restaurant, financial services and insurance management and has served on boards of directors of several public companies.Mr. Lorber currently serves as President and Chief Executive Officer of Vector Group (NYSE “VGR”), a holding company for a number of interests primarily focused on tobacco and real estate businesses. Mr. Lorber has held senior positions with Vector Group and its diversified interests since 1994 and is actively involved in the management of all of Vector’s assets. In addition to his role at Vector Group, Mr. Lorber was President, Chief Operating Officer and a Director of New Valley Corporation from November 1994 until its merger with Vector Group in December 2005. Under Mr. Lorber’s leadership as President of Vector Group, net income has grown at a CAGR of 21.6% from $20.7 million for fiscal year 2001 to $63.7 million (excluding $20 million one-time favorable settlement of lawsuit in May 2007) for the last twelve months ended September 30, 2007. During the same time period Vector has generated a total return CAGR to shareholders (including dividends) of 17.4% compared to 3.6% for the S&P 500 Index. Mr. Lorber has also served as Chairman of the Board of Directors since 1987 and Chief Executive Officer since November 1993 of Nathan’s Famous, Inc. (Nasdaq “NATH”), a chain of fast food restaurants. Mr. Lorber was instrumental in taking Nathan’s private in 1987 and subsequently led a public offering of its shares in February 1993. Mr. Lorber has been Chairman of Hallman & Lorber Associates, consultants and actuaries of qualified pension and profit sharing plans from 1975 through 2004 and consultant to them since 2005, Chairman of the Board of Ladenburg Thalmann Financial Services from May 2001 until July 2006 when he became Vice Chairman, in which capacity he currently serves, and director of United Capital Corp. since 1991 and Prime Hospitality Corp. from 1994 through 2004. Mr. Liebowitz has over 15 years of executive experience leading, operating, and consulting to the insurance and financial services industries.Specifically, Mr. Liebowitz served as President and Chief Executive Officer of Harbor Group, Ltd. (“Harbor”), a property and casualty brokerage firm, since its formation in 1994 through June 2007.During his tenure, Mr. Liebowitz was instrumental in significantly increasing the sales and earnings of Harbor, as well as sourcing, closing and integrating multiple acquisitions.Mr. Liebowitz is currently the President and CEO of Insreview, Inc., an insurance consultant for many of the major top tier investment banks, capital market and mezzanine lenders as well as several real estate opportunity funds, representing the largest and most high profile commercial mortgage backed securities, real estate and corporate transactions.Mr. Liebowitz also regularly provides expert testimony related to complex insurance issues. 70 We expect that our management team’s extensive experience in identifying, evaluating and executing acquisitions, in both the public and private markets, coupled with their broad network of business relationships with executives and board members of privately and publicly held companies, as well as with private equity funds, venture capital funds and hedge funds, will provide us with significant business acquisition opportunities, particularly opportunities of an exclusive or near exclusive nature that are not being marketed to the broader market.Upon the identification of an acquisition opportunity we further believe our management team’s extensive mergers and acquisitions, tax and finance experience will help enable us to optimally structure a successful business combination. Transaction structuring Another distinguishing feature that we believe provides a competitive advantage is the manner in which we approach transaction structuring.Our goal is to structure a transaction that addresses a target company’s strategic and operating objectives while at the same time creating an attractive risk-return proposition for our company and its shareholders.When we identify potential investment opportunities, we will work closely with the target’s management to understand its objectives.We will then seek to design a transaction structure that balances the achievement of these objectives with the need to minimize risks associated with the potential transaction as well as implement the operational and other initiatives identified in our action plan.We will consider a variety of factors, including capital structure, valuation, contractual rights, regulatory issues, management alignment and incentive compensation structures, to accomplish these objectives.We believe our management team’s extensive mergers and acquisitions, tax and finance experience will help enable us to structure a successful business combination. Status as a public company We believe our structure will make us an attractive business combination partner to target businesses that are not public companies (although we have the flexibility to acquire a public company).As an existing public company, we offer a target business that is not itself a public company an alternative to the traditional initial public offering through a merger or other business combination.In this situation, the owners of the target business would exchange their shares of stock in the target business for shares of our stock or for a combination of shares of our stock and cash, allowing us to tailor the consideration to the specific needs of the sellers.Although there are various costs and obligations associated with being a public company, we believe non-public target businesses will find this method a more certain and cost effective method to becoming a public company than the typical initial public offering.In a typical initial public offering, there are additional expenses incurred in marketing, roadshow and public reporting efforts that will likely not be present to the same extent in connection with a business combination with us.Furthermore, once a proposed business combination is approved by our stockholders and the transaction is consummated, the target business will have effectively become public, whereas an initial public offering is always subject to the underwriters’ ability to complete the offering, as well as general market conditions, that could prevent the offering from occurring.Once public, we believe the target business would then have greater access to capital and an additional means of providing management incentives consistent with stockholders’ interests.It can offer further benefits by augmenting a company’s profile among potential new customers and vendors and aid in attracting talented employees. Financial position With funds available initially in the amount of approximately $118,750,000, we offer a target business a variety of options such as creating a liquidity event for its owners, providing capital for the potential growth and expansion of its operations and strengthening its balance sheet by reducing its debt ratio.Because we are able to consummate a business combination using our cash, debt or equity 71 securities, or a combination of the foregoing, we should have the flexibility to use the most efficient combination that will allow us to tailor the consideration to be paid to the target business to fit its needs and desires.However, we have not taken any steps to secure third party financing and there can be no assurance it will be available to us. Based upon the foregoing, we believe that as a well-financed public entity whose officers and directors possess broad investment, acquisition and operating expertise, we are well qualified to identify target businesses and to complete a business combination. Effecting a Business Combination General We were formed to acquire one or more businesses through a merger, capital stock exchange, asset or stock acquisition or other similar business combination.We are not presently engaged in, and we will not engage in, any substantive commercial business for an indefinite period of time following this offering.We intend to utilize cash derived from the proceeds of this offering, our capital stock, debt or a combination of these in effecting a business combination.Although substantially all of the net proceeds of this offering are intended to be applied generally toward effecting a business combination as described in this prospectus, the proceeds are not otherwise being designated for any more specific purposes.Accordingly, investors in this offering are investing without first having an opportunity to evaluate the specific merits or risks of any one or more business combinations. Subject to the requirement that our business combination must be with one or more assets or operating businesses having a fair market value that is at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of such acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote), there are no limitations on the type of investments we can make or the percentage of our total assets that may be invested in any one investment.Accordingly, other than the requirement that our business combination must be with one or more assets or operating businesses together having a fair market value that is at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of such acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote), our investment policies may be changed from time to time at the discretion of our board of directors, without a vote of our stockholders.Additionally, no limits have been set on the concentration of investments in any location or product type. We have not identified a target business To date, we have not selected any target business on which to concentrate our search for a business combination.None of our officers, directors, promoters, our sponsor or other affiliates is currently engaged in discussions on our behalf or had any contacts or communications with representatives of other companies regarding the possibility of a potential merger, capital stock exchange, asset or stock acquisition or other similar business combination with us, nor have we, nor any of our agents or affiliates, been approached by any candidates (or representatives of any candidates) with respect to a possible acquisition transaction with us.Additionally, we have not, nor has anyone on our behalf, taken any measure, directly or indirectly, to identify or locate any suitable target business, nor have we engaged or retained any agent or other representative to identify or locate an acquisition candidate.We have also not conducted any research with respect to identifying the number and characteristics of the potential acquisition candidates.Neither we nor our officers, directors, promoters or affiliates will engage 72 in any communications with acquisition candidates until after the consummation of this offering.As a result, we cannot assure you that we will be able to locate a target business or that we will be able to engage in a business combination on favorable terms. Subject to the limitation that a target business or businesses together have a fair market value of at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of the transaction (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote), as described below in more detail, we will have virtually unrestricted flexibility in identifying and selecting a prospective transaction candidate.Accordingly, there is no basis for investors in this offering to evaluate the possible merits or risks of any target business with which we may ultimately complete a business combination.To the extent we effect a business combination with a financially unstable asset or property, including entities without established records of sales or earnings, we may be affected by numerous risks inherent in the business and operations of such financially unstable property or asset.Although our management will endeavor to evaluate the risks inherent in a particular target business, we cannot assure you that we will properly ascertain or assess all significant risk factors. Sources of target business While we have not yet identified any candidates for a business combination, we believe that there are numerous acquisition candidates that we intend to target.Target acquisitions may be brought to our attention by our officers and directors, through their industry relationships located in the United States and elsewhere that regularly, in the course of their daily business activities, see numerous varied opportunities.Target acquisitions may also be brought to our attention by such unaffiliated sources such as brokers or others as a result of being solicited by us through calls or mailings.Unaffiliated sources, such as brokers, may also introduce us to target businesses they think we may be interested in on an unsolicited basis, since many of these sources will have read this prospectus and know what types of businesses we are targeting.In the event we seek to utilize unaffiliated brokers or other sources any finder’s fee will be approved by our board of directors.In no event will any of our existing officers, directors or founding securityholders, or any entity with which they are affiliated, be paid any finder’s fee for any services they render, in order to effectuate the consummation of the business combination.While we do not intend to pursue a business combination with any company that is affiliated with our sponsor, executive officers or directors, we are not prohibited from pursuing such a transaction.In the event we seek to complete a business combination with such a company, we would obtain an opinion from an independent investment banking firm which is a member of the Financial Industry Regulatory Authority, or FINRA, and is reasonably acceptable to the representative of the underwriters, that such a business combination is fair to our stockholders from a financial point of view. Selection of a target business and structuring of a business combination Subject to the requirement that our business combination must be with one or more assets or operating businesses together having a fair market value that is at least 80% of our net assets (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of such acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote) our management will have virtually unrestricted flexibility in identifying and selecting prospective target businesses.We have not established any other specific attributes or criteria (financial or otherwise) for prospective target businesses. In evaluating a prospective target business, our management will consider, among other factors, the following factors likely to affect the performance of the investment: 73 · earnings and growth potential; · experience and skill of management and availability of additional personnel; · capital requirements; · competitive position; · financial condition and results of operation; · stage of development of the products, processes or services; · breadth of services offered; · degree of current or potential market acceptance of the products, processes or services; · regulatory environment of the industry; and · costs associated with effecting the business combination. These criteria are not intended to be exhaustive.Any evaluation relating to the merits of a particular business combination will be based, to the extent relevant, on the above factors as well as other considerations deemed relevant by our management in effecting a business combination consistent with our business objective.In evaluating a prospective target business, we will conduct an extensive due diligence review which will encompass, among other things, a review of all environmental issues, and a review of all relevant financial and other information which is made available to us.This due diligence review will be conducted either by our management or by unaffiliated third parties we may engage, although we have no current intention to engage any such third parties.We will also seek to have all owners of any prospective target business execute agreements with us waiving any right, title, interest or claim of any kind in or to any monies held in the trust account.If any prospective business or owner refuses to execute such agreement, it is unlikely we would continue negotiations with such business or owner. In the case of all possible acquisitions, we will seek to determine whether the transaction is advisable and in the best interests of us and our stockholders.We believe it is possible that our attractiveness as a potential buyer of businesses may increase after the consummation of an initial transaction and there may or may not be additional acquisition opportunities as we grow and integrate our acquisitions.We may or may not make future acquisitions.Fundamentally, however, we believe that, following an initial transaction, we could learn of, identify and analyze acquisition targets in the same way after an initial transaction as we will before an initial transaction.To the extent we are able to identify multiple acquisition targets and options as to which business or assets to acquire as part of an initial transaction, we intend to seek to consummate the acquisition which is most attractive and provides the greatest opportunity for creating stockholder value.The determination of which entity is the most attractive would be based on our analysis of a variety of factors, including whether such acquisition would be in the best interests of our security holders, the purchase price, the terms of the sale, the perceived quality of the assets and the likelihood that the transaction will be consummated. The time and costs required to select and evaluate a target business and to structure and complete the business combination cannot presently be ascertained with any degree of certainty.Any costs incurred with respect to the identification and evaluation of a prospective target business with which a business combination is not ultimately completed will result in a loss to us and reduce the amount of 74 capital available to otherwise complete a business combination.While we may pay fees or compensation to third parties for their efforts in introducing us to a potential target business upon the approval of our board of directors, in no event, however, will we pay any of our existing officers, directors or founding securityholders, or any entity with which they are affiliated, any finders’ fee in connection with the consummation of the business combination. Fair market value of target business The initial target business or businesses that we acquire must together have a fair market value equal to at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of such acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote), subject to the conversion rights described below, although we may acquire a target business or businesses whose collective fair market value significantly exceeds 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount).In the event we acquire less than 100% of an acquisition candidate, the fair market value of the 80% of our net assets requirement will be based on fair market value of the acquired majority interest.To accomplish this, we may seek to raise additional funds through credit facilities or other secured financings or a private offering of debt or equity securities if such funds are required to consummate such a business combination, although we have not entered into any such fund-raising arrangement and do not currently anticipate effecting such a financing other than in connection with the consummation of the business combination. Prior to entering into an agreement for a target business, the fair market value of such target business will be determined by our board of directors based upon standards generally accepted by the financial community, such as actual and potential sales, earnings and cash flow and book value.We do not intend to seek a third party valuation or fairness opinion.However, in considering the entire fairness of a business combination to our stockholders, our board of directors may determine that an independent valuation or fairness opinion will be necessary in satisfying its fiduciary duties under Delaware law, including in determining the fair market value of the acquired interests, in the event the valuation is a complex analysis.If no opinion is obtained, our public stockholders will be relying solely on the judgment of our board of directors. If we acquire less than 100% of the equity interests or assets of a target business or businesses, the portion of such business or businesses that we acquire is what will be valued for purposes of the 80% of net assets test. In order to consummate such business combination, we may issue a significant amount of our debt or equity securities to the sellers of such business or businesses and/or seek to raise additional funds through an offering of debt or equity securities or borrowings under a credit facility.If we issue equity securities in order to consummate a business combination, our stockholders prior to the business combination could end up owning a minority of the voting and/or equity interests of the surviving company after giving effect to the business combination. Possible lack of business diversification Our business combination must be with a target business which satisfies the minimum valuation standard at the time of such acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote), as discussed above.Consequently, we expect to have the ability to effect only a single business combination, although this process may entail the simultaneous acquisitions of businesses.Therefore, at least initially, the prospects for our success may be 75 entirely dependent upon the future performance of a single business operation.Unlike other entities that may have the resources to complete several business combinations of entities or assets operating in multiple industries or multiple areas of a single industry, it is probable that we will not have the resources to diversify our operations or benefit from the possible spreading of risks or offsetting of losses.By consummating a business combination with only a single entity or asset, our lack of diversification may: · subject us to numerous economic, competitive and regulatory developments, any or all of which may have a substantial adverse impact upon the particular industry in which we may operate subsequent to a business combination, and · result in our dependency upon the development or market acceptance of a single or limited number of products, processes or services. In the event we ultimately determine to simultaneously acquire several businesses or assets and such businesses or assets are owned by different sellers, we may need for each of such sellers to agree that our purchase of its business or assets is contingent on the simultaneous closings of the other acquisition or acquisitions, which may make it more difficult for us, and delay our ability, to complete the business combination.With multiple acquisitions, we could also face additional risks, including additional burdens and costs with respect to possible multiple negotiations and due diligence investigations (if there are multiple sellers) and the additional risks associated with the subsequent assimilation of the businesses or assets into a single operating business. Limited ability to evaluate the target business’ management Although we intend to closely scrutinize the incumbent management of a prospective target business when evaluating the desirability of effecting a business combination, we cannot assure you that our assessment will prove to be correct.In addition, we cannot assure you that new members that join our management following a business combination will have the necessary skills, qualifications or abilities to manage a public company.Furthermore, the future role of our officers and directors, if any, in the target business following a business combination cannot presently be stated with any certainty.While our current officers and directors may remain associated in senior management or advisory positions with us following a business combination, they may not devote their full time and efforts to our affairs subsequent to a business combination.Moreover, they would only be able to remain with the company after the consummation of a business combination if they are able to negotiate employment or consulting agreements in connection with such business combination, which would be negotiated at the same time as the business combination negotiations are being conducted and which may be a term of the business combination.Such negotiations would take place simultaneously with the negotiation of the business combination and could provide for such individuals to receive compensation in the form of cash payments and/or our securities for services they would render to the company after the consummation of the business combination.While the personal and financial interests of such individuals may influence their motivation in identifying and selecting a target business, the ability of such individuals to remain with the company after the consummation of a business combination will not be the determining factor in our decision as to whether or not we will proceed with any potential business combination.Additionally, we cannot assure you that our officers and directors will have significant experience or knowledge relating to the operations of the particular target business. Following a business combination, we may seek to recruit additional managers to supplement or replace the incumbent management of the target business.We cannot assure you that we will have the ability to recruit such managers, or that any such managers we do recruit will have the requisite skills, knowledge or experience necessary to enhance the incumbent management, if any. 76 Opportunity for stockholder approval of business combination Prior to the completion of our business combination, we will submit the transaction to our stockholders for approval, even if the nature of the acquisition would not ordinarily require stockholder approval under applicable state law.In connection with seeking stockholder approval of a business combination, we will furnish our stockholders with proxy solicitation materials prepared in accordance with the Exchange Act, which, among other matters, will include a description of the operations of the target business and, if applicable, historical financial statements of a target business. In connection with the stockholder vote required to approve any business combination, or any extension of our corporate existence to up to 30 months from the date of this prospectus in the event we have entered into a definitive agreement for, but have not yet consummated, our business combination, all of our founding securityholders have agreed to vote all of their founder shares in accordance with the majority of the shares of common stock of public stockholders who vote at the special or annual meeting called for the purpose of approving a business combination.Our founding securityholders have also agreed that if they acquire shares of common stock in this offering or following completion of this offering, they will vote such acquired shares of common stock in favor of a business combination.We will proceed with the business combination only if a majority of the shares of common stock voted by the public stockholders are voted in favor of the business combination and public stockholders owning less than 40% of the shares of common stock sold in this offering exercise their conversion rights.Voting against the business combination alone will not result in conversion of a stockholder’s shares of common stock into a pro rata share of the trust account.Such stockholder must also exercise its conversion rights described below. We will only proceed with our business combination if: · a majority of the shares of common stock voted by the public stockholders are voted in favor of the business combination, · conversion rights have been exercised with respect to less than 40% of the shares of common stock issued in this offering (calculated on a cumulative basis including the shares as to which conversion rights were exercised in connection with either (i) a stockholder vote, if any, to approve an extension of the time period within which we must complete our business combination or (ii) the stockholder vote to approve our business combination), and · the amendment to our amended and restated certificate of incorporation to provide for our perpetual existence is approved by holders of a majority of our outstanding shares of common stock. We intend to structure any potential business combination such that, if up to 39.99% of our public stockholders exercised their conversion rights, the business combination could still go forward.Voting against the business combination alone will not result in conversion of a stockholder’s shares of common stock into a pro rata share of the trust account.Such stockholder must also exercise its conversion rights. Our threshold for conversion rights has been established at 40% and will increase the likelihood of an approval of any proposed business combination by making it easier for us to consummate a business combination with which public stockholders may not agree.However, the 40% threshold entails certain risks described under the headings, “Risk Factors—We may proceed with a business combination if public stockholders owning less than 40% of the shares sold in this offering properly exercise their conversion rights.This requirement may make it easier for us to have a business combination approved over stockholder dissent.” 77 For purposes of seeking approval of the majority of the shares of common stock voted by the public stockholders, non-votes will have no effect on the approval of a business combination once a quorum is obtained.We intend to give approximately 30 (but not less than ten nor more than 60) days prior written notice of any meeting at which a vote will be taken to approve a business combination. Upon the completion of our business combination, unless required by Delaware law, the federal securities laws, and the rules and regulations promulgated thereunder, or the rules and regulations of an exchange upon which our securities are listed, we do not presently intend to seek stockholder approval for any subsequent acquisitions. Extension of time to complete a business combination to up to 30 months We have a period of 24 months from the date of this prospectus within which to effect our business combination.However, unlike most other blank check companies, if we have entered into a definitive agreement within such 24-month period, we may, prior to the expiration of the 24-month period, call a meeting of our stockholders for the purpose of soliciting their approval to amend our Amended and Restated Certificate of Incorporation to extend the date before which we must complete our business combination by up to an additional six months to avoid being required to liquidate.If the extended date is approved by holders of a majority of our outstanding shares of common stock, we would have a total of up to 30 months from the consummation of this offering to complete a business combination.In connection with seeking stockholder approval for the extended period, we will furnish our stockholders with proxy solicitation materials prepared in accordance with the Exchange Act. If holders of a majority of our outstanding shares of common stock vote against the proposed extension to up to 30 months, or if holders of 40% or more of the shares sold in this offering vote against the proposed extension to up to 30 months and elect to convert their shares into a pro rata share of the trust account, we will not extend the date before which we must complete our business combination beyond 24 months.In such event, if we cannot complete the business combination within such 24 month period, we will be required to liquidate, with the amount remaining in the trust account returned to all public stockholders.In connection with the vote required for the extension to up to 30 months, founding securityholders have agreed, and their permitted transferees will agree, to vote the shares of common stock included in the founder units in accordance with the vote of the majority of public stockholders. If the majority of votes our outstanding shares of common stock are voted at the special (or annual) meeting called for the purpose of approving such extension vote in favor of such extension and less than 40% of the shares sold in this offering are voted against the proposed extension and elect to convert their shares, we will then have an additional period of up to six months in which to consummate the business combination. If the proposal for the extension to up to 30 months is approved, we will still be required to seek stockholder approval before effecting our business combination, even if the business combination would not ordinarily require stockholder approval under applicable law. If at the end of such 30-month period we have not effected such business combination, our corporate existence will automatically cease without the need for a stockholder vote and we will liquidate. 78 Conversion rights At the time we seek stockholder approval of any business combination, we will offer to each public stockholder (but not to our founding securityholders, either with respect to their founder shares or any shares of common stock in this offering or the aftermarket) the right to have such stockholder’s shares of common stock converted to cash if the stockholder votes against the business combination and the business combination is approved and completed.In addition, any stockholders voting against the proposed extension of the time period within which we must complete our business combination will be eligible to convert their shares into a pro rata share of the trust account if we effect the extension.Our founding securityholders are not entitled to convert any of their founder shares (and the shares of common stock underlying any insider warrants acquired by a founding securityholder) or shares of common stock acquired in or after this offering into a pro rata share of the trust account. The actual per-share conversion price will be equal to the amount in the trust account, which shall include $3,500,000 from the purchase of the insider warrants by the founding securityholders, inclusive of any interest (net of any taxes due on such interest, which taxes, if any, shall be paid from the trust account, and amounts disbursed for working capital purposes, and calculated as of two business days prior to the consummation of the proposed business combination), divided by the number of shares of common stock sold in this offering.Without taking into any account income earned on the trust account or taxes payable on such interest, the initial per-share conversion price would be approximately $9.80, or $0.20 less than the per-unit offering price of $10.00.Because the initial per share conversion price is $9.80 per share (plus pro rata income earned net of taxes payable and amounts disbursed for working capital purposes), which may be lower than the market price of the common stock on the date of the conversion, there may be a disincentive on the part of public stockholders to exercise their conversion rights. If a business combination is approved, stockholders that vote against the business combination and elect to convert their shares of common stock to cash will be entitled to receive their pro-rata portion of the $3,750,000 ($0.30 per share) of the underwriters’ deferred discount held in the trust account. Notwithstanding the foregoing, a public stockholder, together with any affiliate of his or any other person with whom he is acting in concert or as a “group” within the meaning of Section 13(d)(5) of the Securities Exchange Act of 1934, as amended, will be restricted from seeking conversion rights with respect to more than 10% of the shares sold in this offering on a cumulative basis in connection with either the stockholder vote, if any, required to approve the extended period and the stockholder vote required to approve our business combination. Shares converted in connection with the vote on the extended period and in connection with the vote on our business combination will be aggregated for purposes of this 10% limit.If the extended period is not approved, then public stockholders voting against such extension will not be entitled to convert their shares.Such a public stockholder would still be entitled to vote against a proposed business combination with respect to all shares owned by him, his affiliates or other group members.We believe this restriction will prevent stockholders from accumulating large blocks of stock before the stockholder vote held to approve a proposed extended period or business combination and attempting to use the conversion right as a means to force us or our management to purchase their stock at a significant premium to the then current market price.Absent this provision, a public stockholder, or a group, that owns more than 10% of the shares sold in this offering could threaten to vote against a proposed extended period or business combination and seek conversion, regardless of the merits of the transaction, if his shares are not purchased by us or our management at a premium to the then current market price (or if management refuses to transfer to him some of their shares).By limiting the ability of each stockholder, together with any affiliate of his or any other person with whom he is acting in concert or as a “group,” to convert only up to 10%, on an aggregate basis, of the shares sold in this offering, we believe we have limited the ability of a small group of stockholders to unreasonably attempt to block a transaction which is favored by our other public stockholders.However, we are not restricting the stockholders’ ability to vote all of their shares against the extended period or business combination, as the case may be. 79 An eligible stockholder may request conversion at any time after the mailing to our stockholders of the proxy statement and prior to the vote taken with respect to a proposed business combination or an extension of the time period within which we must complete our business combination at a meeting held for that purpose.Any request for conversion, once made, may be withdrawn at any time up to the date of the meeting.If a stockholder wishes to exercise his conversion rights, he must vote against the proposed business combination or an extension of the time period within which we must complete our business combination and, at the same time, demand that we convert his shares into cash by marking the appropriate space on the proxy card.If, notwithstanding a stockholder’s vote, the proposed business combination is consummated or the extension is approved, then such stockholder will be entitled to receive a pro rata share of the trust account, including any interest earned thereon as of date which is two business days prior to the proposed consummation of the business combination, subject to the 10% limitation referred to above.If a stockholder exercises his conversion rights, then he will be exchanging his shares of our common stock for cash and will no longer own these shares of common stock.A stockholder will only be entitled to receive cash for these shares if he continues to hold these shares through the closing date of the proposed business combination or the date of the approval of the extension and then tenders his stock certificate to us.If a stockholder converts his shares of common stock, he will still have the right to exercise the warrants received as part of the units purchased in this offering in accordance with the terms hereof. We may require public stockholders to tender their certificates to our transfer agent prior to the stockholders meeting or to deliver their shares to the transfer agent electronically using the Depository Trust Company’s DWAC (Deposit/Withdrawal At Custodian) System.We will notify investors on a Current Report on Form 8-K and in our proxy statement related to the business combination if we impose this requirement.Traditionally, in order to perfect conversion rights in connection with a blank check company’s business combination, a holder could simply vote against a proposed business combination and check a box on the proxy card indicating such holder was seeking to exercise their conversion rights.After the business combination was approved, the company would contact such stockholder to arrange for him to deliver his certificate to verify ownership.As a result, the stockholder then had an “option window” after the consummation of the business combination during which he could monitor the price of the stock in the market.If the price rose above the conversion price, he could sell his shares in the open market before actually delivering his shares to the company for cancellation in consideration for the conversion price.Thus, the conversion right, to which stockholders were aware they needed to commit before the stockholder meeting, would become a “put” right surviving past the consummation of the business combination until the converting holder delivered his certificate.The requirement for physical or electronic delivery prior to the meeting ensures that a converting holder’s election to convert is irrevocable once the business combination is approved. If we elect to require physical delivery of the share certificates, we would expect that stockholders would have to comply with the following steps.If the shares are held in street name, stockholders must instruct their account executive at the stockholders’ bank or broker to withdraw the shares from the stockholders’ account and request that a physical certificate be issued in the stockholders’ name.Our transfer agent will be available to assist with the process.No later than the day prior to the stockholder meeting, the written instructions stating that the stockholder wishes to convert his or her shares into a pro rata share of the trust account and confirming that the stockholder has held the shares since the record date and will continue to hold them through the stockholder meeting and the closing of our business combination or the date of the approval of the extension must be presented to our transfer agent.Certificates that have not been tendered in accordance with these procedures by the day prior to the stockholder meeting will not be converted into cash. 80 Any request for conversion, once made, may be withdrawn at any time up to the date of the meeting of stockholders being held for the purpose of approving the business combination or the extension.Furthermore, if a stockholder delivered his certificate for conversion and subsequently decided prior to the meeting not to elect conversion, he may simply request that the transfer agent return the certificate (physically or electronically). If a vote on the business combination is held and the business combination is not approved, we may continue to try to consummate a business combination with a different target until 24 months (or up to 30 months if our stockholders approve an extension) from the date of this prospectus.If the business combination is not approved or consummated for any reason or the extension is not approved, then public stockholders voting against our business combination or the extension who exercised their conversion rights would not be entitled to convert their shares of common stock into a pro rata share of the aggregate amount then on deposit in the trust account.In such case, if we have required public stockholders to deliver their certificates prior to the meeting, we will promptly return such certificates to the public stockholders. Liquidation if no business combination Our Amended and Restated Certificate of Incorporation provides that we will continue in existence only until 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension).This provision may not be amended except in connection with the consummation of a business combination.If we have not completed a business combination by such date, our corporate existence will cease except for the purposes of winding up our affairs liquidating, pursuant to Section 278 of the Delaware General Corporation Law.This has the same effect as if our board of directors and stockholders had formally voted to approve our dissolution pursuant to Section 275 of the Delaware General Corporation Law.Accordingly, limiting our corporate existence to a specified date as permitted by Section 102(b)(5) of the Delaware General Corporation Law removes the necessity to comply with the formal procedures set forth in Section 275 (which would have required our board of directors and stockholders to formally vote to approve our dissolution and liquidation and to have filed a certificate of dissolution with the Delaware Secretary of State).We view this provision terminating our corporate existence on a date that is 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension) as an obligation to our stockholders and that investors will make an investment decision, relying, at least in part, on this provision.Thus, without the affirmative vote cast at a meeting of stockholders of at least 95% of our outstanding common stock, we will not take any action to amend or waive this provision to allow us to survive for a longer period of time except in connection with the consummation of a business combination. A liquidation after our existence terminates by operation of law would occur in the event that a business combination is not consummated within 24 months of the date of this prospectus (or up to 30 months if our stockholders approve an extension).In the event we liquidate after termination of our existence by operation of law on the date that is 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension), we anticipate notifying the trustee of the trust account to begin liquidating such assets promptly after such date. Our founding securityholders have waived their rights to participate in any distribution with respect to their founder shares and the shares of common stock underlying any insider warrants acquired by a founding securityholder on or prior to the date of this prospectus upon our liquidation prior to a business combination.However, founding securityholders who acquire shares of common stock or 81 warrants in or after this offering will be entitled to a pro rata share of the trust account with respect to such shares of common stock (including shares acquired upon exercise of such warrants) upon the liquidation of the trust account if we fail to consummate a business combination within the required time period.There will be no distribution with respect to our warrants which will expire worthless.We expect that all costs associated with the implementation and completion of our liquidation will be funded by any remaining net assets outside of the trust fund, although we cannot assure you that there will be sufficient funds for such purpose. If we were to expend all of the net proceeds of this offering, other than the proceeds deposited in the trust account, and without taking into account interest, if any, earned on the trust account, the initial per-share liquidation price would be approximately $9.80 (of which approximately $0.30 per share is attributable to the underwriters’ deferred discount), or $0.20 less than the per-unit offering price of $10.00.There can be no assurance that any converting stockholder will receive equal to or more than his, her or its full invested amount.The proceeds deposited in the trust account could, however, become subject to the claims of our creditors which could have higher priority than the claims of our public stockholders.We cannot assure you that the actual per-share liquidation price will not be less than approximately $9.80, plus interest (net of taxes and amounts disbursed to us for working capital purposes), due to claims of creditors.Although we will seek to have all vendors, service providers, prospective target businesses or other entities we engage execute agreements with us waiving any right, title, interest or claim of any kind in or to any monies held in the trust account for the benefit of our public stockholders, there is no guarantee that they will execute such agreements or even if they execute such agreements that they would be prevented from bringing claims against the trust account including but not limited to fraudulent inducement, breach of fiduciary responsibility or other similar claims, as well as claims challenging the enforceability of the waiver, in each case in order to gain an advantage with a claim against our assets, including the funds held in the trust account.If any third party refused to execute an agreement waiving such claims to the monies held in the trust account, we would perform an analysis of the alternatives available to us if we chose not to engage such third party and evaluate if such engagement would be in the best interest of our stockholders if such third party refused to waive such claims.Examples of possible instances where we may engage a third party that refused to execute a waiver include the engagement of a third party consultant whose particular expertise or skills are believed by management to be significantly superior to those of other consultants that would agree to execute a waiver or in cases where management is unable to find a provider of required services willing to provide the waiver.In any event, our management would perform an analysis of the alternatives available to it and would only enter into an agreement with a third party that did not execute a waiver if management believed that such third party’s engagement would be significantly more beneficial to us than any alternative.In addition, there is no guarantee that such entities will agree to waive any claims they may have in the future as a result of, or arising out of, any negotiations, contracts or agreements with us and will not seek recourse against the trust account for any reason.Our sponsor and Messrs.Lorber and Liebowitz agreed, pursuant to agreements with us that, if we liquidate prior to the consummation of a business combination, they will be jointly and severally liable only if a vendor, service provider, prospective target business or other entity does not provide a valid and enforceable waiver to any rights or claims to the trust account as of the date of the consummation of this offering to pay debts and obligations to creditors.Additionally, the underwriters have agreed to forfeit any rights or claims against the proceeds held in the trust account which includes the underwriters’ deferred discount.Based on information we have obtained from our sponsor and Messrs.Lorber and Liebowitz, we currently believe that they will have substantial means and capability to fund a shortfall in our trust account even though we have not reserved for such an eventuality.We cannot assure you, however, that we would be able to satisfy those obligations. We will seek to reduce the possibility that our sponsor and Messrs.Lorber and Liebowitz will have to indemnify the trust account due to claims of creditors by endeavoring to have all vendors, service 82 providers and prospective target businesses as well as other entities execute agreements with us waiving any right, title, interest or claim of any kind in or to monies held in the trust account.We also will have access to up to $2,200,000 (comprised of $100,000 available outside of the trust account from the offering proceeds and up to $2,100,000 interest income, net of taxes payable on all interest income earned on the trust account, which we may seek to withdraw from the trust account for working capital purposes) with which to pay any such potential claims (including costs and expenses incurred in connection with our liquidation after the termination of our existence by operation of law 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension)).The indemnification provision is set forth in the sponsor insider letter as well as the insider letters for Messrs. Lorber and Liebowitz.Such letters specifically set forth that in the event we obtain a valid and enforceable waiver of any right, title, interest or claim of any kind in or to any monies held in the trust account as of the consummation of this offering for the benefit of our stockholders from a vendor, service provider, prospective target business or other entity, the indemnification from our sponsor and Messrs. Lorber and Liebowitz will not be available.In the event that we liquidate and it is subsequently determined that the reserve for claims and liabilities is insufficient, stockholders who received a return of funds from the liquidation of our trust account could be liable for claims made by creditors. Under the Delaware General Corporation Law, stockholders may be held liable for claims by third parties against a corporation to the extent of distributions received by them in a dissolution.If the corporation complies with certain procedures set forth in Section 280 of the Delaware General Corporation Law intended to ensure that it makes reasonable provision for all claims against it, including a 60-day notice period during which any third-party claims can be brought against the corporation, a 90-day period during which the corporation may reject any claims brought, and an additional 150-day waiting period before any liquidating distributions are made to stockholders, any liability of stockholders with respect to a liquidating distribution is limited to the lesser of such stockholder’s pro rata share of the claim or the amount distributed to the stockholder, and any liability of the stockholder would be barred after the third anniversary of the dissolution.However, as stated above, if we do not effect a business combination by 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension), it is our intention to make liquidating distributions to our stockholders as soon as reasonably possible after such time period and, therefore, we do not intend to comply with those procedures.As such, our stockholders could potentially be liable for any claims to the extent of distributions received by them and any liability of our stockholders may extend well beyond the third anniversary of such date.Because we will not be complying with Section 280, Section 281(b) of the Delaware General Corporation Law requires us to adopt a plan that will provide for our payment, based on facts known to us at such time, of (i) all existing claims, (ii) all pending claims and (iii) all claims that may be potentially brought against us within the subsequent ten years.Accordingly, we would be required to provide for any claims of creditors known to us at that time or those that we believe could be potentially brought against us within the subsequent ten years prior to our distributing the funds in the trust account to our public stockholders.We have not assumed that we will have to provide for payment on any claims that may potentially be brought against us within the subsequent ten years due to the speculative nature of such an assumption.However, because we are a blank check company, rather than an operating company, and our operations will be limited to searching for prospective target businesses to acquire, the only likely claims to arise would be from our vendors (such as accountants, lawyers, investment bankers, etc.) or potential target businesses. If we are forced to file a bankruptcy case or an involuntary bankruptcy case is filed against us which is not dismissed, the proceeds held in the trust account could be subject to applicable bankruptcy law, and may be included in our bankruptcy estate and subject to the claims of third parties with priority over the claims of our stockholders.To the extent any bankruptcy claims deplete the trust account, we cannot assure you we will be able to return to our public stockholders at least $9.80 per share, without taking into account any income earned on the trust account (net of any taxes due on such interest, which 83 taxes, if any, shall be paid from the trust account).Additionally, if we are forced to file a bankruptcy case or an involuntary bankruptcy case is filed against us which is not dismissed, any distributions received by stockholders could be viewed under applicable debtor/creditor and/or bankruptcy laws as either a “preferential transfer” or a “fraudulent conveyance.”As a result, a bankruptcy court could seek to recover all amounts received by our stockholders.Furthermore, because we intend to distribute the proceeds held in the trust account to our public stockholders promptly after the termination of our corporate existence, this may be viewed or interpreted as giving preference to our public stockholders over any potential creditors with respect to access to or distributions from our assets.Furthermore, our board may be viewed as having breached its fiduciary duty to our creditors and/or may have acted in bad faith, thereby exposing itself and our company to claims of punitive damages, by paying public stockholders from the trust account prior to addressing the claims of creditors.We cannot assure you that claims will not be brought against us for these reasons. Our public stockholders will be entitled to receive funds from the trust account only in the event of our liquidation or if they seek to convert their respective shares of common stock into cash upon a business combination which the stockholder voted against and which is completed by us.In no other circumstances will a stockholder have any right or interest of any kind to or in the trust account.Voting against the business combination alone will not result in conversion of a stockholder’s shares of common stock into a pro rata share of the trust account.Such stockholder must have also exercised its conversion rights described above. Competition We expect to encounter intense competition from other entities having a business objective similar to ours, including other blank check companies and other entities, domestic and international, competing for the type of businesses that we may intend to acquire.Many of these individuals and entities are well-established and have extensive experience in identifying and effecting business combinations, directly or through affiliates.Many of these competitors possess greater technical, human and other resources, or more local industry knowledge, than we do and our financial resources will be relatively limited when contrasted with those of many of these competitors.Our ability to compete with respect to large acquisitions will be limited by our available financial resources, giving a competitive advantage to other acquirers with greater resources. Our competitors may adopt transaction structures similar to ours, which would decrease our competitive advantage in offering flexible transaction terms.In addition, the number of entities and the amount of funds competing for suitable investment assets and entities may increase, resulting in increased demand and increased prices paid for such investments.If we pay higher prices for a target business, our profitability may decrease and we may experience a lower return on our investments.Increased competition may also preclude us from acquiring those assets and entities that would generate the most attractive returns to us. Further, the following may not be viewed favorably by certain target businesses: · our obligation to seek stockholder approval of a business combination or obtain the necessary financial information to be included in the proxy statement to be sent to stockholders in connection with such business combination may delay or prevent the completion of a transaction; · our obligation to convert into cash shares of common stock held by our public stockholders in certain instances may reduce the resources available to us for a business combination; 84 · the requirement to acquire assets or an operating business or businesses that together have a fair market value equal to at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of the acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote) could require us to acquire several assets or closely related operating businesses at the same time, all of which sales would be contingent on the closings of the other sales, which could make it more difficult to consummate the business combination; · our outstanding warrants and unit purchase optionand the potential future dilution they represent; and · we will consummate a business combination only if public stockholders owning less than 40% of the shares sold in this offering exercise their conversion rights, whereas it is customary and standard for other blank check companies to have a lower conversion rights threshold. If we succeed in effecting a business combination, there will be, in all likelihood, intense competition from competitors of the target business.We cannot assure you that, subsequent to a business combination, we will have the resources or ability to compete effectively. Facilities We maintain our principal executive offices at65 East 55th street, New York, New York, 10022. Employees We currently have two executive officers: Howard M. Lorber and Michael S. Liebowitz.We anticipate that we will have access to the services of other personnel of our sponsor on an as-needed basis, although there can be no assurances that any such personnel will be able to devote sufficient time, effort or attention to us when we need it.None of our officers have entered into employment agreements with us and none of our officers, are obligated to devote any specific number of hours to our matters and intend to devote only as much time as they deem necessary to our affairs.The amount of time they will devote in any time period will vary based on whether we are in the process of (i) seeking a potential target business, (ii) performing due diligence on one or more target businesses or (iii) completing the business combination for a selected target business.Our officers may spend more time than others, or no time at all, on the various phases of the acquisition process depending on their competing time requirements apart from our business and their particular areas of expertise.We do not intend to have any full-time employees prior to the consummation of a business combination. Periodic Reporting and Audited Financial Statements We will register our units, common stock and warrants under the Exchange Act, and will have ongoing reporting obligations, including the requirement that we file annual, quarterly and current reports with the SEC.In accordance with the requirements of the Exchange Act, our annual reports will contain audited financial statements reported on by our independent registered public accountants. Our management will provide stockholders with audited financial statements of the entities to be acquired as part of the proxy solicitation materials sent to stockholders to assist them in assessing each specific target business we seek to acquire.While the requirement of having available financial information for the target business may limit the pool of potential acquisition candidates, given the broad range of target businesses with which we may consummate a business combination, we do not believe that the narrowing of the pool will be material. 85 We will be required to comply with the internal control requirements of the Sarbanes-Oxley Act for each fiscal year ending on or after December 31, 2009.A target business may not be in compliance with the provisions of the Sarbanes-Oxley Act regarding adequacy of their internal controls.The development of the internal controls of any such entity to achieve compliance with the Sarbanes-Oxley Act may increase the time and costs necessary to complete any such acquisition. Legal Proceedings There is no litigation currently pending or, to our knowledge, contemplated against us or any of our officers or directors in their capacity as such. 86 COMPARISON TO OFFERINGS OF BLANK CHECK COMPANIES The following table compares and contrasts the terms of our offering and the terms of an offering of blank check companies under Rule 419 promulgated under the Securities Act assuming that the gross proceeds, underwriting discounts and underwriting expenses for the Rule 419 offering are the same as this offering and that the underwriters will not exercise their over-allotment option.None of the terms of a Rule 419 offering will apply to this offering. Terms of Our Offering Terms Under a Rule 419 Offering Escrow of offering proceeds $122,500,000 of the net offering proceeds will be deposited into a trust account at , maintained by , acting as trustee.These proceeds consist of $115,250,000 from the net proceeds payable to us, $3,500,000 from the sale of the insider warrants and $3,750,000 of the proceeds attributable to the underwriters’ deferred discount. $104,625,000 of the offering proceeds would be required to be deposited into either an escrow account with an insured depositary institution or in a separate bank account established by a broker-dealer in which the broker-dealer acts as trustee for persons having the beneficial interests in the account. Investment of net proceeds The $122,500,000 of net offering proceeds held in trust will only be invested in U.S.‘‘government securities’’ within the meaning of Section 2(a)(16) of the 1940 Act with a maturity of 180 days or less, or in registered money market funds meeting certain conditions under Rule 2a-7 promulgated under the 1940 Act. Proceeds may be invested only in specified securities such as a registered money market fund meeting conditions of the 1940 Act or in securities that are direct obligations of, or obligations guaranteed as to principal or interest by, the United States. Limitation on fair value or net assets of target business The initial target business or businesses that we acquire must have a fair market value equal to at least 80% of our net assets held in trust (net of taxes and amounts disbursed to us for working capital purposes and excluding the amount of the underwriters’ deferred discount) at the time of such acquisition (or, if our stockholders have voted to extend our period to complete an acquisition, at the time of the extension vote). We would be restricted from acquiring a target business unless the fair value of such business or net assets to be acquired represent at least 80% of the maximum offering proceeds. 87 Trading of securities issued The units will begin trading on or promptly after the consummation of this offering.The common stock and warrants comprising the units will begin separate trading five business days (or as soon as practicable thereafter) following the earlier to occur of (1)the expiration of the underwriters’ over-allotment option or (2)the exercise in full of the over-allotment option, subject in any case to our having filed a Current Report on Form 8 K with the Securities and Exchange Commission containing an audited balance sheet reflecting our receipt of the gross proceeds of this offering including the over-allotment option, if applicable, and issuing a press release announcing when such separate trading will begin. No trading of the units or the underlying common stock and warrants would be permitted until the completion of a business combination.During this period, the securities would be held in the escrow or trust account. In no event will the common stock and warrants begin to trade separately until we have filed a Current Report on Form 8-K with the SEC containing an audited balance sheet reflecting our receipt of the gross proceeds of this offering.We will file this Form 8-K promptly after the consummation of this offering. Exercise of the warrants The warrants cannot be exercised until the later of the completion of a business combination and one year from the effective date of the registration statement and, accordingly, will be exercised only after the trust account has been terminated and distributed. The warrants could be exercised prior to the completion of a business combination, but securities received and cash paid in connection with the exercise would be deposited in the escrow or trust account. 88 Election to remain an investor Stockholders will have the opportunity to vote on our business combination and any extension of the time period within which we must complete our business combination.Each stockholder will be sent a proxy statement containing information regarding such business combination or the approval of the extension.A public stockholder who wishes to exercise its conversion rights will be required to notify us of its election to exercise its conversion rights at any time after the mailing to our stockholders of the proxy statement and prior to the vote taken with respect to a proposed business combination or extension at a meeting held for that purpose.However, a stockholder’s election to convert will not be valid unless the public stockholder votes against our business combination or extension, our business combination or extension is approved and consummated, the public stockholder holds its shares through the closing of our business combination or the approval of the extension and the public stockholder follows the specific procedures for conversion that will be set forth in the proxy statement relating to the proposed business combination or extension. A stockholder who does not follow these procedures or a stockholder who does not take any action would not be entitled to the return of any funds from the trust account. A prospectus containing information required by the SEC would be sent to each investor.Each investor would be given the opportunity to notify the company, in writing, within a period of no less than 20 business days and no more than 45 business days from the effective date of the post-effective amendment, to decide whether he, she or it elects to remain a stockholder of the company or require the return of his, her or its investment.If the company has not received the notification by the end of the 45th business day, funds and interest or dividends, if any, held in the trust or escrow account would automatically be returned to the stockholder.Unless a sufficient number of investors elect to remain investors, all of the deposited funds in the escrow account must be returned to all investors and none of the securities will be issued. 89 Business combination deadline If we are unable to complete a business combination within 24 months from the date of this prospectus (or up to 30 months if our stockholders approve an extension), our existence will automatically terminate and as promptly as practicable thereafter the trustee will commence liquidating the investments constituting the trust account and distribute the proceeds to our public stockholders, including any income earned on the trust account not used to cover liquidation expenses, net of income taxes payable on such interest and after distribution to us of interest income on the trust account balance as described in the prospectus.However, if we complete a business combination within this time period, we will amend this provision to allow for our perpetual existence following such business combination. If an acquisition has not been consummated within 18 months after the effective date of the registration statement, funds held in the trust or escrow account would be returned to investors. 90 Release of funds The proceeds held in the trust account will not be released until the earlier of the completion of a business combination or our liquidation upon failure to effect a business combination within the allotted time, except that to the extent the trust account earns interest or we are deemed to have earned income in connection therewith, we will be permitted to seek disbursements from the trust account to pay any federal, state or local tax obligations related thereto.While we intend, in the event of our liquidation, to distribute funds from our trust account to our public stockholders as promptly as possible, the actual time at which our public stockholders receive their funds will be longer than the five business days under a Rule 419 offering.For a detailed discussion of the timing involved in a return of funds from our trust account to our public stockholders, see “Proposed Business—Effecting a business combination—Liquidation if no business combination.” The proceeds held in the escrow account, including all of the interest earned thereon (net of taxes payable) would not be released until the earlier of the completion of a business combination or the failure to effect a business combination within 18 months.See “Risk Factors—You will not be entitled to protections normally afforded to investors of blank check companies.”In the event a business combination was not consummated within 18 months, proceeds held in the trust account would be returned within five business days of such date. 91 MANAGEMENT Directors and Executive Officers Our current executive officers and directors are as follows: Name Age Position Howard M. Lorber 59 Chairman of the Board Michael S.Liebowitz 39 President, Chief Executive Officer, Secretary, Treasurer and Director Arnold I. Burns 77 Director Robert L. Frome 69 Director Alan Schrager 39 Director Howard M. Lorber, our Chairman of the Board, serves as President and Chief Executive Officer of Vector Group.Mr. Lorber has been with Vector Group and its diversified interests since 1994 and is actively involved in the management of all of Vector’s assets.In addition to his role at Vector Group, Mr. Lorber was President, Chief Operating Officer and a Director of New Valley Corporation from November 1994 until its merger with Vector Group in December 2005.Mr. Lorber was Chairman of the Board of Hallman & Lorber Assoc., Inc., consultants and actuaries of qualified pension and profit sharing plans, and various of its affiliates from 1975 until December 2004 and has been a consultant to these entities since January 2005; a stockholder and a registered representative of Aegis Capital Corp., a broker-dealer and a member firm of the National Association of Securities Dealers, since 1984; Chairman of the Board of Directors since 1987 and Chief Executive Officer since November 1993 of Nathan’s Famous, Inc., a chain of quick service restaurants; a consultant to Vector Group and Liggett Group from January 1994 to January 2001; a director of United Capital Corp., a real estate investment and diversified manufacturing company, since May 1991; a director of Prime Hospitality Corp., a company doing business in the lodging industry, from May 1994 until its acquisition by Blackstone Group LP in November 2004; Chairman of the Board of Ladenburg Thalmann Financial Services from May 2001 until July 2006 when he became Vice Chairman, in which capacity he currently serves; and a director of SP Acquisition Holdings, Inc., a blank check company, since June 2007.Mr. Lorber holds a Bachelor of Arts degree, a Master of Science degree in Taxation and an Honorary Doctorate from Long Island University, where he is also a trustee. Michael S. Liebowitz, our President, Chief Executive Officer, Secretary and Treasurer, served as Chairman, President and Chief Executive Officer of Harbor Group, Ltd. (“Harbor”), a property and casualty brokerage firm, since its formation in 1994 through June 2007 when Mr. Liebowitz sold his remaining interest in the company and currently serves as an advisor to that company.Mr. Liebowitz became Chairman and Chief Executive Officer of Preferred Services Group of New York LTD (“PSG”), a property and casualty insurance provider, in January 2005 when PSG was acquired by Harbor.In January 2006, Mr. Liebowitz became Chairman and Chief Executive Officer of Innova Risk Management, LLC (formerly Parks and Associates LLC) (“Innova”), a property and casualty insurance provider in the New York co-op and condominium market, when Innova was acquired in a joint venture with Harbor and an entity controlled by Prudential Douglas Elliman Real Estate.Mr. Liebowitz is the managing member of Sunrise Realty Group, Inc. Mr. Liebowitz is the President and Chief Executive Officer of Hallman and Lorber Associates, Inc., a provider of consultant and actuarial services related to qualified pension plans.Mr. Liebowitz is the President and Chief Executive Officer of Insreview, Inc., an insurance consultant for many of the largest and most high profile commercial mortgage backed securities real estate and corporate transactions, which currently represents many of the major top tier investment banks, capital market and mezzanine lenders as well as several real estate opportunity funds.Mr. Liebowitz regularly provides expert testimony related to complex insurance issues.Mr. Liebowitz was 92 also special consultant to GMAC for all insurance matters related to the World Trade Center placement, claim and litigation.Mr. Liebowitz holds a Bachelor of Science Degree in Finance from CW Post College of Long Island University. Arnold I. Burns, a member of our board of directors, has served as Chairman of QuanStar Advisor Group, LLC, a strategic management consulting firm, since 2004. Mr. Burns previously served as managing director of Natexis Bleichroeder Inc., a brokerage and investment banking firm, and its predecessor, Arnhold and S. Bleichroeder Inc., from 1999 to 2002. Mr. Burns was a practicing lawyer and senior partner at the law firm of Proskauer Rose LLP from 1988 to 1999. Prior to joining Proskauer Rose, Mr. Burns served as an Associate Attorney General, and then Deputy Attorney General, with the U.S. Department of Justice from 1986 to 1988. Mr. Burns graduated with distinction from Union College and Cornell Law School. Robert L. Frome, a member of our board of directors, has been engaged in the practice of law for more than the past five years as a senior partner of the law firm of Olshan Grundman Frome Rosenzweig & Wolosky LLP.Mr. Frome is a director of Healthcare Services Group, Inc., the nation's largest provider of housekeeping services to long-term healthcare facilities.Mr. Frome is also a director of NuCo2, Inc., the nation’s leading and only national supplier of bulk CO2 systems and bulk CO2 for carbonating fountain beverages, and is a trustee of Big Brothers Big Sisters of New York City.Mr. Frome has a B.S. degree from New York University, an L.L.B. degree from Harvard University and an L.L.M. degree from New York University. Alan Schrager, a member of our board of directors, is a Managing Director at Oak Hill Advisors L.P. and a member of its portfolio management team, where he has direct responsibilities for the firm's structured product vehicles and bank separate accounts.Prior to joining Oak Hill Advisors in 2003, Mr. Schrager was a Managing Director at USBancorp Libra, where he was responsible for originating, evaluating and structuring private equity, mezzanine and debt transactions.Previously, he held several positions at Primary Network, a data CLEC, including Chief Financial Officer, Head of Strategic Development and Interim Chief Executive Officer.In addition, Mr. Schrager worked in the Leveraged Finance and High Yield Capital Markets group at UBS Securities, LLC and The Chase Manhattan Bank.He earned an M.B.A. from The Wharton School at the University of Pennsylvania, and a B.A. from the University of Michigan.Mr. Schrager is a cousin of Mr. Liebowitz’ spouse. Prior Involvement of Principals in Blank Check Companies Since June 2007, Howard M. Lorber, our Chairman of the Board, has been an independent director of SP Acquisition Holdings, Inc. (AMEX: DSP), a general-purpose blank check company that raised approximately $432,896,000 in its October 2007 initial public offering. Director Independence Our board of directors has determined that Messrs. Burns, Frome and Schrager are “independent directors” within the meaning of Rule 121(A) of the American Stock Exchange Company Guide and Rule 10A-3 promulgated under the Securities and Exchange Act of 1934, as amended. Audit Committee Effective upon consummation of this offering, we will establish an audit committee of the board of directors, which we believe will consist of Messrs. Schrager, Burns and
